EXHIBIT 10.3

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 21, 2009

among

SEARS HOLDINGS CORPORATION

and

SEARS ROEBUCK ACCEPTANCE CORP.

and

KMART CORPORATION,

as Borrowers

and

THE LENDERS NAMED HEREIN,

and

THE ISSUING LENDERS NAMED HEREIN,

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Co-Collateral Agent and Swingline Lender

and

WELLS FARGO RETAIL FINANCE, LLC,

and

GENERAL ELECTRIC CAPITAL CORPORATION

as Co-Syndication Agents and Co-Collateral Agents

and

JPMORGAN CHASE BANK, N.A.

and

BARCLAYS BANK PLC,

as co-Documentation Agents

and

BANC OF AMERICA SECURITIES LLC, WELLS FARGO RETAIL FINANCE, LLC and GE CAPITAL

MARKETS, INC., as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Computation of Time Periods

   35

SECTION 1.03. Accounting Terms

   35

SECTION 1.04. Other Interpretive Provisions

   35 ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01. The Revolving Advances

   36

SECTION 2.02. Making the Revolving Advances

   36

SECTION 2.03. The Swingline Advances

   37

SECTION 2.04. Making the Swingline Advances

   37

SECTION 2.05. Fees

   38

SECTION 2.06. Optional Termination or Reduction of the Commitments

   39

SECTION 2.07. Repayment of Advances

   39

SECTION 2.08. Interest on Advances

   39

SECTION 2.09. Interest Rate Determination

   41

SECTION 2.10. Optional Conversion of Revolving Advances

   41

SECTION 2.11. Optional and Mandatory Prepayments of Advances

   41

SECTION 2.12. Increased Costs

   42

SECTION 2.13. Illegality

   43

SECTION 2.14. Payments and Computations

   43

SECTION 2.15. Taxes

   44

SECTION 2.16. Sharing of Payments, Etc

   46

SECTION 2.17. Use of Proceeds of Advances

   46

SECTION 2.18. Increase in Commitments and Addition of Term Loan Tranche

   46

SECTION 2.19. Permitted Overadvances

   48

SECTION 2.20. Effective Date Adjustments

   49 ARTICLE III    AMOUNT AND TERMS OF THE LETTERS OF CREDIT   

SECTION 3.01. L/C Commitment

   49

SECTION 3.02. Procedure for Issuance of Letter of Credit

   50

SECTION 3.03. Fees and Other Charges

   50

SECTION 3.04. Letter of Credit Participations

   50

SECTION 3.05. Reimbursement Obligation of the Borrowers

   51

SECTION 3.06. Obligations Absolute

   52

SECTION 3.07. Letter of Credit Payments

   52

SECTION 3.08. Applications

   52

SECTION 3.09. Use of Letters of Credit

   52

SECTION 3.10. Currency Equivalents Generally

   52

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS TO EFFECTIVENESS   

SECTION 4.01. Conditions Precedent to Effectiveness

   52

SECTION 4.02. Conditions Precedent to Each Extension of Credit

   54

SECTION 4.03. Effective Date

   55 ARTICLE V    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01. Representations and Warranties of the Borrowers

   55 ARTICLE VI    COVENANTS   

SECTION 6.01. Affirmative Covenants

   59

SECTION 6.02. Negative Covenants

   67

SECTION 6.03. Financial Covenant

   70 ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01. Events of Default

   70 ARTICLE VIII    THE AGENT and co-collateral agents   

SECTION 8.01. Resignation of the Original Agent

   73

SECTION 8.02. Appointment

   73

SECTION 8.03. Delegation of Duties

   74

SECTION 8.04. Exculpatory Provisions

   74

SECTION 8.05. Reliance by Agent

   74

SECTION 8.06. Notice of Default

   74

SECTION 8.07. Non-Reliance on Agents and Other Lenders

   75

SECTION 8.08. Reports and Financial Statements

   75

SECTION 8.09. Indemnification

   76

SECTION 8.10. Agent in Its Individual Capacity

   76

SECTION 8.11. Successor Agent

   76

SECTION 8.12. Co-Documentation Agents and Syndication Agent

   77

SECTION 8.13. Defaulting Lenders

   77 ARTICLE IX    MISCELLANEOUS   

SECTION 9.01. Amendments, Etc.

   78

SECTION 9.02. Notices, Etc.

   78

SECTION 9.03. No Waiver; Remedies

   79

SECTION 9.04. Costs and Expenses

   79

SECTION 9.05. Right of Set-off

   80

SECTION 9.06. Binding Effect; Effectiveness

   80

SECTION 9.07. Assignments and Participations

   81

SECTION 9.08. Confidentiality

   83

SECTION 9.09. Governing Law

   83

 

ii



--------------------------------------------------------------------------------

SECTION 9.10. Execution in Counterparts

   83

SECTION 9.11. Jurisdiction, Etc.

   83

SECTION 9.12. WAIVER OF JURY TRIAL

   83

SECTION 9.13. Release of Collateral or Guarantee Obligation

   84

SECTION 9.14. USA PATRIOT Act Notice

   84

SECTION 9.15. Integration

   84

SECTION 9.16. Replacement of Lenders

   84

SECTION 9.17. Existing Credit Agreement Amended and Restated

   85

 

iii



--------------------------------------------------------------------------------

SCHEDULES    Schedule IA    Pricing Grid Schedule IB    Restated Commitment Fee
Grid Schedule 1.01    Lenders; Commitments Schedule 1.02    Existing Letters of
Credit Schedule 5.01(n)    Pension Plan Issues Schedule 5.01(p)    UCC Filing
Jurisdictions Schedule 5.01(w)    Labor Matters Schedule 6.01(j)    Financial
and Collateral Reports Schedule 6.01(m)(i)(B)    Blocked Account Banks Schedule
6.02(d)    Restricted Payments EXHIBITS    Exhibit A    Form of Notice of
Borrowing Exhibit B    Form of Assignment and Acceptance Exhibit C    Form of
Borrowing Base Certificate Exhibit D    Form of Amended and Restated Guarantee
and Collateral Agreement Exhibit E    Form of Credit Card Notification Exhibit F
   Form of Intercreditor Agreement (Collateral) Exhibit G    Form of
Intercreditor Agreement (Collateral and Other Property) Exhibit H    Form of
Customs Broker Agreement Exhibit I    Form of Third Party Payor Notification
Exhibit J:    Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT (this “Agreement”) dated as of May 21, 2009,
among SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”), SEARS
ROEBUCK ACCEPTANCE CORP., a Delaware corporation (“SRAC”), KMART CORPORATION, a
Michigan corporation (“Kmart Corp.”), the banks, financial institutions and
other institutional lenders listed on the signature pages hereof (the
“Lenders”), the ISSUING LENDERS party hereto, BANK OF AMERICA, N.A. (the
“Bank”), as administrative agent (the “Agent”), Co-Collateral Agent, and
Swingline Lender, WELLS FARGO RETAIL FINANCE, LLC (“WFRF”) and GENERAL ELECTRIC
CAPITAL CORPORATION (“GECC”), as co-collateral agents (collectively, with the
Bank in such capacity, the “Co-Collateral Agents”) and as Co-Syndication Agents,
JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC, as co-documentation agents (the
“Co-Documentation Agents”), and BANC OF AMERICA SECURITIES LLC (“BAS”), WELLS
FARGO RETAIL FINANCE, LLC and GE CAPITAL MARKETS, INC., as joint lead arrangers
and joint bookrunners (collectively, the “Lead Arrangers”).

W I T N E S S E T H:

WHEREAS, Holdings, SRAC, Kmart Corp., the Lenders, Citicorp USA, Inc. and Bank
of America, N.A., as syndication agents, Barclays Bank PLC, Lehman Commercial
Paper Inc., HSBC Bank USA, Merrill Lynch Bank USA, Morgan Stanley Senior
Funding, Inc., The Royal Bank of Scotland, PLC and Wachovia Bank National
Association, as documentation agents, J.P. Morgan Securities Inc., Citigroup
Global Marketers Inc., and Banc of America Securities LLC, as lead arrangers and
joint bookrunners, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Original Agent”), are party to that certain U.S. $4,000,000,000 Five-Year
Credit Agreement dated as of February 22, 2005 (as amended from time to time and
in effect, the “Existing Credit Agreement”);

WHEREAS, in accordance with Section 8.09 of the Existing Credit Agreement,
(i) the Original Agent desires to resign as Agent under the Existing Credit
Agreement and the other Loan Documents, (ii) the Required Lenders desire to
appoint Bank of America, N.A. as successor Agent, and (iii) the Borrowers desire
to approve the Bank’s appointment as successor Agent, each as provided herein;
and

WHEREAS, in accordance with Section 9.01 of the Existing Credit Agreement, the
Borrowers, Holdings, the Required Lenders (as defined in the Existing Credit
Agreement) and the Agent desire to amend and restate the Existing Credit
Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated, in its entirety to read as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers for
three (3) days (whether or not consecutive) during any thirty (30) day period to
maintain Capped Excess Availability equal to at least 25% of the Line Cap. For
purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing at the Co-Collateral Agents’ option
(x) so long as such Event of Default shall be continuing, and/or (y) (1) if the
Accelerated Borrowing Base Delivery Event arises as a result of the Borrowers’
failure to maintain Capped Excess Availability as required hereunder during the
Holiday



--------------------------------------------------------------------------------

Season, until the first day Capped Excess Availability exceeds 25% of the Line
Cap, in which case an Accelerated Borrowing Base Delivery Event shall no longer
be deemed to be continuing for purposes of this Agreement, and (2) if the
Accelerated Borrowing Base Delivery Event arises as a result of the Borrowers’
failure to maintain Capped Excess Availability as required hereunder during any
time other than the Holiday Season, until Capped Excess Availability has
exceeded 25% of the Line Cap for thirty (30) consecutive calendar days, in which
case an Accelerated Borrowing Base Delivery Event shall no longer be deemed to
be continuing for purposes of this Agreement. The termination of an Accelerated
Borrowing Base Delivery Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Accelerated Borrowing Base Delivery Event
in the event that the conditions set forth in clauses (i) or (ii) hereof again
arise.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) a purchase of a controlling
interest in, the equity interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a controlling interest in the equity interests, of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.

“Additional Commitment Lender” shall have the meaning provided therefor in
Section 2.18(d).

“Adjusted Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization expense for such
period, (iv) any items of loss resulting from the sale of assets other than in
the ordinary course of business for such period, (v) any non-cash charges for
tangible or intangible impairments or asset write downs for such period
(excluding any write downs or write-offs of Inventory other than write-downs or
write-offs of Inventory related to up to 100 store closings in any four
consecutive fiscal quarters), and (vi) any other non-cash charges for such
period (including non-cash charges arising from share-based payments to
employees or directors, but excluding (1) any non-cash charge already added back
to Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in
a prior period, (2) any non-cash charge that relates to the write-down or
write-off of Inventory other than write-downs or write-offs of Inventory related
to up to 100 store closings in any four consecutive fiscal quarters, and
(3) non-cash charges for which a cash payment is required to be made in that or
any other period), minus (b) without duplication and to the extent included in
Consolidated Net Income for such period, (i) any items of gain resulting from
the sale of assets other than in the ordinary course of business for such
period, (ii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(vi) taken in a prior period and (iii) any
non-cash items of income for such period, all calculated on a Consolidated basis
in accordance with GAAP (excluding any non-cash income already deducted from
Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in a
prior period).

“Adjustment Date” shall have the meaning provided therefor in Schedule IA.

“Advance” means any advance by a Lender to any Borrower as part of a Borrowing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person by contract or otherwise.

“Agent” has the meaning provided in the Preamble, or any successor thereto.

 

2



--------------------------------------------------------------------------------

“Agent’s Account” means the account of the Agent maintained by the Agent at Bank
of America, N.A., Account No. [Omitted].

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Effective Date the Aggregate Commitments are $4,118,620,000.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, initially, (a) 0.875% per annum for Eurodollar Rate
Advances and (b) 0% per annum for Base Rate Advances; provided, that on and
after the first Adjustment Date occurring after the Effective Date, the
Applicable Margin will be determined pursuant to the Pricing Grid.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit B hereto.

“Authorized Officer” means, as to Holdings, any Borrower or any other Loan
Party, its president, chief executive officer, chief financial officer, vice
president and controller, vice president and treasurer, vice president, finance,
executive vice president, finance or any other person designated by it and
acceptable to the Agent. Any document delivered hereunder that is signed by an
Authorized Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Authorized Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as any Co-Collateral Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Co-Collateral Agents’ ability to realize upon the Collateral, (b) to reflect
claims and liabilities that such Co-Collateral Agent determines will need to be
satisfied in connection with the realization upon the Collateral, (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in any Co-Collateral Agent’s Permitted
Discretion (but are not limited to) reserves based on: (i) customs duties, and
other costs to release Inventory which is being imported into the United States,
(ii) outstanding Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, and other Taxes
and claims of the PBGC, which may have priority over the interests of the
Co-Collateral Agents in the Collateral, (iii) salaries, wages and benefits due
to employees of any Loan Party, (iv) reasonably anticipated changes in the Net
Orderly Liquidation Value between appraisals, (v) warehousemen’s or bailees’
charges and other Permitted Encumbrances which may have priority over the
interests of the Co-Collateral Agents in the Collateral, (vi) after the
occurrence and during the continuance of a Cash Dominion Event, Cash Management
Reserves, (vii) after the occurrence and during the continuance of a Cash
Dominion Event, Bank Products Reserves, (viii) after the occurrence and during
the continuance of a Cash Dominion Event, amounts due to vendors on account of
consigned goods and commissions due to Persons which operate Dealer Stores,
(ix) rent expense at leased Stores and DC locations, (x) royalties payable to
non-Loan Parties in respect of licensed merchandise (other than the Martha
Stewart Reserve), (xi) the Martha Stewart Reserve, (xii) the Gift Card Liability
Reserve, (xiii) Customer Deposits Reserve, (xiv) PACA Liability Reserves,
(xv) PASA Liability Reserves, (xvi) after the occurrence and during the
continuance of a Cash

 

3



--------------------------------------------------------------------------------

Dominion Event, amounts due to any state’s lottery commission or other
equivalent agency, authority or entity, or to any other Governmental Authority
involved in the administration or regulation of lotteries, (xvii) Credit Card
Receivables owed to Sears Protection Company (PR), Inc. and its Subsidiaries,
provided that, until the Co-Collateral Agents have received the initial
commercial finance examination after the Effective Date (at which time the
Co-Collateral Agents may adjust such reserve), such Availability Reserve shall
not exceed 1% of all Credit Card Receivables of the Loan Parties, and
(xviii) the Debt Maturity Reserve. Upon the determination by any Co-Collateral
Agent that an Availability Reserve should be established or modified, such
Co-Collateral Agent shall notify the Agent in writing and the Agent shall
thereupon establish or modify such Availability Reserve, subject to the
expiration of the Reserve Notice Period.

“Available Cash” means, on any date, (a) the aggregate amount of cash and Cash
Equivalents of Holdings and its Subsidiaries on such date (determined on a
Consolidated basis and in accordance with GAAP) minus (b) $125,000,000.

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding; provided, that in calculating
any Lender’s Extensions of Credit for the purpose of determining such Lender’s
Available Commitment pursuant to Section 2.05(a), the aggregate principal amount
of Swingline Advances then outstanding shall be deemed to be zero.

“Bank” has the meaning provided in the Preamble and its successors.

“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates on account of (a) each Swap Contract that
(x) is in effect on the Effective Date with a counterparty that is a Credit
Party as of the Effective Date or (y) is entered into after the Effective Date
with any counterparty that is a Credit Party at the time such Swap Contract is
entered into, and (b) leasing (but only to the extent that the Borrowers and the
Credit Party furnishing such lease notify the Agent in writing that such leases
are to be deemed Bank Products hereunder), but excluding Cash Management
Services.

“Bank Product Reserves” means such reserves as any Co-Collateral Agent may from
time to time determine in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding; provided that in the event that any
counterparty to a Swap Contract requires that the Loan Parties provide cash
collateral to secure such Swap Contract, the amount of the Bank Product Reserve
imposed by the Co-Collateral Agents with respect to such Swap Contract shall
take into consideration the amount of such cash collateral.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the Issuing Lender.

“BAS” has the meaning provided in the Preamble.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of (a) the
rate of interest announced publicly by JPMorgan Chase Bank, N.A. in New York,
New York, from time to time, as its prime rate, and (b) one half of one percent
per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Sections 2.08(a)(i) and 2.08(b)(i), as applicable.

“Blocked Accounts” means the Blocked Accounts described in Section 6.01(m)(i)
and any additional deposit accounts that become subject to Blocked Account
Agreements pursuant to Section 6.01(i)(iv).

 

4



--------------------------------------------------------------------------------

“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Co-Collateral Agents, establishing control (as defined in the UCC) of such
account by the Bank (as “Control Co-Collateral Agent”) and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Bank (or any other Co-Collateral Agent which shall succeed the Bank as “Control
Co-Collateral Agent” thereunder), without the further consent of any other
Person.

“Blocked Account Bank” means JPMorgan Chase Bank, N.A., Bank of New York, Bank
of America, N.A., and each other bank with whom deposit accounts are maintained
in which funds of any of the Loan Parties are concentrated and with whom a
Blocked Account Agreement has been, or is required to be, executed in accordance
with the terms hereof.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowers” means, collectively, SRAC and Kmart Corp.; provided that in the
event SRAC is dissolved, merged with and into Holdings or any Subsidiary of
Holdings or otherwise ceases to exist in accordance with Section 6.01(d), then
Holdings shall designate that Holdings or a direct wholly owned Domestic
Subsidiary of Holdings become a Borrower for all purposes of the Loan Documents.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the applicable Lenders pursuant to Section 2.01 or
Section 2.03.

“Borrowing Base” means, at any time, an amount equal to (a) 85% of the aggregate
outstanding Eligible Credit Card Accounts Receivable at such time plus (b) 85%
of the Eligible Pharmacy Receivables at such time plus (c) the lesser of (i) 70%
of the Net Eligible Inventory at such time and (ii) 80% of the Net Orderly
Liquidation Value at such time, minus (d) 100% of the then Availability
Reserves. The Agent may, in its Permitted Discretion after the expiration of the
Reserve Notice Period, adjust Availability Reserves and Inventory Reserves used
in computing the Borrowing Base.

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of Holdings, substantially in the form of Exhibit C or another form
which is reasonably acceptable to the Co-Collateral Agents in their Permitted
Discretion.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Boston, Massachusetts or, in
the case of matters relating to SRAC, Greenville, Delaware or, in the case of
matters relating to Kmart Corp., Detroit, Michigan, and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day of the year on which
dealings are carried on in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, all
cash expenditures made or costs incurred for the acquisition or improvement of
fixed or capital assets of such Person, in each case that are (or should be) set
forth as capital expenditures in a consolidated statement of cash flows of such
Person for such period, in each case prepared in accordance with GAAP.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capped Excess Availability” means, at any time, an amount equal to (a) the Line
Cap, minus (b) the Total Extensions of Credit.

 

5



--------------------------------------------------------------------------------

“Cash Dominion Event” means either (a) the occurrence and continuance of an
Event of Default, or (b)(i) Capped Excess Availability at any time (other than
during the Holiday Season) is less than the greater of 20% of the Line Cap and
$250,000,000 for three (3) days (whether or not consecutive) during any thirty
(30) day period, or (ii)(A) Capped Excess Availability at any time during the
Holiday Season is less than the greater of 10% of the Line Cap and $100,000,000
for three (3) days (whether or not consecutive) during any thirty (30) day
period, or (B) Uncapped Excess Availability at any time during the Holiday
Season is less than 30% of the Borrowing Base. For purposes hereof, the
occurrence of a Cash Dominion Event shall be deemed continuing at the
Co-Collateral Agents’ option (i) so long as such Event of Default is continuing,
and/or (ii) if the Cash Dominion Event arises as a result of the Borrowers’
failure to achieve Capped Excess Availability or Uncapped Excess Availability at
the times and in the amounts described in the preceding sentence, until Capped
Excess Availability and/or Uncapped Excess Availability, as applicable, has
exceeded such amounts, in each case for thirty (30) consecutive Business Days,
in which case a Cash Dominion Event shall no longer be deemed to be continuing
for purposes of this Agreement; provided that a Cash Dominion Event shall be
deemed continuing (even if Capped Excess Availability and/or Uncapped Excess
Availability exceeds such amount for thirty (30) consecutive Business Days)
after a Cash Dominion Event has occurred on two (2) occasions during any twelve
month period after the Effective Date if the first such Cash Dominion Event has
been discontinued and shall continue until the expiration of the twelve month
period ending after the commencement of the second Cash Dominion Event. The
termination of a Cash Dominion Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Cash Dominion Event in the event
that the conditions set forth in this definition again arise.

“Cash Equivalents” means investments of Holdings and its Subsidiaries recorded
as cash or cash equivalents in accordance with GAAP.

“Cash Management Reserves “ means such reserves as any Co-Collateral Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services, (e) credit or debit cards and
(f) purchase cards (but only to the extent that, prior to the occurrence and
continuance of any Default or Event of Default, the Borrowers and the Credit
Party issuing such purchase cards notify the Agent in writing that such purchase
cards are to be deemed Cash Management Services hereunder).

“Co-Collateral Agents” has the meaning provided in the Preamble and any
successors thereto.

“Co-Documentation Agents” has the meaning provided in the Preamble and any
successors thereto.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien (excluding any license granted to the Co-Collateral
Agents (and deemed to be a Lien pursuant to the definition thereof) for the sole
purpose of enabling the Co-Collateral Agents to exercise rights and remedies
with respect to the Liens granted on the Collateral set forth in Section 3.1 of
the Guarantee and Collateral Agreement) is purported to be created by any
Security Document.

“Commercial L/C” means a commercial documentary Letter of Credit under which the
Issuing Lender agrees to make payments in Dollars for the account of any
Borrower, on behalf of any Group Member, in respect of obligations of such Group
Member in connection with the purchase of goods or services in the ordinary
course of business.

 

6



--------------------------------------------------------------------------------

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Advances and participate in Swingline Advances and Letters of Credit
in an aggregate principal amount and/or face amount up to (a) the amount set
forth opposite such Lender’s name on Schedule 1.01 or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Agent pursuant to Section 9.07(d), as such
amount may be reduced or increased pursuant to Section 2.06 or Section 2.18.

“Commitment Fee Rate” means, initially, 0.175% per annum; provided, that on and
after the first Adjustment Date occurring after the Effective Date, the
Commitment Fee Rate will be determined pursuant to the Pricing Grid.

“Commitment Percentage” means, as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Aggregate Commitments or,
at any time after all of the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Advances then
outstanding plus such Lender’s participation in Swingline Loans and L/C
Obligations constitutes of the aggregate principal amount of the Advances,
Swingline Loans and L/C Obligations then outstanding, provided, that, after the
Commitment of any Non-Extending Lender shall have expired or terminated (other
than as a result of the termination of all Commitments pursuant to Section 2.06
hereof or the exercise of remedies pursuant to Article VII hereof) and all
Obligations owed to such Non-Extending Lender have been paid in full, (x) the
Commitment Percentage of such Non-Extending Lender for purposes of Section 8.09
hereof shall be its Commitment Percentages immediately prior to such date, and
(y) the Commitment Percentages of the Extending Lenders shall be appropriately
adjusted for all other purposes to reflect the termination of the Commitments of
the Non-Extending Lenders.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

“Consolidated” refers to the consolidation of accounts of Holdings and its
Subsidiaries, excluding Sears Canada and OSH, in accordance with GAAP and as
presented on a GAAP basis.

“Consolidated Average Net Debt” means, as of the last day of any period, (a) the
sum of (i) Consolidated Net Debt as of such day and (ii) the sum of Consolidated
Net Debt as of the end of each of the three immediately preceding fiscal
quarters divided by (b) 4.

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of
(a) provision for income taxes, (b) interest expense, (c) depreciation and
amortization expense, (d) results attributable to the minority interest owned by
any Person in a non-wholly owned Subsidiary of Holdings to the extent such
Subsidiary is a Loan Party, (e) expenses relating to the Kmart Corp. bankruptcy
case in an amount not to exceed $12,000,000 in any twelve month period, (f) the
impact of conforming accounting policies as a result of the Merger through the
first full fiscal year following the Merger, (g) all nonrecurring expenses and
special charges related to the Merger incurred within twelve months after the
date of the Merger, (h) non-cash charges arising from share-based payments (as
defined in accordance with GAAP) to employees or directors and (i) any
extraordinary or other non-recurring non-cash expenses or losses, and minus, to
the extent included in the statement of such Consolidated Net Income for such
period, any cash payments made during such period in respect of items added back
pursuant to clause (i) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a Consolidated basis. For the
purposes of calculating Consolidated EBITDA for any fiscal quarter pursuant to
any determination of the Consolidated Leverage Ratio, (i) if at any time during
such fiscal quarter, Holdings or any of its Subsidiaries (other than Sears
Canada) shall have made any Material Disposition, the Consolidated EBITDA for
such fiscal quarter shall be reduced by an amount equal to the

 

7



--------------------------------------------------------------------------------

Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such fiscal quarter or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such fiscal quarter and (ii) if during such fiscal quarter Holdings or any of
its Subsidiaries (other than Sears Canada) shall have made a Material
Acquisition, Consolidated EBITDA for such fiscal quarter shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such fiscal quarter. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by
Holdings and its Subsidiaries (other than Sears Canada) in excess of
$100,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to
Holdings or any of its Subsidiaries in excess of $100,000,000.

“Consolidated Interest Expense” means for any period for any Person, total
interest expense of such Person (including that attributable to Capital Lease
Obligations and other expenses classified as interest expense in accordance with
GAAP) on a Consolidated basis with respect to all outstanding Debt of such
Person, as determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any given day, the ratio of
(a) Consolidated Average Net Debt on such day to (b) Consolidated EBITDA for the
four immediately preceding fiscal quarters for which financial statements are
available.

“Consolidated Net Debt” means, on any date, Consolidated Total Debt minus
Available Cash.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings (other than a
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Debt of Holdings and its Subsidiaries at such date, determined on a
Consolidated basis in accordance with GAAP, but excluding (i) issued but not
funded letters of credit, (ii) reimbursement obligations which are characterized
as trade payables and are not overdue with respect to trade letters of credit
(other than Letters of Credit issued hereunder) and (iii) contingent
obligations.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Covenant Compliance Event” means (i) Capped Excess Availability at any time
(other than during the Holiday Season) is less than the greater of 15% of the
Line Cap and $250,000,000, or (ii)(A) Capped Excess Availability at any time
during the Holiday Season is less than the greater of 10% of the Line Cap and
$175,000,000, or (B) Uncapped Excess Availability at any time during the Holiday
Season is less than 30% of the Borrowing Base.

“Credit Card Accounts Receivable” means each Account (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by a credit card
payment processor or an issuer of credit cards to a Loan Party resulting from
charges by a customer of a Group Member (other than Sears Canada)

 

8



--------------------------------------------------------------------------------

on credit cards issued by such issuer in connection with the sale of goods by a
Group Member (other than Sears Canada), or services performed by a Group Member
(other than Sears Canada), in each case in the ordinary course of its business.

“Credit Card Notification” has the meaning specified in Section 6.01(m)(i)(A).

“Credit Card Processors” has the meaning specified in Section 6.01(m)(i)(A).

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each Co-Collateral Agent, (iv) each
Issuing Lender, (v) each Lead Arranger, and (vi) the successors and assigns of
each of the foregoing, and (b) collectively, all of the foregoing.

“Customer Deposits Reserve” shall mean, at any time, a reserve equal to the
aggregate outstanding amount of customer deposits of the Loan Parties at such
time.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit H, or such other form as the Co-Collateral Agents may
reasonably agree, among a Loan Party, a customs broker or other carrier, and the
Co-Collateral Agents, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Co-Collateral Agents and agrees, upon
notice from the Co-Collateral Agents (which shall not be furnished unless an
Event of Default is continuing), to hold and dispose of the subject Inventory
solely as directed by the Co-Collateral Agents.

“DC” means any distribution center owned or leased and operated by any Loan
Party.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.

“Dealer Store” means any store constituting a “Sears Authorized Retail Dealer”
store, owned or leased and operated by a Person (other than a Loan Party or any
of its Subsidiaries) pursuant to a “Sears Authorized Retail Dealer Agreement “
or a “Sears Hometown Store Agreement.”

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money (excluding interest payable thereon unless such
interest has been accrued and added to the principal amount of such
indebtedness), (b) all obligations of such Person for the deferred purchase
price of property or services (other than (i) trade payables incurred in the
ordinary course of such Person’s business and (ii) any such obligations which
are due less than twelve months from the date of incurrence), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeals bonds arising in
the ordinary course of business and other than the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business) or in respect of bankers’ acceptances or letters of credit,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
direct recourse payment obligations of such Person in respect of any accounts
receivable sold by such Person, (g) all Debt of others referred to in
clauses (a) through (f) above or clause (h) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or

 

9



--------------------------------------------------------------------------------

(4) otherwise to assure a creditor against loss, and (h) all Debt referred to in
clauses (a) through (g) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

“Debt Maturity Reserve” means an Availability Reserve in an amount not to exceed
the outstanding balance of Debt of the Loan Parties for borrowed money maturing
(A) prior to the Extended Termination Date and (B) within sixty (60) days of any
date of determination of the Debt Maturity Reserve; provided that such Debt
Maturity Reserve shall be eliminated when (i) such Debt is repaid, refinanced or
extended as provided herein or (ii) provision for the repayment or refinancing
of such Debt (other than through proceeds of Revolving Advances) shall have been
made to the satisfaction of the Co-Collateral Agents in their Permitted
Discretion.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender (as reasonably determined by the Agent)
that (a) has failed to fund any portion of the Advances, participations in
Letters of Credit or participations in Swingline Loans required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, (c) has failed, within three (3) Business Days after request
by the Agent, to confirm that it will comply with the terms of this Agreement
relating to its Commitments, provided that such Lender shall cease to be a
Defaulting Lender under this clause (c) upon the Agent’s receipt of such
confirmation, or (d) has been deemed insolvent by any Governmental Authority or
become the subject of a bankruptcy or insolvency proceeding.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) any of the Issuing Lenders or the Swingline Lender has a good faith belief
that such Lender or its Subsidiary has defaulted in fulfilling its obligations
under one or more other syndicated credit facilities, or (b) such Lender or a
Person that controls such Lender has been deemed insolvent by any Governmental
Authority or become the subject of a bankruptcy, insolvency or similar
proceeding; provided that a Lender shall not be a Deteriorating Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
the Person controlling such Lender by a Governmental Authority.

“Disposition” means any sale or transfer of property other than goods held for
sale in the ordinary course of business.

“Dollars” and “$” refers to lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on the signature pages hereof
or in the Assignment and Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Agent.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of
Columbia.(excluding, for the avoidance of doubt, any Subsidiary organized under
the laws of Puerto Rico).

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied.

“Eligible Assignee” means (a) a commercial bank or any other Person engaged in
the business of making asset based or commercial loans, which bank or Person,
together with its Affiliates, has a combined capital and surplus in excess of
$300,000,000 and which bank or Person is approved by the Agent, and,

 

10



--------------------------------------------------------------------------------

unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 9.07, the Borrowers, in each
case such approval not to be unreasonably withheld or delayed, (b) an existing
Lender or an Affiliate of an existing Lender or an Approved Fund, (c) any
Permitted Holder Lender, or (d) with respect to Additional Commitment Lenders
only, the United States of America or any agency thereof, the U.S. Treasury
Department’s Troubled Asset Relief Program or any Person whose participation in
this Agreement is financed by the Federal Reserve’s Term Asset-Backed Securities
Loan Facility; provided that neither the Borrowers nor an Affiliate of the
Borrowers (other than a Permitted Holder Lender) shall qualify as an Eligible
Assignee.

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Account Receivable that satisfies the
following criteria at the time of its creation and continues to meet the same at
the time of such determination: such Credit Card Account Receivable (i) has been
earned and represents the bona fide amounts due to a Loan Party from a credit
card payment processor and/or credit card issuer, and in each case originated in
the ordinary course of business of the applicable Loan Party and (ii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (j) below. Without limiting the foregoing, to qualify
as an Eligible Credit Card Account Receivable, an Account shall indicate no
person other than a Loan Party as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges, credit card
processor fees or other allowances (including any amount that the applicable
Loan Party may be obligated to rebate to a customer, a credit card payment
processor, or credit card issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Credit Card Account Receivable. Unless
otherwise approved from time to time in writing by the Co-Collateral Agents in
their Permitted Discretion, no Credit Card Account Receivable shall be Eligible
Credit Card Account Receivable if, without duplication:

(a) such Credit Card Account Receivable is not owned by a Loan Party and such
Loan Party does not have good or marketable title to such Credit Card Account
Receivable;

(b) such Credit Card Account Receivable does not constitute “Accounts” (as
defined in the UCC) or such Credit Card Account Receivable has been outstanding
for more than five (5) Business Days;

(c) the issuer or payment processor of the applicable credit card with respect
to such Credit Card Account Receivable is the subject of any bankruptcy or
insolvency proceedings;

(d) such Credit Card Account Receivable is not the valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(e) such Credit Card Account Receivable is subject to any Lien whatsoever other
than Liens in favor of the Co-Collateral Agents, Permitted Liens and Liens
permitted pursuant to Section 6.02(a)(vi);

(f) such Credit Card Account Receivable is not subject to a valid and perfected
Lien in favor of the Co-Collateral Agents, for the benefit of the Credit
Parties, senior in priority to all other Liens other than Permitted Liens which
have priority over the Liens of the Co-Collateral Agents by operation of
applicable law and Liens of the type specified in clause (h) of the definition
of Permitted Liens;

(g) the Credit Card Account Receivable does not conform to all representations,
warranties, covenants or other provisions in the Loan Documents relating to
Credit Card Accounts Receivable;

 

11



--------------------------------------------------------------------------------

(h) such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, limited to the lesser of the balance of Credit Card
Account Receivable or unpaid credit card processor fees;

(i) such Credit Card Account Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is subject
to the perfected security interest of the Co-Collateral Agents; or

(j) such Credit Card Account Receivable does not meet such other reasonable
eligibility criteria for Credit Card Accounts Receivable as the Agent (or any
Co-Collateral Agent upon written notice to the Agent) may determine from time to
time in its Permitted Discretion.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, Inventory:

(a) for which full payment has been delivered to the vendor of such Inventory
and evidence of such payment has been received by the Agent; provided that in
transit Inventory purchased under “private label” letters of credit issued by
SRAC or Letters of Credit issued hereunder shall be deemed Eligible In-Transit
Inventory, subject to an Inventory Reserve equal to 25% of the Inventory Value
of such Inventory and satisfaction of all of the other conditions of this
definition;

(b) which has been shipped from a location outside of the United States, Puerto
Rico or the U.S. Virgin Islands for receipt by any Loan Party, but which has not
yet been delivered to such Loan Party, which Inventory has been in transit for
sixty (60) days or less from the date of shipment of such Inventory;

(c) for which the purchase order is in the name of any Loan Party and title has
passed to such Loan Party;

(d) for which the document of title reflects a Loan Party as consignee or, if
requested by a Co-Collateral Agent, names the Co-Collateral Agents as consignee,
and in each case as to which a Co-Collateral Agent has control over the
documents of title which evidence ownership of the subject Inventory (such as,
if requested by a Co-Collateral Agent, by the delivery of a Customs Broker
Agreement);

(e) which is insured as required pursuant to Section 6.01 hereof; and

(f) which would not be excluded from the definition of “Eligible Inventory” by
any of clauses (a), (c) through (g) or (i) through (r) of the definition
thereof.

provided that the Agent, or any Co-Collateral Agent upon written notice to the
Agent, may, in its Permitted Discretion, exclude any particular Inventory from
the definition of “Eligible In-Transit Inventory” in the event the Agent or
Co-Collateral Agent determines that such Inventory is subject to any Person’s
right or claim which is (or is capable of being) senior to, or pari passu with,
the Lien of the Co-Collateral Agents (such as, without limitation, a right of
stoppage in transit) or may otherwise adversely impact the ability of the
Co-Collateral Agents to realize upon such Inventory.

“Eligible Inventory” means at any time, without duplication (i) Eligible
In-Transit Inventory, and (ii) items of Inventory of any Loan Party that are
held for retail sale to the public in the ordinary course of business,
merchantable, and readily saleable to the public in the ordinary course of
business, that is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (r) below. Without
limiting the foregoing, to qualify as “Eligible Inventory” no Person other than
the Loan Parties shall have any direct or indirect ownership, interest or title
to such Inventory and no Person other than the Loan Parties shall be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein. Unless otherwise from time to time
approved in writing by the Agent (or any Co-Collateral Agent upon written notice
to the Agent) in its Permitted Discretion, no Inventory shall be deemed Eligible
Inventory if, without duplication:

(a) the Loan Parties do not have sole and good, valid and unencumbered title
thereto (except for Liens of the type described in clauses (a), (b), (c) and
(e) of the definition of Permitted Liens); or

 

12



--------------------------------------------------------------------------------

(b) it is not located in the United States, Puerto Rico, Guam or U.S. Virgin
Islands; or

(c) it is not located at property owned or leased by the Loan Parties (except to
the extent such Inventory is (i) in transit between such locations, (ii) is
located at a Dealer Store, provided that if requested by the Co-Collateral
Agents, the Co-Collateral Agents have received evidence reasonably acceptable to
the Co-Collateral Agents, that the Loan Parties have filed appropriate UCC
financing statements against the Person operating the Dealer Store covering such
Inventory, and provided further that the amount of Inventory located at all
Dealer Stores which may constitute Eligible Inventory shall not exceed
$300,000,000 in the aggregate, or (iii) is deemed eligible pursuant to clause
(g)) or is located at a third party warehouse or is located at a closed Store
(except pursuant to clause (e)) or is located at a closed DC; or

(d) it is not subject to a valid and perfected Lien in favor of the
Co-Collateral Agents for the benefit of the Credit Parties, senior in priority
to all other Liens other than Permitted Liens which have priority over the Liens
of the Co-Collateral Agents by operation of applicable law, including Liens of
the types described in clauses (a) through (c) and (g) of the definition of
Permitted Liens;

(e) it is subject to any Lien whatsoever other than Liens in favor of the
Co-Collateral Agents, Permitted Liens and Liens permitted pursuant to
Section 6.02(a)(vi); or

(f) it is Inventory located at a Store which is being closed; provided, however
that upon the Co-Collateral Agents receipt of, and satisfaction with, an initial
commercial finance examination and appraisal of the Loan Parties and such other
due diligence as they may reasonably deem necessary after the Effective Date,
such Inventory will be deemed eligible for the first four (4) weeks after the
commencement of the Store Closure Sale for that Store, provided further that the
Inventory Value of such Inventory shall be reduced by the “closed store reserve”
established by the Borrowers with respect to such Inventory consistent with past
practices;

(g) it is consigned from a vendor or is at a customer location but still
accounted for in the applicable Loan Party’s inventory balance; or

(h) it is in-transit (other than Eligible In-Transit Inventory) from a vendor
and has not yet been received into a DC or Store; or

(i) it is identified in the stockledger of the applicable Loan Party as any of
the following departments or consists of Inventory which is ordinarily
classified by such Loan Party consistent with its historical practices as the
following: floral; gasoline; live plants; miscellaneous or other as classified
on the Loan Party’s stockledger; produce; books; magazines; restaurant
operations; or seafood; or it is identified per the applicable Loan Party’s
stockledger as candy; or

(j) it is Inventory that has been packed-away and stored for more than 12 months
at a DC or a Store for future sale, including merchandise of Sears and its
Subsidiaries that has been carried over for more than 12 months as currently
reported as “XOM” status per the RIM merchandising system; or

(k) it is identified as wholesaler freight fees; or

(l) it is Inventory on layaway or is Inventory which has been sold but not
delivered or as to which any Loan Party has accepted a deposit from a third
party; or

 

13



--------------------------------------------------------------------------------

(m) it is identified per the Loan Parties’ stockledger as Inventory that is in a
leased department, including digital imaging, photofinishing and 1 hour lab; or

(n) it is otherwise deemed ineligible by the Co-Collateral Agents in their
Permitted Discretion after the expiration of the Reserve Notice Period; or

(o) it is (i) operating supplies, packaging or shipping materials, cartons,
labels or other such materials not considered used for sale in the ordinary
course of business by the Agent in its Permitted Discretion
(ii) work-in-process, raw materials, (iii) not in material compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (iv) bill and hold goods; or

(p) it is Inventory which exhibits, includes or is identified by any trademark,
tradename or other Intellectual Property right which trademark, tradename or
other Intellectual Property right (i) is subject to a restriction that could
reasonably be expected to adversely affect the Agent’s ability to liquidate such
Inventory or (ii) the relevant Loan Party does not have the right to use in
connection with the sale of such Inventory, either through direct ownership or
through a written license or sublicense; or

(q) it is Inventory that is not insured in compliance with the provisions of
Section 6.01(c), or

(r) it is Inventory that does not conform to all representations, warranties,
covenants or other provisions in the Loan Documents relating to Inventory; or

(s) it is Inventory acquired in a Permitted Acquisition and the Co-Collateral
Agents have not completed their diligence with respect thereto, provided that
such Inventory shall be deemed to constitute Eligible Inventory for a period of
30 days after the date of its acquisition notwithstanding that the Co-Collateral
Agents have not completed such due diligence as long as such Inventory is of the
same kind and quality as other of the Loan Parties’ Inventory and would
otherwise constitute Eligible Inventory.

“Eligible Pharmacy Receivables” means each Pharmacy Receivable that satisfies
the following criteria at the time of creation and continues to meet the same at
the time of such determination: such Pharmacy Receivable (i) has been earned and
represents the bona fide amounts due to a Loan Party from Third Party Payors,
and other Persons reasonably acceptable to the Co-Collateral Agents, and in each
case originated in the ordinary course of business of the applicable Loan Party
(ii) is non-recourse to the Loan Parties and has been adjudicated or is
otherwise due to the Borrower for pharmacy related services, and (iii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (m) below. Without limiting the foregoing, to qualify
as an Eligible Pharmacy Receivable, an Account shall indicate no person other
than a Loan Party as payee or remittance party. In determining the amount to be
so included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges, processing
fees or other allowances (including any amount that the applicable Loan Party
may be obligated to rebate to a customer, or to pay to the Third Party Payors,
direct customers or other Persons pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Pharmacy Receivable. Unless otherwise
approved from time to time in writing by the Co-Collateral Agents in their
Permitted Discretion, none of the following Pharmacy Receivables shall be an
Eligible Pharmacy Receivable:

(a) Pharmacy Receivables that have been outstanding for more than ninety
(90) days past the invoice date or that are more than sixty (60) days past due;

 

14



--------------------------------------------------------------------------------

(b) Pharmacy Receivables due from any Third Party Payor to the extent that fifty
percent (50%) or more of all Pharmacy Receivables from such Third Party Payor
are not Eligible Pharmacy Receivables under clause (a), above;

(c) Pharmacy Receivables which do not constitute an “Account” (as defined in the
UCC);

(d) Pharmacy Receivables with respect to which a Loan Party does not have good,
valid and marketable title thereto;

(e) Pharmacy Receivables that are not subject to a valid and perfected Lien in
favor of the Co-Collateral Agents, for the benefit of the Credit Parties, senior
in priority to all other Liens other than Permitted Liens which have priority
over the Liens of the Co-Collateral Agents by operation of applicable law;

(f) Pharmacy Receivables that are subject to any Lien whatsoever other than
Liens in favor of the Co-Collateral Agents for the benefit of the Credit
Parties, Permitted Liens, and Liens permitted pursuant to Section 6.02(a)(vi);

(g) Pharmacy Receivables which are disputed, are with recourse, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted (to the
extent of such claim, counterclaim, offset or chargeback);

(h) Pharmacy Receivables due from Medicare, Medicaid and other Governmental
Authorities;

(i) Pharmacy Receivables due from a Third Party Payor who is not duly authorized
to conduct business in the United States of America, Puerto Rico, United States
Virgin Islands or Guam, as applicable;

(j) Pharmacy Receivables which are acquired in a Permitted Acquisition unless
and until the Co-Collateral Agents have completed an appraisal and audit of such
Pharmacy Receivables and otherwise agree that such Pharmacy Receivables shall be
deemed Eligible Pharmacy Receivables;

(k) Pharmacy Receivables as to which (i) the Loan Party making the sale giving
rise to such Pharmacy Receivables does not have a valid and enforceable
agreement with the Third Party Payor providing for payment to such Loan Party or
there is a default thereunder that could be a basis for such Third Party Payor
ceasing or suspending any payments to such Loan Party, or (ii) the prescription
drugs sold giving rise to such Pharmacy Receivables are not of the type that are
covered under the agreement with the Third Party Payor or the party receiving
such goods is not entitled to coverage under such agreement, (iii) the Loan
Party making the sale giving rise to such Pharmacy Receivables has not received
confirmation from such Third Party Payor that the party receiving the
prescription drugs is entitled to coverage under the terms of the agreement with
such Third Party Payor and the Loan Party is entitled to reimbursement for such
Pharmacy Receivables, (iv) the amount of such Pharmacy Receivables exceeds the
amounts to which the Loan Party making such sale is entitled to reimbursement
for the prescription drugs sold under the terms of such agreements (but solely
to the extent of such excess), (v) there are contractual or statutory
limitations or restrictions on the rights of the Loan Party making such sale to
assign its rights to payment arising as a result thereof or to grant any
security interest therein which limitations or restrictions have not been
satisfied or waived, (vi) all authorization and billing procedures and
documentation required in order for the Loan Party making such sale to be
reimbursed and paid on such Pharmacy Receivables by the Third Party Payor have
not been properly completed and satisfied to the extent required for such Loan

 

15



--------------------------------------------------------------------------------

Party to be so reimbursed and paid, and (vii) the terms of the sale giving rise
to such Pharmacy Receivables and all practices of such Loan Party with respect
to such Pharmacy Receivables do not comply in all material respects with
applicable federal, state, and local laws and regulations;

(l) Pharmacy Receivables which do not conform to all representations,
warranties, covenants, or other provisions in the Loan Documents relating to
Pharmacy Receivables; or

(m) Pharmacy Receivables which the Co-Collateral Agents determine in their
Permitted Discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Pharmacy Receivables as the Agent (or
any Co-Collateral Agent upon written notice to the Agent) may determine in its
Permitted Discretion.

provided that no Pharmacy Receivables shall constitute Eligible Pharmacy
Receivables on or after the Effective Date until such time as the Co-Collateral
Agents shall have received, and are reasonably satisfied with, an initial audit
of the Loan Parties’ Pharmacy Receivables and shall have conducted such other
due diligence with respect to the Pharmacy Receivables as the Co-Collateral
Agents shall reasonably deem necessary.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrowers, or any of their
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with such
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to Section 4043(b)(2)) are met with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13)

 

16



--------------------------------------------------------------------------------

of Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2)
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA); (d) the cessation of operations at a facility of
any Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for the imposition of a lien under Sections 303(k) or 4068(a) of
ERISA shall have been met with respect to any Plan; (g) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan, or (h) the Borrowers or any ERISA Affiliate incur
liabilities under Section 4069 of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” on the signature pages
hereof or in the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Advance being made, continued
or converted by the Bank and with a term equivalent to such Interest Period
would be offered by the Bank’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Sections 2.08(a)(ii) and 2.08(b)(ii), as applicable.

“Eurodollar Rate Reserve Percentage” for any Interest Period for a Eurodollar
Rate Advance by any Lender means the reserve percentage applicable to such
Lender two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the minimum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 7.01.

“Excluded Accounts” means payroll, trust and tax withholding accounts funded in
the ordinary course of business.

 

17



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning set forth in the Preamble to the
Agreement.

“Existing Letters of Credit” means each of the Letters of Credit described on
Schedule 1.02 issued and outstanding under the Existing Credit Agreement
immediately prior to the Effective Date.

“Extended Term Applicable Margin” means (a) 4.00% per annum for Eurodollar Rate
Advances and (b) 3.00% per annum for Base Rate Advances.

“Extended Term Base Rate” means, for any day, a fluctuating rate per annum equal
to the highest of (a) the Federal Funds Rate plus one-half of one percent
(0.50%), (b) the Eurodollar Rate (calculated utilizing a one-month Interest
Period) plus one percent (1.00%), or (c) the rate of interest in effect for such
day as publicly announced from time to time by the Bank as its “prime rate.” The
“prime rate” is a rate set by the Bank based upon various factors including the
Bank’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Bank shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Extended Term Commitment Fee Rate” means, initially, 1.0% per annum; provided,
that on and after the first Fee Adjustment Date occurring after the Effective
Date, the Extended Term Commitment Fee Rate will be determined pursuant to the
Restated Commitment Fee Grid.

“Extended Termination Date” means the earlier of (a) June 22, 2012 and (ii) the
date of termination in whole of the Commitments pursuant to Section 2.06 or
7.01.

“Extending Lender” means each Lender listed on Schedule 1.01 under the heading
Extending Lenders, whose Commitment shall terminate on the Extended Termination
Date.

“Extensions of Credit” means as to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Revolving Advances held by
such Lender then outstanding, (b) such Lender’s Commitment Percentage of the
aggregate principal amount of Swingline Advances then outstanding and (c) such
Lender’s Commitment Percentage of the L/C Obligations then outstanding.

“Fee Letter” means collectively, (a) the Fee Letter dated April 17, 2009, among
Holdings, the Bank, BAS and WFRF, and (b) the Commitment Letter dated April 29,
2009, among Holdings, the Borrowers, GECC and GE Capital Markets, Inc., each as
amended from time to time.

“Fee Adjustment Date” shall have the meaning provided therefor in Schedule IB.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing reasonably selected by it.

“Fixed Charge Ratio” means, the ratio, determined as of the end of each fiscal
quarter of the Borrowers for the most recently ended four fiscal quarters, of
(a) Adjusted Consolidated EBITDA minus the unfinanced portion of Capital
Expenditures (but including Capital Expenditures financed with proceeds of
Advances hereunder) minus taxes paid in cash net of refunds, to (b) Fixed
Charges, all calculated on a Consolidated basis in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense paid or payable in cash, plus scheduled principal
payments on Debt made during such period, plus Capital Lease Obligation payments
made during such period, all calculated on a Consolidated basis.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Gift Card Liability Reserve” shall mean, at any time, and without duplication
of any other Availability Reserves or Inventory Reserves, a reserve equal to the
aggregate remaining value at such time of (i) outstanding gift certificates and
gift cards of the Loan Parties entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory and (ii) outstanding merchandise credits.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members” means, collectively, Holdings, the Borrowers and their
respective Subsidiaries.

“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement to be executed and delivered by the Loan Parties,
substantially in the form of Exhibit D.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Holdings” has the meaning provided in the Preamble.

“Holiday Season” means October 15 through and including December 15 of each
calendar year.

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.18(f).

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” has the meaning set forth in the Guarantee and
Collateral Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing of Revolving Advances, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two or three months, as the applicable
Borrower may, upon notice received by the Agent not later than 12:00 noon on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a) a Borrower may not select any Interest Period that ends after the
Termination Date or the Extended Termination Date, as applicable;

 

19



--------------------------------------------------------------------------------

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one month
or longer to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” as defined in the UCC.

“Inventory Reserves” means the following:

(a) a reserve for shrink, or discrepancies that arise between Inventory
quantities on hand per the Loan Parties’ unit inventory system, and physical
counts of the Inventory which will be equal to the greater of (i) the
mathematical average of the historical shrink results expressed as a percent of
sales, multiplied by sales for the relevant year-to-date period and adjusted for
the cost complement for the relevant year-to-date period, but only to the extent
such amount exceeds reserves already netted out of the Inventory Value per the
stockledger; or (ii) an amount determined by the Agent in its Permitted
Discretion or any Co-Collateral Agent in its Permitted Discretion upon written
notice to the Agent, in each case, after the expiration of the Reserve Notice
Period;

(b) a reserve for intracompany profit, equal to the most recent three (3) fiscal
months of capitalized cost of the foreign buying offices owned and operated by
any Loan Party, with the time frame subject to change after the expiration of
the Reserve Notice Period based on Inventory performance, or the Agent’s (or any
Co-Collateral Agent’s upon written notice to the Agent) Permitted Discretion;

(c) to the extent not already netted out of the Inventory Value per the
stockledger or not treated as ineligible pursuant to the definition of Eligible
Inventory, a reserve determined in the Agent’s (or any Co-Collateral Agent upon
written notice to the Agent) Permitted Discretion for (i) hard (permanent)
markdowns, (ii) seasonal merchandise (including, without limitation, seasonal
apparel which is more than four weeks past a specified selling season, and
Inventory for sale during a specified holiday or event (other than seasonal
apparel), after the specified holiday or event has occurred), (iii) discontinued
and clearance merchandise, (iv) change in product mix of merchandise, (v) change
in pricing strategy or markon percentages, (vi) damaged merchandise, (vii) price
changes, or (viii) other adjustments as deemed appropriate;

 

20



--------------------------------------------------------------------------------

(d) a reserve established in the Agent’s (or any Co-Collateral Agent’s upon
written notice to the Agent) Permitted Discretion for Inventory returned (other
than as a result of reclamations) to either the return goods center (“RGC”), the
vendor, given to charity, or otherwise considered non-saleable, whether
defective or non-defective. This reserve is to be calculated as the monthly
average for the most recent rolling 12 fiscal month period of return (other than
as a result of reclamations) activity to the vendors, the RGC, given to charity,
or otherwise considered non-saleable, whether defective or non-defective, both
from the Stores and DCs, and is subject to change after the expiration of the
Reserve Notice Period at the Agent’s (or any Co-Collateral Agent’s upon written
notice to the Agent) Permitted Discretion; and such reserve to be recalculated
by the 10th day after each month-end and to be reflected on each Borrowing Base
Certificate delivered by Holdings after such date until the amount of such
reserve is recalculated pursuant hereto;

(e) without duplication of any Reserve imposed under clause (a) of the
definition of “Eligible In-Transit Inventory”, a reserve for that in transit
Inventory purchased under “private label” letters of credit issued by SRAC or
Letters of Credit issued hereunder; and

(f) a reserve for Inventory ordinarily classified as repair services.

“Inventory Value” shall mean, with respect to any Inventory of the Loan Parties,
the value of such Inventory valued at the lower of cost or market value on a
basis consistent with the Loan Parties’ current and historical accounting
practice in effect on the Effective Date, per the stockledger (without giving
effect to LIFO reserves and general ledger reserves for discontinued inventory,
markdowns, intercompany profit, rebates and discounts, any cut off adjustments,
revaluation adjustments, purchase price adjustments or adjustments with respect
to the capitalization of buying, occupancy, distribution and other overhead
costs reflected on the balance sheet of the Loan Parties in respect of
Inventory). The value of the Inventory as set forth above will, without
duplication for any Inventory Reserves, be calculated net of the reserve
established by the Loan Parties on a basis consistent with the Loan Parties’
current and historical practice, in effect on the Effective Date, in respect of
lost, misplaced or stolen Inventory at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.

“Issuing Lender” means, collectively, Bank of America, N.A., Wachovia Bank,
N.A., Wells Fargo Bank, N.A., and any other Lender which at the request of any
Borrower and with the consent of the Agent, not to be unreasonably withheld,
agrees to become an Issuing Lender, it being understood that with the consent of
the requesting Borrower (not to be unreasonably withheld) the Issuing Lender may
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Lender, in which case the term “Issuing Lender” shall include any such
affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender with respect to the relevant Letter of Credit.

“Kmart” means Kmart Holding Corporation, a Delaware corporation.

“Kmart Corp.” has the meaning provided in the Preamble.

“L/C Commitment” means $1,500,000,000.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed or discharged pursuant to Section 3.05 (after
giving effect to the proviso thereof).

 

21



--------------------------------------------------------------------------------

“Lenders” means, collectively, the Lenders under the Existing Credit Agreement,
any other Persons signatory hereto as a Lender, and each Person that shall
become a party hereto as a lender pursuant to Section 9.07.

“Letters of Credit” means the collective reference to Commercial L/Cs, Banker’s
Acceptances, and Standby L/Cs; individually, a “Letter of Credit”. Without
limiting the foregoing, the Existing Letters of Credit shall be deemed Letters
of Credit issued under this Agreement.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor, and any easement, right of way
or other encumbrance on title to real property, but excluding consignments or
bailments of goods of third parties and the interests of lessors under operating
leases.

“Line Cap” means, at any time of determination, the lesser of (i) the Aggregate
Commitments, and (ii) the Borrowing Base.

“Liquidation” means the exercise by the Agent or the Co-Collateral Agents of
those rights and remedies accorded to the Agent and/or the Co-Collateral Agents
under the Loan Documents and applicable law as a creditor of the Loan Parties
with respect to the realization on the Collateral, including (after the
occurrence and continuation of an Event of Default) the conduct by the Loan
Parties acting with the consent of the Agent and the Co-Collateral Agents, of
any public, private or “going-out-of-business”, “store closing” or other similar
sale or any other disposition of the Collateral for the purpose of liquidating
the Collateral.

“Loan Documents” means this Agreement, the Security Documents, the Notes, Fee
Letter, any Application and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Loan Parties” means each Group Member that is a party to a Loan Document.

“Martha Stewart Reserve” shall mean, at any fiscal month end, a reserve equal to
the then current accrued and unpaid royalty in excess of $25,000,000 earned for
Martha Stewart merchandise sold as reflected on the most recent Borrowing Base
Certificate.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or assets of Holdings and its
Subsidiaries taken as a whole, or (b) the ability of the Loan Parties taken as a
whole to perform their material obligations under the Loan Documents or (c) the
validity or enforceability of the Loan Documents taken as a whole or the rights
and remedies of the Agent, the Co-Collateral Agents or the Lenders thereunder
taken as a whole (including, but not limited to, the enforceability or priority
of any Liens granted to the Co-Collateral Agents under the Loan Documents).

“Merger” has the meaning set forth in the Existing Credit Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings
or any ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

 

22



--------------------------------------------------------------------------------

“Net Eligible Inventory” means, at any time, an amount equal to the Inventory
Value of Eligible Inventory less Inventory Reserves.

“Net Proceeds” means, (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries of any property or any casualty or condemnation of such
property, the excess, if any, of (i) the sum of cash and cash equivalents
received in such transaction (including any cash or cash equivalents received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Debt that is secured by the applicable asset by a Lien
permitted hereunder which is senior to the Co-Collateral Agents’ Lien, if any,
on such asset and that is required to be repaid (or to establish an escrow for
the future repayment thereof) in connection with such transaction (other than
Debt under the Loan Documents), (B) the reasonable and customary out-of-pocket
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, attorneys’ fees, accountants’ fees,
investment banking fees, appraisals, and brokerage, legal, title and recording
or transfer tax expenses and commissions) paid by any Loan Party to third
parties (other than Affiliates), (C) transfer Taxes paid as a result thereof,
and (b) the excess of (i) the sum of the cash and cash equivalents received in
connection with the issuance of any equity interests of any Loan Party or any
Permitted Refinancing Debt over (ii) the underwriting discounts and commissions,
and other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party in connection therewith.

“Net Orderly Liquidation Value” means the product of (i) Net Recovery Rate and
(ii) the Net Eligible Inventory.

“Net Recovery Rate” means the appraised orderly liquidation value (on an “as is,
where is” basis) of each Loan Party’s Eligible Inventory, net of costs and
expenses estimated to be incurred in connection with such liquidation, which
value is expressed as a percentage of the Inventory Value of Eligible Inventory
and shall be determined by the Co-Collateral Agents from time to time based on
the most recent appraisal provided by an independent third party appraiser
retained by the Co-Collateral Agents in consultation with the Borrowers.

“Non-Consenting Lender” has the meaning specified in Section 9.16.

“Non-Extending Lender” means each Lender listed on Schedule 1.01 under the
heading Non-Extending Lenders, who has not agreed to extend the Termination Date
for its Commitment.

“Note” means a promissory note of any Borrower payable to the order of any
Lender evidencing the Commitment of such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning set forth in the Guarantee and Collateral
Agreement.

“Original Agent” has the meaning provided in the Recitals.

“OSH” means Orchard Supply Hardware Stores Corporation, a Delaware corporation.

“Other Taxes” has the meaning specified in Section 2.15.

“Overadvance” means any Advance to the extent that, immediately after its having
been made, Capped Excess Availability is less than zero.

“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.

 

23



--------------------------------------------------------------------------------

“PACA Liability Reserve” means an amount calculated on a monthly basis by the
Agent to provide for vendor liabilities pursuant to PACA.

“PASA” means the Packers and Stockyards Act of 1921, as amended.

“PASA Liability Reserve” means the liability for vendor liabilities pursuant to
PASA.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Perfection Certificate” means a certificate with respect to the Borrowers and
the other Loan Parties in form reasonably satisfactory to the Co-Collateral
Agents.

“Permitted Acquisition” means any Acquisition permitted under Section 6.02(c).

“Permitted Debt” means each of the following as long as no Default or Event of
Default exists at the time of incurrence thereof or would arise from the
incurrence thereof:

(a) Debt outstanding on the date hereof and listed in the Perfection
Certificate;

(b) Debt of any Loan Party to any other Loan Party;

(c) Debt of Holdings or any Subsidiary of Holdings which is not a Loan Party to
any Loan Party; provided, that (1) such Debt is incurred in the ordinary course
of business consistent with past practices in connection with cash management,
(2) such Debt shall not exceed $100,000,000 in the aggregate at any one time
outstanding or (3) (i) at the time of incurrence of any such Debt and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (ii) after giving effect to
any such Debt (A) the Pro Forma and Projected Capped Excess Availability is at
least 25% of the Line Cap other than during the Holiday Season, and (B) during
the Holiday Season (x) the Pro Forma and Projected Capped Excess Availability is
at least 15% of the Line Cap, and (y) the Pro Forma and Projected Uncapped
Excess Availability is at least 30% of the Borrowing Base, and (C) the Pro Forma
Fixed Charge Ratio shall be at least 1.1 to 1.0;

(d) Debt of any Group Member to any Subsidiary of Holdings which is not a Loan
Party;

(e) (i) purchase money Debt used to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations, and any Debt assumed in
connection with the acquisition of any such assets or secured solely by a Lien
on any such assets prior to the acquisition thereof, and (ii) Debt incurred in
connection with sale-leaseback transactions with respect to assets not
constituting Collateral;

(f) Debt of any Person that becomes a Subsidiary in an Acquisition permitted in
accordance with Section 6.02(c), which Debt is existing at the time such Person
becomes a Subsidiary (other than Debt incurred solely in contemplation of such
Person’s becoming a Subsidiary);

(g) the Obligations;

(h) Other Debt in an amount not to exceed $500,000,000 in the aggregate
outstanding at any time;

 

24



--------------------------------------------------------------------------------

(i) Debt described in Section 6.02(a)(vi), provided, that such Debt (i) does not
have a maturity date which is earlier than the Extended Termination Date,
(ii) is incurred on arm’s-length terms, (iii) is subject to an intercreditor
agreement in the form of either Exhibit F or Exhibit G, as applicable (or such
other forms as the Co-Collateral Agents may agree in their Permitted
Discretion), and (iv) the security documents, if any, with respect to such Debt
are reasonably satisfactory to the Co-Collateral Agents in their Permitted
Discretion;

(j) any other Debt, provided, that such Debt (i) does not require the repayment
of principal prior to the Extended Termination Date in excess of 1.0% of the
original principal amount thereof per annum (excluding, for the avoidance of
doubt, repayments required as a result of the sale of assets and repayments
required in connection with an event that would constitute an Event of Default
under Section 7.01(g) hereof) (ii) does not have a maturity date which is
earlier than the Extended Termination Date and (iii) is incurred on arm’s-length
terms;

(k) Debt of the type specified in clause (g) of the definition thereof to the
extent such Debt constitutes a Permitted Investment;

(l) Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(m) Debt arising from overdraft facilities and/or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services (including, but not limited to, intraday, ACH and purchasing
card/T&E services) in the ordinary course of business; provided, that (x) such
Debt (other than credit or purchase cards) is extinguished within ten Business
Days of notification to the applicable Loan Party of its incurrence and (y) such
Debt in respect of credit or purchase cards is extinguished within 60 days from
its incurrence;

(n) Debt arising from agreements of Holdings or any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any Permitted
Acquisition or the disposition of any business, assets or any Subsidiary not
prohibited by this Agreement, other than guarantees of Debt incurred by any
Person acquiring all or any portion of such business, assets or any Subsidiary
for the purpose of financing such Acquisition;

(o) Debt consisting of (i) the financing of insurance premiums or (ii) take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business; and

(p) Permitted Refinancing Debt.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.

“Permitted Dispositions” means any of the following:

(a) transfers and Dispositions of Inventory in the ordinary course of business;

(b) transfers and Dispositions among the Loan Parties;

(c) transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to any Loan Party;

 

25



--------------------------------------------------------------------------------

(d) transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to other Subsidiaries which are not Loan Parties;

(e) transfers and Dispositions (other than transfers and Dispositions of
Inventory, Credit Card Accounts Receivable, Pharmacy Receivables or any other
Collateral (as defined in the Guarantee and Collateral Agreement on the
Effective Date)) to any Subsidiary of Holdings which is not a Loan Party by any
Loan Party provided, that any such Disposition of Collateral shall be
(i) undertaken in the ordinary course of business or (ii) on terms that are fair
and reasonable and no less favorable to the Loan Party than it would obtain in a
comparable arm’s length transaction with a Person that is not a Subsidiary of
Holdings;

(f) the sale of surplus, obsolete or worn out equipment or other property in the
ordinary course of business by the Borrowers or any Subsidiary;

(g) transfers and Dispositions of all or any portion of any Loan Party’s assets,
including any equity interests of its Subsidiaries (other than the equity
interests or substantially all of the assets of either Borrower), provided, that
immediately after giving effect to any such disposition, (i) no Default or Event
of Default then exists, and (ii) either (A) the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, or (B) such Loan Party uses
the Net Proceeds of such Disposition to repay Advances in an amount equal to the
lesser of (x) 100% of such Net Proceeds and (y) an amount sufficient to cause
Pro Forma and Projected Capped Excess Availability to be 15% or more of the Line
Cap, and (iii) if the Disposition is to a Subsidiary or Affiliate of a Loan
Party which is not a Loan Party, such Disposition shall be on terms that are
fair and reasonable and no less favorable to the Loan Party than it would obtain
in a comparable arm’s length transaction with a Person that is not a Subsidiary
or Affiliate of a Loan Party;

(h) transfers and Dispositions which constitute Restricted Payments, that are
otherwise permitted hereunder;

(i) Dispositions permitted pursuant to Section 6.02(b) hereof;

(j) the sale of other Policy Investments in the ordinary course of business;

(k) the sale or Disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivable financing transaction;

(l) leases, licenses or subleases or sublicenses of any real or personal
property not constituting Collateral in the ordinary course of business;

(m) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind (other
than, in each case, with respect to rights to license the Related Intellectual
Property, unless the limited license granted to the Co-Collateral Agents in such
Related Intellectual Property pursuant to the Loan Documents remains in effect
and is acknowledged by the licensee) to the extent that any of the foregoing
could not reasonably be expected to have a Material Adverse Effect;

(n) sales of Inventory (other than Eligible Inventory) determined by the
management of the applicable Loan Party not to be saleable in the ordinary
course of business of such Loan Party or any of the Loan Parties; and

(o) transfers of assets, including Inventory, in connection with Store closings
(and/or department closings within Stores) permitted pursuant to
Section 6.02(l).

“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than a Group Member.

 

26



--------------------------------------------------------------------------------

“Permitted Holder Lender” means the Permitted Holder, provided, that, such
Permitted Holder executes a waiver in form and substance reasonably satisfactory
to the Agent that it shall have no right whatsoever with respect to that portion
of the Commitments which it holds (a) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of any
Loan Document, (b) otherwise to vote on any matter related to any Loan Document,
(c) to require Agents or any Lender to undertake any action (or refrain from
taking any action) with respect to any Loan Document, (d) to attend any meeting
with the Agent or any Lender or receive any information from the Agent or any
Lender, (e) to the benefit of any advice provided by counsel to the Agents or
the other Lenders or to challenge the attorney-client privilege of the
communications between the Agents, such other Lenders and such counsel, or
(f) make or bring any claim, in its capacity as Lender, against any Agent with
respect to the fiduciary duties of such Agent or Lender and the other duties and
obligations of the Agents hereunder; except, that, no amendment, modification or
waiver to any Loan Document shall, without such Permitted Holder Lender’s
consent, deprive any Permitted Holder Lender of its pro rata share of any
payments to which the Lenders as a group are otherwise entitled hereunder or
otherwise single out, or intentionally discriminate against the Permitted Holder
Lender, as such.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of the making such of Investment or would
arise from the making of such Investment:

(a) Investments existing on, or contractually committed as of, the Effective
Date, and set forth in the Perfection Certificate;

(b) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries and in OSH outstanding on the Effective Date, (ii) Investments by
any Loan Party and its Subsidiaries in Loan Parties, and (iii) Investments by
Subsidiaries that are not Loan Parties in Holdings or any Subsidiary;

(c) other Investments of any Loan Party in any other Subsidiary of Holdings
which is not a Loan Party; provided, that (1) such Investment is incurred in the
ordinary course of business consistent with past practices in connection with
cash management, (2) such Investments shall not exceed $100,000,000 in the
aggregate at any one time outstanding or (3) (a) at the time of any such
Investment and immediately after giving pro forma effect thereto, no Default or
Event of Default shall have occurred and be continuing, and (b) after giving
effect to any such Investment (A) the Pro Forma and Projected Capped Excess
Availability is at least 25% of the Line Cap other than during the Holiday
Season, and (B) during the Holiday Season (x) the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (y) the Pro Forma and
Projected Uncapped Excess Availability is at least 30% of the Borrowing Base,
and (C) the Pro Forma Fixed Charge Ratio shall be at least 1.1 to 1.0;

(d) Investments of any Loan Party in any other Person not constituting an
Acquisition; provided that (a) at the time of any such Investment and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (b) after giving effect to
any such Investment (A) the Pro Forma and Projected Capped Excess Availability
is at least 25% of the Line Cap other than during the Holiday Season, and
(B) during the Holiday Season (x) the Pro Forma and Projected Capped Excess
Availability is at least 15% of the Line Cap, and (y) the Pro Forma and
Projected Uncapped Excess Availability is at least 30% of the Borrowing Base,
and (C) the Pro Forma Fixed Charge Ratio shall be at least 1.1 to 1.0;

(e) Investments constituting a Permitted Acquisition and Investments held by the
Person acquired in such Acquisition at the time of such Acquisition (and not
acquired in contemplation of such Acquisition);

(f) Investments arising out of the receipt of noncash consideration for the sale
of assets otherwise permitted under this Agreement;

(g) Policy Investments;

 

27



--------------------------------------------------------------------------------

(h) Investments in Swap Contracts not entered into for speculative purposes;

(i) to the extent not prohibited by applicable law, advances to officers,
directors and employees and consultants of the Group Members made for travel,
entertainment, relocation and other ordinary business purposes;

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by any Group Member as a result of a foreclosure by any
Loan Party with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

(k) Investments held by any Person at the time such Person is acquired in
accordance with Section 6.02(c);

(l) Investments made with the common stock of Holdings;

(m) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business;

(n) Guarantees by Holdings or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute Debt,
in each case entered into by Holdings or any Subsidiary in the ordinary course
of business;

(o) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the applicable Group
Member;

(p) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, provided
that no such Investment shall impair in any manner the limited license granted
to the Co-Collateral Agents in such Intellectual Property pursuant to the Loan
Documents;

(q) Investments in joint ventures that own real properties upon which Stores are
located existing as of the Effective Date and entered into hereafter in the
ordinary course of business; and

(r) other Investments in an amount not to exceed $250,000,000 in the aggregate
outstanding at any time; provided that no Investment pursuant to this clause
(r) shall be made by any Loan Party in any Subsidiary of Holdings which is not a
Loan Party.

“Permitted Liens” means:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent such taxes, assessments or governmental charges are being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or that are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;

(c) landlords’ Liens arising in the ordinary course of business securing
(i) rents not yet due and payable, (ii) rent for Stores in an amount not to
exceed the monthly base rent due for the immediately preceding calendar month
and (iii) rents for Stores in excess of the amount set forth in the preceding
clause (ii) so long as such amounts are being contested in good faith by
appropriate proceedings and as to which appropriate reserves are being
maintained;

 

28



--------------------------------------------------------------------------------

(d) any attachment or judgment lien not constituting an Event of Default under
Section 7.01(f);

(e) Liens presently existing or hereafter created in favor of the Co-Collateral
Agents, on behalf of the Credit Parties;

(f) Liens arising by the terms of commercial letters of credit entered into in
the ordinary course of business to secure reimbursement obligations thereunder,
provided that such Liens only encumber the title documents and underlying goods
relating to such letters of credit;

(g) claims under PACA and PASA;

(h) Liens in favor of issuers of credit cards arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements;

(i) Liens incurred or deposits made by any Group Member in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(j) easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business, or in respect of any real property which
is part of the Collateral, any title defects, liens, charges or encumbrances
(other than such prohibited monetary Liens) which the title company is prepared
to endorse or insure by exclusion or affirmative endorsement reasonably
acceptable to the Agent and which is included in any title policy;

(k) any interest or title of a lessor or sublessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
by this Agreement;

(l) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of setoff or similar rights in favor of banks or other
depository institutions;

(m) Liens on cash and cash equivalents securing obligations in respect of
standby or trade letters of credit not constituting Obligations or trade-related
bank guarantees;

(n) Liens granted to consignors who have properly perfected on consigned
Inventory owned by such consignors and created in the ordinary course of
business;

(o) Liens on premium rebates securing financing arrangements with respect to
insurance premiums;

(p) deposits and other customary Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

29



--------------------------------------------------------------------------------

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts of the Borrowers or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrowers or any Subsidiary;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens on securities that are the subject of repurchase agreements
constituting Policy Investments;

(u) Liens on cash and cash equivalents securing Swap Contracts incurred in the
ordinary course of business; and

(v) other Liens on cash and cash equivalents in an amount not to exceed
$25,000,000 held by a third party as security for any obligation (other than
Indebtedness, but including letters of credit) permitted to be incurred by any
Group Member hereunder.

“Permitted Overadvance” means an Overadvance made by the Agent, in its Permitted
Discretion, or at the direction of any Co-Collateral Agent, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties;

(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of the Obligations;

(c) is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than thirty
(30) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Article III regarding any Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the Agent or
the Co-Collateral Agents (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Agent or the Co-Collateral Agents (such
as a reduction in the collateral value)), and such “inadvertent Overadvances”
shall not reduce the amount of Permitted Overadvances allowed hereunder, and
further, provided, that in no event shall the Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Extensions of Credit
would exceed the Aggregate Commitments (as in effect prior to any termination of
the Commitments pursuant to Section 2.06 hereof).

“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
Net Proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Debt being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Debt); provided, that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt so Refinanced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting

 

30



--------------------------------------------------------------------------------

discounts, defeasance costs, fees, commissions and expenses), (b) the maturity
date of such Permitted Refinancing Debt shall not be earlier than the maturity
date of the Debt being Refinanced and weighted average life to maturity of such
Permitted Refinancing Debt shall be greater than or equal to the weighted
average life to maturity of the Debt being Refinanced, (c) if the Debt being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Debt shall be subordinated in right of
payment to such Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Debt being Refinanced, (d) no
Permitted Refinancing Debt shall have different obligors, or greater guarantees
or security, than the Debt being Refinanced; and (e) the Permitted Refinancing
Debt shall otherwise be on terms which would not reasonably likely result in a
Material Adverse Effect.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Pharmacy Receivables” means Accounts arising from the sale of prescription
drugs or other Inventory which can be dispensed only through an order of a
licensed professional.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Policy Investments” means Investments made in accordance with the investment
policy of the Loan Parties set forth on Schedule 6.02(k)(ii), as such policy may
be amended from time to time with the reasonable consent of the Agent, such
consent not to be unreasonably withheld.

“Pricing Grid” means the pricing grid set forth on Schedule IA.

“Pro Forma and Projected Capped Excess Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Capped Excess Availability for the subsequent twelve
(12) fiscal month period, determined as of the last day of each fiscal month in
such period and based on Holdings’ good faith projections that are used to run
the businesses of the Borrowers and prepared in accordance with past practice.

“Pro Forma and Projected Uncapped Excess Availability” shall mean, for any date
of calculation, after giving effect to the applicable transaction or payment,
the pro forma and projected Uncapped Excess Availability for the subsequent
twelve (12) fiscal month period, determined as of the last day of each fiscal
month in such period and based on Holdings’ good faith projections that are used
to run the businesses of the Borrowers and prepared in accordance with past
practice.

“Pro Forma Fixed Charge Ratio” shall mean, for any date of calculation, the
Fixed Charge Ratio as of the last day of the most recently completed fiscal
quarter for which financial statements pursuant to Section 6.01(j) are available
(the “Reference Date”), after giving pro forma effect to any applicable
transaction or payment as if such transaction or payment had occurred on the
first day of the four fiscal quarter period ending on the Reference Date.

“Pro Forma Uncapped Excess Availability” shall mean, for any date of
calculation, the pro forma Uncapped Excess Availability, after giving effect to
the applicable transaction or payment.

“Pro Forma Uncapped Excess Availability Condition” shall mean, for any date of
calculation with respect to any transaction, the Pro Forma Uncapped Excess
Availability immediately before, and after giving effect to, such transaction,
will be equal to or greater than 25% of the Borrowing Base.

“Refunded Swingline Advances” has the meaning specified in Section 2.04(b).

“Register” has the meaning specified in Section 9.07(d).

 

31



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

“Related Intellectual Property” means such rights with respect to the
Intellectual Property of Holdings and its Subsidiaries (other than Sears Canada)
as are reasonably necessary to permit the Co-Collateral Agents to enforce their
rights and remedies under the Loan Documents with respect to the Collateral.

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

“Required Lenders” means, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have been terminated, the
holders of more than 50% of the Total Extensions of Credit then outstanding.

“Requirements of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserve Notice Period” means one day prior notice to the Borrowers, unless a
Cash Dominion Event has occurred and is continuing, in which case the Reserve
Notice Period shall mean any notice period (including no notice) determined by
any Co-Collateral Agent in its Permitted Discretion to be necessary or desirable
to protect the interests of the Credit Parties.

“Restated Commitment Fee Grid” means the pricing grid set forth on Schedule IB.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in Holdings
or any Subsidiary of Holdings, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Holdings or any Subsidiary of Holdings or any
option, warrant or other right to acquire any such equity interests in Holdings
or any Subsidiary of Holdings.

“Revolving Advance” has the meaning specified in Section 2.01. A Revolving
Advance may be a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Revolving Advance).

“Sears” means Sears, Roebuck and Co., a New York corporation.

“Sears Canada” means the collective reference to Sears Canada Inc., a Canadian
corporation, and its Subsidiaries.

“SEC” means the United States Securities and Exchange Commission.

“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, and all other security documents hereafter delivered to
the Co-Collateral Agents granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

32



--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) such Person will not have, as
of such date, an unreasonably small amount of capital with which to conduct its
business, and (c) such Person will be able to pay its debts as they mature.

“SRAC” has the meaning provided in the Preamble.

“Standby L/C” means an irrevocable letter of credit or similar instrument under
which the Issuing Lender agrees to make payments in Dollars for the account of
any Borrower, on behalf of any Group Member in respect of obligations of such
Group Member incurred pursuant to contracts made or performances undertaken or
to be undertaken or like matters relating to contracts to which such Group
Member is or proposes to become a party, including, without limiting the
foregoing, for insurance purposes or in respect of advance payments or as bid or
performance bonds or for any other purpose for which a standby letter of credit
might be issued.

“Store” means any store owned or leased and operated by any Loan Party.

“Store Closure Sale” means a store closure sale that, if including more than
twenty (20) stores (whether in one transaction or a series of related
transactions), is properly managed by an independent, nationally recognized,
professional retail inventory liquidation firm reasonably acceptable to the
Co-Collateral Agents, over a defined period that is anticipated by the Borrowers
not to exceed 12 weeks (on average) from the date of the same commencement.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital stock or other equity interest having
ordinary voting power to elect a majority of the Board of Directors or other
governing body of such corporation, partnership, joint venture, limited
liability company, trust or estate (irrespective of whether at the time capital
stock or other equity interests of any other class or classes of such
corporation, partnership, joint venture, limited liability company, trust or
estate shall or might have voting power upon the occurrence of any contingency),
is at the time directly or indirectly owned by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries; provided, that Unrestricted Subsidiaries shall be deemed not to
constitute “Subsidiaries” for the purposes of this Agreement (other than the
definition of “Unrestricted Subsidiary” and the first and second usage of the
term “Subsidiary” in Section 7.01(k)).

“Subsidiary Guarantor” means each direct and indirect wholly owned Domestic
Subsidiary of Holdings, that owns Inventory, Credit Card Accounts Receivable,
Pharmacy Receivables, or other Collateral (as defined in the Guarantee and
Collateral Agreement).

“Supermajority Lenders” means, at any time, the holders of 66- 2/3% or more of
Commitments then in effect or, if the Commitments have been terminated, the
holders of 66- 2/3% or more of the Total Extensions of Credit then outstanding.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or

 

33



--------------------------------------------------------------------------------

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swingline Advances” has the meaning specified in Section 2.03.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Advances pursuant to Section 2.03 in an aggregate principal amount at
any one time outstanding not to exceed $100,000,000.

“Swingline Lender” means the Bank, in its capacity as the lender of Swingline
Advances.

“Swingline Participation Amount” has the meaning specified in Section 2.04(c).

“Syndication Agent” has the meaning provided in the Preamble and any successors
thereto.

“Taxes” has the meaning specified in Section 2.15.

“Termination Date” means the earlier of (a) March 24, 2010 and (ii) the date of
termination in whole of the Commitments pursuant to Section 2.06 or 7.01.

“Third Party Payor Notification” has the meaning specified in
Section 6.01(m)(i)(C).

“Third Party Payors” means any private health insurance company that is
obligated to reimburse or otherwise make payments to pharmacies which sell
prescription drugs to eligible patients under any insurance contract with such
private health insurer.

“Total Extensions of Credit” means at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Type” means either a Base Rate Advance or a Eurodollar Rate Advance.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“Uncapped Excess Availability” means the excess of the Borrowing Base over the
Total Extensions of Credit.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

34



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means OSH and its Subsidiaries, provided, that in each
case, (i) at no time shall any creditor of any such Person have any claim
(whether pursuant to a guarantee or otherwise) against Holdings or any of its
other Subsidiaries (other than another Unrestricted Subsidiary) in respect of
any Debt or other obligation (except for obligations arising by operation of
law, including joint and several liabilities for taxes, ERISA and similar items)
of any such Person, other than (a) claims arising or relating to the period, or
any transaction effected prior to November 23, 2005, and (b) claims of trade
vendors incurred in the ordinary course; (ii) neither Holdings nor any of its
Subsidiaries (other than another Unrestricted Subsidiary) shall become a general
partner of any such Person; (iii) no default with respect to any Debt of any
such Person (including any right which the holders thereof may have to take
enforcement action against any such Person) shall permit, solely as a result of
such Debt being in default or accelerated (upon notice, lapse of time or both),
any holder of any Debt of Holdings or its other Subsidiaries (other than another
Unrestricted Subsidiary) to declare a default on such other Debt or cause the
payment thereof to be accelerated or payable prior to its final scheduled
maturity; and (iv) no such Person shall own any equity interests of, or own or
hold any Lien on any property of, any other Subsidiary of Holdings (other than
another Unrestricted Subsidiary).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“WFRF” has the meaning provided in the Preamble.

SECTION 1.02. Computation of Time Periods. In this Agreement, unless otherwise
specified, (a) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” (b) “including” means “including
without limitation”; and (c) any reference to a time of day means Eastern time.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein or in the other Loan Documents shall be construed in accordance with U.S.
generally accepted accounting principles (“GAAP”) which for purposes of
Section 6.03 shall be consistently applied. If at any time any change in U.S.
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set forth herein, and either the Borrowers or the
Required Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders which shall not be unreasonably withheld), provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change in principles and (ii) the
Borrowers shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. For the
avoidance of doubt, no retroactive change in GAAP shall apply to the
construction of accounting terms under this Agreement in the absence of an
amendment hereto in accordance with the terms of this Section 1.03.

SECTION 1.04. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision

 

35



--------------------------------------------------------------------------------

thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make revolving advances (the “Revolving
Advances”) to the Borrowers from time to time on any Business Day during the
period from the Effective Date until the Termination Date in the case of
Non-Extending Lenders or the Extended Termination Date in the case of Extending
Lenders, as applicable, in an aggregate amount at any one time outstanding
which, when added to such Lender’s Commitment Percentage of the sum of (i) the
aggregate principal amount of the Swingline Advances then outstanding and
(ii) the L/C Obligations then outstanding, equals the amount of such Lender’s
Commitment; provided, that the aggregate principal amount of any Borrowing made
at any time, when aggregated with all other then outstanding Extensions of
Credit, shall not exceed the Line Cap at such time. Each Borrowing under this
Section 2.01 shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (provided, that the Swingline Lender
may request, on behalf of the applicable Borrower, Borrowings that are Base Rate
Advances in other amounts pursuant to Section 2.04(b)) and shall consist of
Revolving Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits set forth in this
Section 2.01, the Borrowers may borrow under this Section 2.01, prepay pursuant
to Section 2.11 and reborrow under this Section 2.01.

SECTION 2.02. Making the Revolving Advances.

(a) Each Borrowing under Section 2.01 shall be made on notice, given not later
than (x) 12:00 noon on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
(y) 1:00 p.m. on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the applicable Borrower to the Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, by email attachment or by telecopier, in substantially
the form of Exhibit A hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Revolving Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Advance. Each Lender shall, before 2:00 P.M. on the date of such
Borrowing make available for the account of its Applicable Lending Office to the
Agent at the Agent’s Account, in same day funds, such Lender’s ratable (in
accordance with its Commitment Percentage) portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article IV, the Agent will make such funds available to the
Borrower requesting such Borrowing at the Agent’s address referred to in
Section 9.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) a
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.09 or 2.13 and (ii) (x) prior to the Termination Date, the
Eurodollar Rate Advances may not be outstanding as part of more than seven
separate Borrowings for Extending Lenders or more than seven separate Borrowings
for Non-Extending Lenders, and (y) after the Termination Date until the Extended
Termination Date, the Eurodollar Rate Advances may not be outstanding as part of
more than ten separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the applicable
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such

 

36



--------------------------------------------------------------------------------

Borrowing the applicable conditions set forth in Article IV, including any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Advance to be made by such Lender as part of such
Borrowing when such Revolving Advance, as a result of such failure, is not made
on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
the applicable Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the interest
rate applicable at the time to Revolving Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall be
made available to the applicable Borrower and shall constitute such Lender’s
Revolving Advance as part of such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Revolving Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Advance on the date of such Borrowing, but
no Lender shall be responsible for the failure of any other Lender to make the
Revolving Advance to be made by such other Lender on the date of any Borrowing.

SECTION 2.03. The Swingline Advances. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrowers under the Commitments from time to time during the
period from the Effective Date until the Extended Termination Date by making
swing line advances (“Swingline Advances”) to the Borrowers; provided that
(i) the aggregate principal amount of Swingline Advances outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Advances outstanding at any time, when aggregated with the
Swingline Lender’s other outstanding Revolving Advances, may exceed the
Swingline Commitment then in effect) and (ii) the amount of any Swingline
Advance made at any time, when aggregated with all other then outstanding
Extensions of Credit, shall not exceed the Line Cap at such time; provided that
the Swingline Lender shall not be obligated to make any Swingline Loan at any
time when any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such Lender to eliminate the Swingline
Lender’s risk with respect to such Lender. During the period from the Effective
Date until the Extended Termination Date, the Borrowers may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Advances shall only be available as Base
Rate Advances.

(b) Each Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Advance made to it on the earlier of (i) the Extended
Termination Date, and (ii) the first date after such Swingline Advance is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Advance is made; provided that on each date that a
Revolving Advance is borrowed by a Borrower, such Borrower shall repay all
Swingline Advances then outstanding, if any, and may use all or a portion of
such Revolving Advance to fund such repayment.

SECTION 2.04. Making the Swingline Advances.

(a) Each Borrowing under Section 2.03 shall be made on notice, given not later
than 1:00 p.m. on the date of the proposed Borrowing, by the applicable Borrower
to the Agent and Swingline Lender. Each such Notice of a Borrowing shall be by
telephone, confirmed immediately in writing, by email attachment or by
telecopier, in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing and (ii) aggregate amount of such
Borrowing. Each Borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M. on the date of the proposed Borrowing, the Swingline Lender shall
make available to the Agent at the Agent’s Account an amount

 

37



--------------------------------------------------------------------------------

in immediately available funds equal to the amount of the Swingline Advance to
be made by the Swingline Lender. Upon fulfillment of the applicable conditions
set forth in Article IV, the Agent shall make the proceeds of such Swingline
Advance available to the Borrower requesting such Borrowing at the Agent’s
address referred to in Section 9.02.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), by notice given by the
Swingline Lender no later than 1:00 p.m., request each Lender to make, and each
Lender hereby agrees to make, a Revolving Advance, in an amount equal to such
Lender’s Commitment Percentage of the aggregate amount of the Swingline Advances
(the “Refunded Swingline Advances”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Lender shall make the amount of such Revolving
Advance available to the Agent at the Agent’s Account in same day funds, not
later than 2:00 P.M. on the date of such notice. The proceeds of such Revolving
Advances shall be immediately made available by the Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Advances. Each Borrower irrevocably authorizes the Swingline Lender to
charge such Borrower’s accounts with the Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Advances to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Advances.

(c) If prior to the time a Revolving Advance would have otherwise been made
pursuant to Section 2.04(b), one of the events described in Section 7.01 shall
have occurred and be continuing or if for any other reason, as determined by the
Swingline Lender in its sole discretion, Revolving Advances may not be made as
contemplated by Section 2.04(b), each Lender shall, on the date such Revolving
Advance was to have been made pursuant to the notice referred to in
Section 2.04(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Advances by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Commitment
Percentage multiplied by (ii) the sum of the aggregate principal amount of
Swingline Advances then outstanding that were to have been repaid with such
Revolving Advances.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Advances, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect whether such payment is
owed to a Non-Extending Lender or a Extending Lender and whether the
corresponding interest rate owed to such Lender is calculated in accordance with
Section 2.08(a) or 2.08(b), to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Advances then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Advances referred to in Section 2.04(b)
and to purchase participating interests pursuant to Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such Lender or any Borrower may have against the Swingline Lender, any Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower or any other Loan Party,
(iv) any breach of this Agreement or any other Loan Document by any Borrower,
any other Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

SECTION 2.05. Fees.

(a) Commitment Fee. The Borrowers jointly and severally agree to pay to the
Agent (i) for the account of each Non-Extending Lender a commitment fee
commencing on the Effective Date on the average daily amount of the Available
Commitment of such Non-Extending Lender during the period for which payment is
made at a rate per annum equal to the Commitment Fee Rate in effect from time to
time, and (ii) for the account of each Extending Lender a commitment fee
commencing on the Effective Date on the average daily amount of the

 

38



--------------------------------------------------------------------------------

Available Commitment of such Extending Lender during the period for which
payment is made at a rate per annum equal to the Extended Term Commitment Fee
Rate in effect from time to time, in each case payable in arrears quarterly on
the 5th day subsequent to the last day of each April, July, October and January,
commencing June 30, 2009, and on the Termination Date or the Extended
Termination Date, as applicable.

(b) Other Fees. Holdings and the Borrowers shall pay to the Agent, the
Co-Collateral Agents and the Lead Arrangers, as applicable, the fees set forth
in the applicable Fee Letter in the amounts and at the times specified therein.

SECTION 2.06. Optional Termination or Reduction of the Commitments.

(a) On the Effective Date, (i) the Commitments of Aurora Bank FSB (formerly
known as Lehman Brothers Bank, FSB) and its Affiliates (“Lehman”) shall be
terminated, and all Obligations owing to Lehman shall be paid in full and Lehman
shall be discharged from any liability with respect to any outstanding Letters
of Credit and Swingline Advances, and (ii) the Commitments of certain Extending
Lenders shall be reduced, in each case, without a pro rata reduction of the
Commitments of any other Lenders. After such reduction, the Commitments of the
Lenders shall be as set forth on Schedule 1.01 hereto.

(b) After the Effective Date, the Borrowers shall have the right, without
penalty or premium and upon at least three Business Days’ notice to the Agent,
to permanently terminate in whole or permanently reduce in part the unused
portions of the respective Commitments of the Lenders, provided that no such
termination or reduction of the Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Advances made on the effective date
thereof, the Total Extensions of Credit would exceed the aggregate amount of the
Commitments as so reduced. Any partial reduction of the Commitments shall be in
the aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof; provided further that, except for any reduction pursuant to
Section 8.13, any such reduction shall first be applied ratably to the
Commitments of the Non-Extending Lenders and after such Commitments have been
terminated in full, shall be applied ratably to the Commitments of the Extending
Lenders.

(c) In addition to the Borrowers’ rights under Section 2.06(b), at any time
after July 22, 2009, the Commitment of any applicable Non-Extending Lenders
shall be automatically terminated upon the repayment of the Obligations owed to
such Non-Extending Lender in accordance with the provisions of Section 2.11(b)
hereof.

SECTION 2.07. Repayment of Advances. Each Borrower shall repay to the Agent
(i) for the ratable account of the Non-Extending Lenders on the Termination Date
the aggregate principal amount of the Advances made to it by the Non-Extending
Lenders then outstanding, and (ii) for the ratable account of the Extending
Lenders on the Extended Termination Date the aggregate principal amount of the
Advances made to it by the Extending Lenders then outstanding.

SECTION 2.08. Interest on Advances.

(a) Scheduled Interest Owed to Non-Extending Lenders. Each Borrower shall pay
interest on the unpaid principal amount of each Advance made to it and owing to
each Non-Extending Lender from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable in the case of any Base Rate Advance (other
than a Swingline Advance), in arrears monthly on the 5th day subsequent to the
last day of each month during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus

 

39



--------------------------------------------------------------------------------

(y) the Applicable Margin for Eurodollar Rate Advances in effect from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Scheduled Interest Owed to Extending Lenders and Swingline Lender. Each
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each Extending Lender and Swingline Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Extended Term
Base Rate in effect from time to time plus (y) the Extended Term Applicable
Margin for Base Rate Advances, payable (I) in the case of any Base Rate Advance
(other than a Swingline Advance), in arrears monthly on the 5th day subsequent
to the last day of each month during such periods and on the date such Base Rate
Advance shall be Converted or paid in full and (II) in the case of any Swingline
Advance, on the date that such Swingline Advance is required to be repaid.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the greater of (A) the
Eurodollar Rate for such Interest Period for such Advance, and (B) 1.75%, plus
(y) the Extended Term Applicable Margin for Eurodollar Rate Advances, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.

(c) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, at the option of the Agent or on the request of the Required
Lenders, the Borrowers shall pay interest on the unpaid principal amount of each
Advance and Reimbursement Obligation owing to each Lender, payable in arrears on
the dates referred to in Sections 2.08(a) and (b) above, at a rate per annum
equal to 2% per annum above the rate per annum required to be paid on such
Advance or Reimbursement Obligation pursuant to Sections 2.08(a) and (b) above,
as applicable. Further, the Borrowers shall pay interest, to the fullest extent
permitted by law, on the amount of any interest, fee or other amount (other than
principal) payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to (i) Sections 2.08(a)(i) in the case of any such amount owed
to a Non-Extending Lender, and (ii) Section 2.08(b)(i) in the case of any such
amount owed to any other Person (including the Extending Lenders, the Agent and
any Co-Collateral Agent).

(d) Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System (or any
successor) may require the Borrowers to pay, contemporaneously with each payment
of interest on the Eurodollar Rate Advances, additional interest on the related
Eurodollar Rate Advances of such Lender at the rate per annum equal to the
excess of (i) (A) the applicable Eurodollar Rate divided by (B) one minus the
Eurodollar Rate Reserve Percentage over (ii) the applicable Eurodollar Rate. Any
Lender wishing to require payment of such additional interest (x) shall so
notify the Agent and the Borrowers, in which case such additional interest on
the Eurodollar Rate Advances of such Lender shall be payable to such Lender at
the place indicated in such notice with respect to each Interest Period
commencing at least five Business Days after the giving of such notice and
(y) shall notify the Agent and the Borrowers at least five Business Days prior
to each date on which interest is payable on the amount then due it under this
Section. Each such notification shall be accompanied by such information as the
Borrowers may reasonably request.

 

40



--------------------------------------------------------------------------------

SECTION 2.09. Interest Rate Determination.

(a) The Agent shall give prompt notice to the Borrowers and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Sections 2.08(a) and 2.08(b).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent at least one Business Day before the date of any proposed
Eurodollar Rate Advance that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrowers and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, Convert into Base
Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Agent or on the request of the Required Lenders (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Revolving Advances into,
Eurodollar Rate Advances shall be suspended.

SECTION 2.10. Optional Conversion of Revolving Advances. The Borrowers may on
any Business Day, upon notice given to the Agent not later than 12:00 noon on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.13, Convert all Revolving Advances of
one Type comprising the same Borrowing into Revolving Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Revolving Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Revolving Advances to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Revolving Advance. Each
notice of Conversion shall be irrevocable and binding on the applicable
Borrower.

SECTION 2.11. Optional and Mandatory Prepayments of Advances.

(a) Any Borrower may, without penalty or premium and upon notice given not later
than 12:00 noon on the date of such prepayment to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given such Borrower shall, prepay the outstanding principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (or, in the case of partial prepayments of
Swingline Advances, $100,000 or a whole multiple thereof) and (y) in the event
of any such prepayment of a Eurodollar Rate Advance, the applicable Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).

(b) In addition to the Borrowers’ rights under Section 2.11(a), as long as no
Event of Default then exists or would arise therefrom, at any time after
July 22, 2009, the Borrowers may, without penalty or premium and without regard
to the provisions of Section 2.16, prepay in whole, but not in part (a
“Designated Prepayment”), the Obligations owing to any one or more Non-Extending
Lender(s) who shall consent to such prepayment (the “Designated Obligations”),
subject to the following conditions: (i) each Designated Prepayment shall be
upon

 

41



--------------------------------------------------------------------------------

notice given not later than 12:00 noon on the date of such Designated Prepayment
to the Agent stating the proposed date and aggregate principal amount of the
Designated Prepayment; (ii) each Designated Prepayment shall repay the entire
outstanding amount of all Obligations held by the applicable Non-Extending
Lender (including principal, interest, fees, expense reimbursements and other
amounts due under the Loan Documents) at such discount to par as the Borrowers
and such Non-Extending Lender may agree; (iii) upon the making of any Designated
Prepayment, the Commitment of the applicable Non-Extending Lender shall be
terminated and the Commitment Percentages of the remaining Lenders adjusted
accordingly; provided that no such prepayment shall be permitted unless Pro
Forma and Projected Capped Excess Availability is at least $500,000,000;
provided further that the aggregate principal amount (at par) of all Obligations
subject to Designated Prepayments shall not exceed $500,000,000 in the
aggregate. Notwithstanding anything to the contrary herein, prepayments
hereunder may be made to any Non-Extending Lender and the Commitments of
Non-Extending Lenders may be terminated without a pro rata repayment to, or
termination of the Commitments of, any other Lender.

(c) On the date of delivery of any Borrowing Base Certificate, if the Total
Extensions of Credit exceed the Line Cap, the Borrowers shall prepay Advances in
an amount equal to such excess, provided that if the aggregate principal amount
of Advances then outstanding is less than the amount of such excess (because L/C
Obligations constitute a portion thereof), the Borrowers shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or deposit
an amount in cash in a cash collateral account established with the Agent for
the benefit of the Lenders on terms and conditions satisfactory to the Agent.
Any prepayment of Loans pursuant to this Section 2.11(c) or Section 2.11(d)
shall be applied, first, to any Base Rate Advances then outstanding and the
balance of such prepayment, if any, to the Eurodollar Rate Advances then
outstanding. In connection with the foregoing, the Agent may monthly (or more
frequently in the Agent’s Permitted Discretion) make the necessary exchange rate
calculations in accordance with Section 3.10 to determine whether any such
excess described in this Section exists on such date.

(d) Upon the occurrence and during the continuance of a Cash Dominion Event, the
Borrowers shall prepay the Advances, and upon the occurrence and during the
continuance of an Event of Default, the Borrowers shall cash collateralize the
L/C Obligations, in each case, in accordance with the provisions of
Section 6.01(m) hereof. Prepayments made pursuant to this Section 2.11(d) shall
not reduce the Aggregate Commitments hereunder.

SECTION 2.12. Increased Costs.

(a) If, due to either (i) after the date of the Existing Credit Agreement the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
made or issued after the date of the Existing Credit Agreement, there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or issuing or participating in Letters of
Credit (excluding for purposes of this Section 2.12 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrowers shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided that a Lender claiming additional
amounts under this Section 2.12(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office and/or take other commercially reasonable
action if the making of such a designation or the taking of such actions would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Borrowers and the Agent by such Lender, shall
be entitled to a presumption of correctness. If any Borrower so notifies the
Agent after any Lender notifies the Borrowers of any increased cost pursuant to
the foregoing provisions of this Section 2.12(a), such Borrower may, upon
payment of such increased cost to such Lender, replace such Lender with a Person
that is an Eligible Assignee in accordance with the terms of Section 9.07 (and
the Lender being so replaced shall take all action as may be necessary to assign
its rights and obligations under this Agreement to such Eligible Assignee).

 

42



--------------------------------------------------------------------------------

(b) If any Lender determines that compliance with any change after the date of
the Existing Credit Agreement in law or regulation or any guideline or request
after the date of the Existing Credit Agreement from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and that the amount of such capital
is increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
(with a copy of such demand to the Agent), the Borrowers shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such entity in the
light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrowers and the Agent by such Lender shall be entitled to a
presumption of correctness.

(c) The Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or capital or reserve requirement or pursuant to
Section 2.15 for any taxes incurred more than six months prior to the date that
such Lender notifies the Borrowers of the change or issuance giving rise to such
increased costs or capital or reserve requirement or tax and of such Lender’s
intention to claim compensation therefor; provided that if the change or
issuance giving rise to such increased costs or capital or reserve requirement
or tax is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance or an Advance that bears interest at
the rate set forth in Sections 2.08(a)(i) and 2.08(b)(i), as the case may be,
and (b) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrowers and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.14. Payments and Computations.

(a) The Borrowers shall make each payment hereunder and under the other Loan
Documents, without any right of counterclaim or set-off, not later than 1:00
P.M. on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or commitment fees
ratably (other than amounts payable pursuant to Section 2.12, 2.15 or 9.04(c))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 9.07(c), from and after the
effective date specified in such Assignment and Acceptance, the Agent shall make
all payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed by it to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due, notwithstanding that an Overadvance
may result thereby. Any such Lender so charging such accounts shall deliver the
proceeds therefrom to the Agent for distribution to the Credit Parties in the
manner set forth herein and in the other Loan Documents.

(c) All computations of interest based on the Base Rate and the Extended Term
Base Rate shall be made by the Agent on the basis of a year of 365 or 366 days,
as the case may be, and all computations of interest based on the Eurodollar
Rate or the Federal Funds Rate and of commitment fees shall be made by the Agent
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or commitment fees are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

43



--------------------------------------------------------------------------------

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due by it to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that the
applicable Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

SECTION 2.15. Taxes.

(a) Any and all payments by the Borrowers to or for the account of any Lender,
the Agent or any Co-Collateral Agent hereunder or under the other Loan Documents
or any other documents to be delivered hereunder shall be made, in accordance
with Section 2.14 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future withholding
taxes, including levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender, the
Agent and each Co-Collateral Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, and branch profits
taxes, by the jurisdiction under the laws of which such Lender, the Agent or any
Co-Collateral Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, and branch profits taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the other Loan Documents being
hereinafter referred to as “Taxes”). If the Borrowers shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document or any other documents to be delivered hereunder to any
Lender, the Agent or any Co-Collateral Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) such Lender, the Agent and the Co-Collateral Agents (as the case
may be) receive an amount equal to the sum each would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents or any
other documents to be delivered hereunder, but excluding all other United States
federal taxes other than withholding taxes (hereinafter referred to as “Other
Taxes”).

(c) The Borrowers shall indemnify each Lender, the Agent and each Co-Collateral
Agent for and hold it harmless against the full amount of Taxes or Other Taxes
(including taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.15) imposed on or paid by such Lender, the Agent or
any Co-Collateral Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender, the
Agent or any Co-Collateral Agent (as the case may be) makes written demand
therefor.

 

44



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes, the Borrowers shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the other Loan Documents or any other documents to be delivered hereunder
by or on behalf of the Borrowers through an account or branch outside the United
States or by or on behalf of the Borrowers by a payor that is not a United
States person, if the Borrowers determine that no Taxes are payable in respect
thereof, the Borrowers shall furnish, or shall cause such payor to furnish, to
the Agent, at such address, an opinion of counsel acceptable to the Agent
stating that such payment is exempt from Taxes. For purposes of this subsection
(d) and subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, and each other Lender that is not a domestic corporation within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (i) represents that
all payments to be made to it under this Agreement or any other Loan Document
are exempt from United States withholding tax (including backup withholding tax)
under an applicable statute or tax treaty and (ii) on or prior to the date of
its execution and delivery of this Agreement in the case of each Lender and on
the date of the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrowers with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
other Loan Documents. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to
in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Borrowers and shall not be obligated to include in such form or document
such confidential information.

(f) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.15(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.15(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrowers shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h) If any Lender determines, in its sole discretion, that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes paid
or reimbursed by the Borrowers pursuant to subsection (a) or (c) above in
respect of payments under this Agreement or the other Loan Documents, a current
monetary benefit that it would otherwise not have obtained, and that would
result in the total payments under this Section 2.15

 

45



--------------------------------------------------------------------------------

exceeding the amount needed to make such Lender whole, such Lender shall pay to
the Borrowers, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the amount of such excess,
net of all out-of-pocket expenses reasonably allocable in securing such refund,
deduction or credit, provided that the Borrowers, upon the request of such
Lender, agree to repay the amount paid over to the Borrowers to such Lender in
the event such Lender is required to repay such refund to such jurisdiction.
Nothing in this subsection (h) shall be construed to require any Lender to make
available to the Borrowers or any other Person its tax returns or any
confidential tax information.

(i) If the Agent, any Co-Collateral Agent or any Lender, as the case may be,
shall become aware that it is entitled to claim a refund from a Governmental
Authority in respect of Taxes or Other Taxes paid by Borrower pursuant to this
Section 2.15, including Taxes or Other Taxes as to which it has been indemnified
by Borrower, or with respect to which Borrower or a Group Member that is a
signatory hereto has paid additional amounts pursuant to this Section 2.15, it
shall notify Borrower of the availability of such refund claim and, if the
Agent, any Co-Collateral Agent or any Lender, as the case may be, determines in
good faith that making a claim for refund will not have any adverse consequence
to its taxes or business operations, shall, after receipt of a request by
Borrower, make a claim to such Governmental Authority for such refund at
Borrower’s expense.

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any payment
from any Group Member (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) on account of the Advances or other amounts
owing to it (other than pursuant to Section 2.05(b), 2.06, 2.07, 2.11(b), 2.12,
2.15, 2.18, 2.20 or 9.04(c)) in excess of its ratable share, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances or
other amounts owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrowers in the amount of such
participation.

SECTION 2.17. Use of Proceeds of Advances. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) for general
corporate purposes of Holdings and its Subsidiaries, including, without
limitation, for acquisitions, capital expenditures, cash dividends, payment of
any of the Obligations, and stock and bond repurchases.

SECTION 2.18. Increase in Commitments and Addition of Term Loan Tranche.

(a) Increase on Effective Date. On the Effective Date, Extending Lenders may
increase their Commitments and/or other Eligible Assignees (reasonably
acceptable to the Agent) may become Extending Lenders, provided, however, that
after giving effect to such increased or new Commitments, the Aggregate
Commitments shall not exceed the sum of $4,000,000,000 plus the amount of any
Commitment Increase exercised on the Effective Date pursuant to Section 2.18(b).
The Agent (in consultation with the Borrowers and the Lead Arrangers) shall
determine the final allocation of the Commitments amongst the Lenders (including
new Lenders).

(b) Request for Increase On Effective Date. On the Effective Date, upon notice
to the Agent (which shall promptly notify the Lenders and the Lead Arrangers),
to the extent that the total Commitments obtained in connection with this
Agreement exceed $4,000,000,000, the Borrowers may request (a “Commitment
Increase Request”) that the Aggregate Commitments be increased (each a
“Commitment Increase”) by the amount of such excess; provided, however, no such
Commitment Increase Request may be made without the consent of the Lead
Arrangers, whose consent shall not be unreasonably withheld, provided further
that the aggregate amount of any Commitment Increase on the Effective Date
pursuant to this Section 2.18(b) shall not exceed $118,620,000 and shall be
allocated to such Lenders as the Borrowers and the Co-Collateral Agents may
agree.

 

46



--------------------------------------------------------------------------------

(c) Request for Increase After Effective Date. After the Effective Date,
provided no Default or Event of Default then exists or would arise therefrom,
upon notice to the Agent (which shall promptly notify the Lenders and the Lead
Arrangers), the Borrowers may make Commitment Increase Requests from time to
time (which Commitment Increase may take the form of a term loan tranche);
provided, however, no such Commitment Increase Request may be made without the
consent of the Lead Arrangers, whose consent shall not be unreasonably withheld,
provided further that (x)(i) the aggregate amount of all Commitment Increases
pursuant to this Section 2.18(c) following the Effective Date and prior to the
termination of the Commitments of the Non-Extending Lenders and the repayment of
all Obligations of the Non-Extending Lender shall not exceed $881,380,000, and
(ii) the aggregate amount of all Commitment Increases pursuant to this
Section 2.18(c) following the Effective Date shall not exceed $1,000,000,000,
(y) each Commitment Increase Request shall be in a minimum amount of
$100,000,000, and (z) the Borrowers may request a maximum of five Commitment
Increases. At the time of sending such notice, the Borrowers (in consultation
with the Agent and the Lead Arrangers) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(d) Lender Elections. Each Lender shall notify the Agent within the time period
described in Section 2.18(c) whether or not it agrees to increase its Commitment
and, if so, whether by an amount equal to, greater than, or less than its
Commitment Percentage of such Commitment Increase Request. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. No Lender shall have any obligation to increase its Commitment.

(e) Notification by Agent. The Agent shall notify the Borrowers, each Lender and
the Lead Arrangers, of the Lenders’ responses to each request made under
Section 2.18(c). To achieve the full amount of any Commitment Increase specified
in any Commitment Increase Request, subject to the approval of the Agent (which
approval shall not be unreasonably withheld), to the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments in the full amount requested by the Borrowers, other consenting
Eligible Assignees (each an “Additional Commitment Lender”) may become a Lender
hereunder and furnish a commitment in the amount requested by the Borrowers
under Section 2.18(c) and not accepted by the existing Lenders, provided,
however, that without the consent of the Agent, at no time shall the Commitment
of any Additional Commitment Lender be less than $10,000,000. At the request of
the Borrowers, one or more of the Lead Arrangers, in consultation with the
Borrowers, may, but shall not be required, to use their reasonable efforts to
arrange for Commitments from Additional Commitment Lenders.

(f) Conditions to Effectiveness of each Commitment Increase. As a condition
precedent to each Commitment Increase after the Effective Date, (i) the
Borrowers shall deliver to the Agent a certificate of each Borrower dated as of
the Increase Effective Date signed by an Authorized Officer of such Borrower
(A) certifying and attaching the resolutions adopted by the board of directors
(or other applicable governing body) of such Borrower approving or consenting to
such Commitment Increase, and (B) certifying that, before and after giving
effect to such Commitment Increase, the representations and warranties contained
in Article V hereof and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
(1) such representations or warranties are qualified by a materiality standard,
in which case they shall be true and correct in all respects, (2) such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date), and (3) such representations relate to
Section 5.01(f), in which case the representation shall be limited to clause
(c) of the definition of “Material Adverse Effect”, (ii) the Loan Parties other
than the Borrowers shall deliver an “acknowledgment and acceptance” of the
Commitment Increase in form reasonably satisfactory to the Agent, (iii) if
applicable, the Borrowers, the Agent, and any Additional Commitment Lender shall
have executed and delivered a joinder to the Loan Documents in such form as the
Agent shall reasonably require; (iv) to the extent that the Commitment Increase
shall take the form of a term loan tranche, this Agreement shall be amended, in
form and substance reasonably satisfactory to the Agent, to include such terms
as are customary for a term loan commitment, including that the term loan
advances shall (A) have a maturity date no earlier than the Extended Termination
Date, (B) if subject to amortization, shall have an average weighted life
extending beyond the Extended Termination Date, and (C) may not be voluntarily
prepaid unless contemporaneously therewith, the other Commitments are ratably
permanently reduced; (iv) the Borrowers shall have paid such fees to the
applicable Lead Arrangers (to the extent that such Lead Arrangers provide
assistance in arranging the Commitment Increases of Additional Commitment
Lenders), the Additional Commitment Lenders and the other Lenders who agree to
increase their Commitments, as

 

47



--------------------------------------------------------------------------------

the Borrowers and the applicable Lead Arrangers, the Additional Commitment
Lenders and the other Lenders, respectively, may agree; (v) the Borrowers shall
deliver to the Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Borrowers
reasonably satisfactory to the Agent and dated such date; and (vi) no Default or
Event of Default shall exist or result from the Commitment Increase. The
Borrowers shall prepay any Advances outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 9.04(c)) and may
borrow on a non-ratable basis from any Lender or Additional Commitment Lender
committed to a portion of the applicable Commitment Increase, in each case to
the extent necessary to keep the outstanding Advances ratable with any revised
Commitment Percentage arising from any nonratable increase in the Commitments
under this Section.

Each of the parties hereto hereby agrees that the Agent may take any and all
further action as may be reasonably necessary to ensure that all Advances in
respect of Commitment Increases, when originally made, are included in each
Borrowing of outstanding Advances on a pro rata basis. The Borrower agrees that
Section 9.04(c) shall apply to any conversion of Eurodollar Rate Advances to
Base Rate Advances reasonably required by the Agent to effect the foregoing.

(g) Effective Date and Allocations. If the Commitments are increased after the
Effective Date in accordance with this Section, the Agent (in consultation with
the Borrowers and the Lead Arrangers) shall determine the effective date (the
“Increase Effective Date”) and the final allocation of the Commitment Increase,
giving effect to the occurrence of the Increase Effective Date. The Agent shall
promptly notify the Borrowers, the Lenders and the Lead Arrangers of such final
allocation and the Increase Effective Date, and on the Increase Effective Date
(i) the Aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of the Commitment Increase, and
(ii) the applicable Schedule to the Agreement shall be deemed modified, without
further action, to reflect the revised Commitments of the Lenders.

(h) Other Provisions That portion of the Commitment of each Lender and
Additional Commitment Lender constituting its portion of any Commitment Increase
under this Section 2.18 (i) shall bear interest and, other than in the case of a
term loan, be entitled to receive letter of credit fees at the rates provided
for Extending Lenders, (ii) shall, other than in the case of a term loan,
receive Commitment Fees based on the Restated Commitment Fee Grid, (iii) shall
terminate on the Extended Termination Date or in the case of a term loan the
Extended Termination Date or a later date, and (iv) shall otherwise be on the
same terms as set forth in, and be entitled to the benefits of, this Agreement
and the other Loan Documents.

(i) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.16 or 9.01 to the contrary. Each of the parties hereto hereby agrees
that, upon any Increase Effective Date, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Commitment Increase, without need for further consents pursuant to
Section 9.01. Any such deemed amendment may be memorialized in writing by the
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

SECTION 2.19. Permitted Overadvances.

The Agent may, in its discretion, make Permitted Overadvances without the
consent of the Lenders, the Swingline Lender and the Issuing Lenders, and each
Lender shall be bound thereby. Any Permitted Overadvance may constitute a
Swingline Advance. A Permitted Overadvance is for the account of the Borrowers
and shall constitute a Base Rate Advance and an Obligation (as defined in the
Guarantee and Collateral Agreement) and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.11(b). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Article III regarding the Lenders’ obligations to purchase
participations with respect to Letters of Credit or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swingline
Advance. The Agent shall have no liability for, and no Loan Party or Credit
Party shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to “inadvertent Overadvances” (i.e. where an
Overadvance results from changed circumstances beyond the control of the Agent
(such as a reduction in the collateral value)) regardless of the amount of any
such Overadvance(s).

 

48



--------------------------------------------------------------------------------

SECTION 2.20. Effective Date Adjustments.

(a) Revolving Advances. On the Effective Date, the Borrowers shall prepay, or
shall be deemed to prepay, any Advances outstanding immediately prior to the
occurrence of the Effective Date (the “Effective Date Advances”), and pay any
additional amounts required pursuant to Section 9.04(c), to all Lenders under
the Existing Credit Agreement in accordance with their “Commitment Percentages”
under the Existing Credit Agreement. Simultaneously, the Borrowers may draw, or
be deemed to draw, in an amount up to the principal amount of the Effective Date
Advances, upon the Commitments of all Lenders hereunder in accordance with their
respective Commitment Percentages hereunder. The Agent, in consultation with the
Borrowers and the Lead Arrangers, shall determine the manner in which the
foregoing shall be effected, including without limitation by non-ratable
paydowns to Lenders whose Commitment Percentages decline on the Effective Date
and non-ratable advances from Lenders whose Commitment Percentages rise on the
Effective Date.

(b) Letters of Credit. On the Effective Date, (i) each Lender hereunder
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender and from each Lender with an interest in an Existing Letter
of Credit immediately prior to the Effective Date pursuant to Section 3.04 of
the Existing Credit Agreement, on the terms and conditions set forth in Article
III below, for such Lender’s own account and risk, an undivided interest equal
to such Lender’s Commitment Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Existing Letter of Credit and the amount of
each draft paid by the Issuing Lender thereunder and (ii) the Issuing Lender and
each Lender with an interest in an Existing Letter of Credit immediately prior
to the Effective Date pursuant to Section 3.04 of the Existing Credit Agreement
hereby irrevocably agrees to sell and assign and hereby sells and assigns an
undivided interest in the Issuing Lender’s obligations and rights under and in
respect of each Existing Letter of Credit, as necessary to achieve ratable
interests in the Existing Letters of Credit for each Lender in accordance with
its Commitment Percentage hereunder, giving effect to the amendment and
restatement of the Existing Credit Agreement.

ARTICLE III

AMOUNT AND TERMS OF THE LETTERS OF CREDIT

SECTION 3.01. L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.04(a), agrees to
issue Letters of Credit for the account of any Borrower on any Business Day
during the period from the Effective Date until the Extended Termination Date in
such form as may be approved from time to time by such Issuing Lender; provided
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if (i) after giving effect to such issuance, the L/C Obligations would exceed
the L/C Commitment or (ii) the face amount of the requested Letter of Credit,
when aggregated with all other then outstanding Extensions of Credit, shall not
exceed the Line Cap at such time; provided further that each Issuing Lender may,
but shall not be required to, issue Letters of Credit such that the aggregate
L/C Obligations attributable to all such outstanding Letters of Credit issued by
such Issuing Lender exceed $500,000,000. Each Letter of Credit shall (i) be
denominated in Dollars or any other lawful foreign currency which is approved in
writing on a case by case basis by the Issuing Lender and the Agent in their
sole and absolute discretion and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance, or (y) subject to the
provisions of Section 6.01(p), the date that is five (5) Business Days prior to
the Extended Termination Date, provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which, subject to the provisions of Section 6.01(p)) shall in no event
extend beyond the date referred to in clause (y) above). Each Application and
each Letter of Credit shall be subject to the International Standby Practices
(ISP 98) of the International Chamber of Commerce (in the case of Standby L/Cs)
or the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce (in the case of Commercial
L/Cs) and, to the extent not inconsistent therewith, the laws of the State of
New York.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause the Issuing Lender or
any Lender to exceed any limits imposed by, any applicable Requirement of Law,
(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable

 

49



--------------------------------------------------------------------------------

to the Issuing Lender or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the Issuing
Lender shall prohibit, or request that the Issuing Lender refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Issuing Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon the Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which the Issuing Lender in
good faith deems material to it; (iii) such issuance would violate one or more
policies of the Issuing Lender applicable to letters of credit generally, or
(iv) any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the Issuing Lender has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender.

SECTION 3.02. Procedure for Issuance of Letter of Credit. Any Borrower may from
time to time request that the Issuing Lender issue a Commercial L/C or Standby
L/C for its account by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may reasonably request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the applicable Borrower.
The Issuing Lender shall furnish a copy of such Letter of Credit to the
applicable Borrower promptly following the issuance thereof. The Issuing Lender
shall promptly notify the Agent of the issuance, extension or amendment of
Letters of Credit and any drawings or other payments under Letters of Credit.

SECTION 3.03. Fees and Other Charges.

(a) The Borrowers will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to (i) in the case of each Standby L/C and Banker’s Acceptance,
the Applicable Margin with respect to the aggregate Commitment Percentage of
Non-Extending Lenders of the amount of such Standby L/C or Banker’s Acceptance
and the Extended Term Applicable Margin with respect to the aggregate Commitment
Percentage of Extending Lenders of the amount of such Standby L/C or Banker’s
Acceptance, in each case then in effect with respect to Eurodollar Rate Advances
and (ii) in the case of each Commercial L/C, 50% of the Applicable Margin with
respect to the aggregate Commitment Percentage of Non-Extending Lenders of the
amount of such Commercial L/C and 50% of the Extended Term Applicable Margin
with respect to the aggregate Commitment Percentage of Extending Lenders of the
amount of such Commercial L/C, in each case then in effect with respect to
Eurodollar Rate Advances, in each case shared ratably among the Non-Extending
Lenders and Extending Lenders, respectively, and payable quarterly in arrears
the 5th day subsequent to the last day of each April, July, October and January
after the issuance date. In addition, the Borrowers shall pay to the Issuing
Lender for its own account a fronting fee in an amount to be agreed upon by the
applicable Issuing Lender and the Borrowers (but in no event to exceed
0.125% per annum) on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on the 5th day subsequent to the last day of each
April, July, October and January after the issuance date.

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit, unless
otherwise agreed.

SECTION 3.04. Letter of Credit Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each
Lender, and, to induce the Issuing Lender to issue Letters of Credit, each
Lender irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such Lender’s own account and risk an undivided interest equal to such
Lender’s Commitment Percentage in the Issuing Lender’s obligations and rights
under and in respect of each Letter of Credit and the amount of each draft paid
by

 

50



--------------------------------------------------------------------------------

the Issuing Lender thereunder. Each Lender agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrowers in accordance with the terms of this
Agreement, such Lender shall pay to the Issuing Lender upon demand at the
Issuing Lender’s address for notices specified herein an amount equal to such
Lender’s Commitment Percentage of the amount of such draft, or any part thereof,
that is not so reimbursed. Each Lender’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Issuing Lender, the Borrowers or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers or any other Loan Party, (iv) any
breach of this Agreement or any other Loan Document by the Borrowers, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that each
Lender shall only be obligated to make any such payment in Dollars (and not any
foreign currency) in accordance with the provisions of Section 3.10 hereof.

(b) If any amount required to be paid by any Lender to the Issuing Lender
pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such Lender shall pay to the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any Lender pursuant to Section 3.04(a) is not made available to the
Issuing Lender by such Lender within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such
Lender, on demand, such amount with interest thereon calculated from such due
date at the rate per annum set forth in Section 2.08(a)(i) or 2.08(b)(i), for
the applicable Lenders, applicable to Base Rate Advances. A certificate of the
Issuing Lender submitted to any Lender with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any Lender its pro rata share of such
payment in accordance with Section 3.04(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the applicable
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such Lender its pro rata share thereof (appropriately
adjusted to reflect whether such payment is owed to a Non-Extending Lender or an
Extending Lender and whether the corresponding interest rate owed to such Lender
is calculated in accordance with Section 2.08(a) or 2.08(b)); provided, however,
that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such Lender shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.

SECTION 3.05. Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit, the applicable Borrower shall reimburse the Issuing
Lender for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by the Issuing Lender in connection with
such payment, not later than 12:00 Noon on (i) the Business Day that the
applicable Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M. or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the applicable Borrower receives
such notice; provided, that if the total reimbursement amount set forth in
clauses (a) or (b) above is not less than $5,000,000 or $500,000, respectively,
the applicable Borrower may, subject to the conditions to borrowing set forth
herein, request that such reimbursement be financed with a Base Rate Advance or
Swingline Advance in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Advance. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars (or if the Letter of
Credit is issued in a currency other than Dollars, in such currency or the
Dollar equivalent thereof calculated in accordance with the provisions of
Section 3.10) and in immediately available funds. Interest shall be payable on
any such amounts from the date on which the relevant draft is paid until payment
in full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.08(a)(i) or Section 2.08(b)(i), as
applicable, with respect to the portions of the applicable draft attributable to
Non-Extending Lenders and Extending Lenders, respectively and (y) thereafter,
Section 2.08(c).

 

51



--------------------------------------------------------------------------------

SECTION 3.06. Obligations Absolute. Each Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment that any
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.05 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on such Borrower and shall not result in any
liability of the Issuing Lender to such Borrower.

SECTION 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
applicable Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the Borrowers in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

SECTION 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

SECTION 3.09. Use of Letters of Credit. The Letters of Credit shall be available
(and each Borrower agrees that it shall use such Letters of Credit) for general
corporate purposes of Holdings and its Subsidiaries.

SECTION 3.10. Currency Equivalents Generally.

Any amount specified in this Agreement (including pursuant to Section 3.05
above) to be in a currency other than Dollars shall also include the equivalent
of such amount in Dollars, such equivalent amount to be determined by the Agent
at such time on the basis of the Spot Rate (as defined below) for the purchase
of such currency with Dollars. For purposes of this Section 3.10, the “Spot
Rate” for a currency means the rate determined by the Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date of such determination; provided that the Agent
may obtain such spot rate from another financial institution designated by the
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

SECTION 4.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date on which each of the following conditions
precedent have been satisfied:

(a) The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance
satisfactory to the Agent, the Co-Collateral Agents and the Required Lenders:

(i) this Agreement duly executed by each of Holdings, the Borrowers, the Agent,
the Co-Collateral Agents, and the Required Lenders.

 

52



--------------------------------------------------------------------------------

(ii) the Security Documents or amendments thereto or restatements thereof
(including, without limitation, the Guarantee and Collateral Agreement), in each
case to the extent reasonably requested by the Agent, each duly executed by the
applicable Loan Parties;

(iii) all other Loan Documents, or amendments thereto or restatements thereof to
the extent reasonably requested by the Agent, each duly executed by the
applicable Loan Parties;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the Agent
may reasonably require evidencing (A) the authority of each Loan Party to enter
into this Agreement and the other Loan Documents to which such Loan Party is a
party or is to be a party and (B) the identity, authority and capacity of each
Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(v) copies of each Loan Party’s organization or other governing documents and
such other documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where failure to so qualify could reasonably be expected to
have a Material Adverse Effect;

(vi) An opinion of in house counsel to Holdings and of one or more special or
local counsel to Holdings, the Borrowers, and the other Loan Parties, addressed
to the Agent, the Co-Collateral Agents and each Lender as to such matters as the
Agent may reasonably request;

(vii) a certificate signed by an Authorized Officer of Holdings and the
Borrowers certifying (A) that the conditions specified in Section 4.02 have been
satisfied, (B) to the Solvency of the Loan Parties, taken as a whole, as of the
Effective Date after giving effect to the transactions contemplated hereby, and
(C) that the Perfection Certificate is true and correct in all material
respects;

(viii) evidence that all insurance required to be maintained pursuant to
Section 6.01(c) has been obtained and is in effect;

(ix) A Borrowing Base Certificate, duly completed and executed by an Authorized
Officer of Holdings, together with supporting information satisfactory to the
Co-Collateral Agents in their Permitted Discretion, and dated (i) in the event
the Effective Date occurs on or before the 15th of the month, as of the end of
the second fiscal month immediately preceding the month in which the Effective
Date occurs or (ii) in the event the Effective Date occurs after the 15th of the
month, as of the end of the fiscal month immediately preceding the month in
which the Effective Date occurs.

(x) An appraisal (based on net liquidation value) by Tiger Valuation Services,
LLC of all Inventory of the Borrowers, the results of which are reasonably
satisfactory to the Co-Collateral Agents;

(xi) results of searches or other evidence reasonably satisfactory to the
Co-Collateral Agents (in each case dated as of a date reasonably satisfactory to
the Co-Collateral Agents) indicating the absence of Liens on the assets of the
Loan Parties, except for Liens permitted by Section 6.02(a);

 

53



--------------------------------------------------------------------------------

(xii) duly executed Credit Card Notifications, Third Party Payor Notifications
and Blocked Account Agreements required pursuant to Section 6.01(m);

(xiii) a duly executed agreement from each Subsidiary of Holdings which is not a
Loan Party and which owns any real estate constituting a warehouse or DC that
houses collateral or owns Related Intellectual Property, pursuant to which each
such Subsidiary grants to the Co-Collateral Agents a rent-free or royalty-free
(as applicable) license to use such real estate and Related Intellectual
Property in connection with the Co-Collateral Agents’ enforcement of their
remedies under the Loan Documents with respect to the Collateral, during the
occurrence and continuation of an Event of Default; and

(xiv) such other customary certificates, documents or consents as the Agent and
the Co-Collateral Agents reasonably may require.

(b) all actions required by law or reasonably requested by the Co-Collateral
Agents to be undertaken, and all, documents and instruments, including Uniform
Commercial Code financing statements and Blocked Account Agreements, required by
law or reasonably requested by the Co-Collateral Agents to be filed, registered,
or recorded to create or perfect the Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Agent

(c) Capped Excess Availability shall be equal to or greater than $1,250,000,000.

(d) Lenders having Commitments at least equal to $1,750,000,000 shall have
become Extending Lenders.

(e) The conditions set forth in Section 4.02 shall be satisfied.

(f) There shall have been no event or circumstance since January 31, 2009 that
has had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(g) All fees required to be paid to the Agent, the Co-Collateral Agents or the
Lead Arrangers on or before the Effective Date shall have been paid in full, and
all fees required to be paid to the Lenders on or before the Effective Date
shall have been paid in full.

(h) The Borrowers shall have paid all costs and expenses of the Agent and the
Co-Collateral Agents (to the extent set forth in Section 9.04(a)) incurred in
connection with or relating to this Agreement and the other Loan Documents,
including reasonable fees, charges and disbursements of counsel to the Agent and
the Co-Collateral Agents, to the extent invoiced prior to or on the Effective
Date, (provided that such payment shall not thereafter preclude a final settling
of accounts between the Borrowers and the Agent and the Co-Collateral Agents).

(i) The Borrowers and the Lenders shall have made such payments and other
adjustments as are required under Section 2.20 hereof to maintain each Lender’s
Commitment Percentage of the outstanding Advances.

(j) No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Effective Date.

SECTION 4.02. Conditions Precedent to Each Extension of Credit. The obligation
of each Lender to make an Extension of Credit on any date shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Extension of Credit the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing or Application for a
Letter of Credit, as the case may be, and the acceptance by the applicable
Borrower of the proceeds of such Borrowing or the issuance of such Letter of
Credit, as applicable, shall constitute a representation and warranty by the
applicable Borrower that on the date of such Borrowing or Letter of Credit
issuance such statements are true):

(i) the representations and warranties made by each Loan Party in or pursuant to
the Loan Documents are true and correct on and as of such date in all material
respects, before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that (A) such representations or warranties are qualified
by a materiality standard, in which case they shall be true and correct in all
respects, (B) such representations or warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and (C) such
representations relate to Section 5.01(f), in which case the representation
shall be limited to clause (c) of the definition of “Material Adverse Effect”;

 

54



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default;

(iii) after giving effect to such Extension of Credit, the Total Extensions of
Credit will not exceed the Line Cap;

(iv) after giving effect to such Extension of Credit, Uncapped Excess
Availability shall exceed the lesser of (A) 10% of the Borrowing Base (without
giving effect to clause (d) thereof) and (B) $500,000,000; and

(v) at any time that any Debt described in Section 6.02(a)(vi) is outstanding,
Pro Forma Uncapped Excess Availability shall be no less than 25% of the
Borrowing Base.

SECTION 4.03. Effective Date. The Agent shall promptly notify the Lenders, the
Borrowers and the Co-Collateral Agents of the occurrence of the Effective Date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01. Representations and Warranties of the Borrowers. Holdings and the
Borrowers hereby jointly and severally represent and warrant as follows:

(a) Each Loan Party (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and (ii) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby or thereby, are within such Loan Party’s powers, have been
duly authorized by all necessary organizational action, and do not contravene
(i) the charter or by-laws or other organizational or governing documents of
such Loan Party or (ii) law or any contractual restriction binding on or
affecting any Loan Party, except, for purposes of this clause (ii), to the
extent such contravention would not reasonably be expected to have a Material
Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is a party that has not already been obtained if
the failure to obtain such authorization, approval or other action could
reasonably be expected to result in a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

(d) Each Loan Document has been duly executed and delivered by each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document will
constitute upon execution, the legal, valid and binding obligation of each Loan
Party party thereto enforceable against such Loan Party in accordance with its
respective terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e) The consolidated balance sheet of Holdings and its Subsidiaries as at
January 31, 2009, and the related consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, copies of which have been furnished to the Agent, fairly present
the consolidated financial condition of Holdings and its Subsidiaries as at such
date and the consolidated results of the operations of Holdings and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.

(f) Since January 31, 2009, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(g) There is no action, suit, investigation, litigation or proceeding, including
any Environmental Action, which is pending or, to Holdings or any Borrower’s
knowledge, threatened affecting Holdings, the Borrowers or any of their
respective Subsidiaries before any court, Governmental Authority or arbitrator
that would, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect other than as reported in filings with the SEC
made prior to the date hereof.

(h) Following application of the proceeds of each Advance and the issuance of
each Letter of Credit, not more than 25 percent of the value of the assets of
the Borrowers and their respective Subsidiaries on a consolidated basis will be
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

(i) No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(j) All United States Federal income tax returns and all other material tax
returns which are required to be filed have been filed by or on behalf of
Holdings, the Borrowers and their respective Subsidiaries, and all taxes due
with respect to Holdings, the Borrowers and their respective Subsidiaries
pursuant to such returns or pursuant to any assessment received by Holdings, the
Borrowers or any Subsidiary have been paid except to the extent permitted in
Section 6.01(b). The charges, accruals and reserves on the books of Holdings,
the Borrowers and their Subsidiaries in respect of taxes or other governmental
charges have been made in accordance with, and to the extent required by, GAAP.

(k) All written factual information heretofore furnished by Holdings, the
Borrowers or their Subsidiaries to the Agent, any Co-Collateral Agent or any
Lender (including the Perfection Certificate) for purposes of or in connection
with this Agreement or any other Loan Document, taken as a whole, was true and
correct in all material respects on the date as of which such information was
stated or certified, provided that Holdings and the Borrowers make no
representations or warranties with respect to any projections or other
nonfactual information contained in such information.

(l) (i) Each Loan Party has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property necessary for the conduct of its business
and except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (ii) the Loan Parties have filed appropriate UCC
financing statements against the Persons operating the Dealer Stores covering
the Inventory of the Loan Parties located at such Dealer Stores and the Loan
Parties have a first priority perfected security interest in all such Inventory
and the proceeds thereof, and (iii) no Inventory, Credit Card Account
Receivable, DC or Related Intellectual Property is subject to any Lien except as
permitted by Section 6.02(a).

 

56



--------------------------------------------------------------------------------

(m) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (i) each Loan Party owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; (ii) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor do Holdings or the Borrowers
know of any valid basis for any such claim; and (iii) the use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

(n) Except as set forth on Schedule 5.01(n) or as would not reasonably be
expected to result in a Material Adverse Effect, (i) neither a Reportable Event
nor an “accumulated funding deficiency” (within the meaning of Section 412 of
the Internal Revenue Code or Section 302 of ERISA) has occurred during the five
year period prior to the date on which this representation is made or deemed
made with respect to any Plan, (ii) each Plan is in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws, and (iii) no termination of a Single Employer Plan has occurred. No
Lien imposed under the Internal Revenue Code or ERISA exists on account of any
Plan, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. Each Plan that is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
United States Internal Revenue Service (the “IRS”) or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
best knowledge of Holdings and the Borrowers, nothing has occurred which would
prevent, or cause the loss of, such qualification. Except as would not
reasonably be expected to result in a Material Adverse Effect, the Loan Parties
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Internal Revenue Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan. There are no
pending or, to the best knowledge of Holdings and the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
duty rules with respect to any Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect. No ERISA Event has occurred or
is reasonably expected to occur, in each case that would reasonably be expected
to result in a Material Adverse Effect. Neither any Loan Party nor any ERISA
Affiliate has incurred, or would reasonably be expected to incur, any liability
under Title IV of ERISA with respect to any Pension Plan, other than premiums
due and not delinquent under Section 4007 of ERISA or as would not reasonably be
expected to have a Material Adverse Effect; neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and, to
the knowledge of the Borrowers, no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and neither
any Loan Party nor any ERISA Affiliate has engaged in a transaction that would
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA.
Except as would not reasonably be expected to have a Material Adverse Effect,
neither Holdings, the Borrowers nor any Commonly Controlled Entity has had a
complete or partial withdrawal (as such terms are defined in Sections 4203 and
4205 of ERISA, respectively) from any Multiemployer Plan that has resulted or
would reasonably be expected to result in a liability under ERISA. No such
Multiemployer Plan is in Reorganization or Insolvent except as would not
reasonably be expected to result in aggregate liability to Holdings and its
Subsidiaries of $100,000,000 or more.

(o) Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, no Group Member (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(p) The Guarantee and Collateral Agreement is effective to create in favor of
the Co-Collateral Agents, for the benefit of the Credit Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. When financing statements and other filings specified on
Schedule 5.01(p) in appropriate form are filed in the offices specified on
Schedule 5.01(p), the Guarantee and Collateral Agreement shall, to the extent a
security interest therein can be perfected by filing a UCC financing statement,
constitute a fully perfected Lien on, and security interest in, all right, title
and interest

 

57



--------------------------------------------------------------------------------

of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to the Lien or claim
of any other Person (except Liens permitted by Section 6.02(a) which by
operation of law would have priority over the Liens securing the Obligations).

(q) The Loan Parties, taken as a whole, are, and after giving effect to the
incurrence of all indebtedness and obligations incurred in connection herewith
will be, Solvent.

(r) The properties of the Loan Parties are insured as required pursuant to
Section 6.01(c) hereof. Each insurance policy required to be maintained by the
Loan Parties pursuant to Section 6.01(c) is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

(s) As of the Effective Date: (1) except as set forth in the Perfection
Certificate, there are no outstanding rights to purchase any equity interests in
any Subsidiary of a Loan Party other than Sears Canada and its Subsidiaries, and
(2) the copies of the organization and governing documents of each Loan Party
and each amendment hereto provided pursuant to Section 4.01are true and correct
copies of each such document, each of which is valid and in full force and
effect.

(t) As of the Effective Date, except as would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party or any Subsidiary thereof pending or, to the knowledge of Holdings or any
Borrower, threatened, (b) the hours worked by and payments made to employees of
the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign law dealing with such matters,
(c) all payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 5.01(t) (as updated by the Borrowers from time
to time) (i) no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement or any material bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (excluding in each case individual
employment agreements) and (ii) no employee of a Loan Party is also an employee
of the Permitted Holder. There are no representation proceedings pending or, to
the knowledge of Holdings or any Borrower, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition,
in each case which would individually or in the aggregate reasonably be expected
to result in a Material Adverse Effect. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of Holdings or any Borrower, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries which
would, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(u) No broker or finder brought about the obtaining, making or closing of the
Advances or transactions contemplated by the Loan Documents, and, other than
amounts payable pursuant to the Fee Letters, no Loan Party or Affiliate thereof
has any obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

(v) No Loan Party has any obligation to any Permitted Holder with respect to any
consulting, management or similar fee; provided, that, for the avoidance of
doubt, the foregoing shall not apply to (i) any arrangement disclosed in
Holdings’ annual report on form 10-K for the fiscal year ended January 31, 2009;
(ii) any employment arrangement between any Loan Party and an individual Person
who is also an employee of a Permitted Holder, so long as such employment
arrangements are (x) on terms that are fair and reasonable and comparable to
terms provided to employees in comparable positions for companies of a

 

58



--------------------------------------------------------------------------------

comparable size and no less favorable to such Loan Party than it would obtain in
a comparable arm’s length transaction with a Person that is not an employee of a
Permitted Holder and (y) in the case of any officer (as defined in Rule 16a-1
under the Securities Exchange Act of 1934) or director of Holdings, any
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934) of more than 10.0% of Holdings’ equity interests or any Person that ranks
in the top five in compensation among all employees of the Loan Parties,
approved by a majority of disinterested members of the board of directors of
Holdings in good faith; or (iii) any obligation arising from any financial
advisory, financing or underwriting services or other investment banking
activities provided by a Permitted Holder so long as (x) such services directly
relate to and are provided in conjunction with an acquisition or divestiture or
other specific transaction conducted outside the ordinary course of business,
(y) such services are on terms that are fair and reasonable and comparable to
terms provided by independent financial advisory, financing or underwriting
service provider or other investment banking service providers and
(z) compensation for such services are approved by a majority of disinterested
members of the board of directors of Holdings in good faith.

ARTICLE VI

COVENANTS

SECTION 6.01. Affirmative Covenants. So long as any Advance or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid, any Letter of Credit shall remain
outstanding (unless the same has been cash collateralized in an amount equal to
105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit and all other Reimbursement Obligations or back-to-back letters of credit
from an issuer and on terms acceptable to the Issuing Lender have been provided
in respect of such Letters of Credit) or any Lender shall have any Commitment
hereunder, each of Holdings and the Borrowers will, and will cause each of their
Subsidiaries (which for all purposes of this Section 6.01 (other than
Section 6.01(j)(i) and (ii)) shall be deemed to exclude Sears Canada) to:

(a) Compliance with Laws, Etc. Comply in all respects with all applicable
Requirements of Law, such compliance to include compliance with ERISA and
Environmental Laws, except for such noncompliance as would not reasonably be
expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property (ii) all payments required to be made to
any Pension Plan, and (iii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided that neither Holdings, the Borrowers
nor any of their Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim (x) that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (y) if such non-payments,
either individually or in the aggregate, would not be reasonably expected to
have a Material Adverse Effect.

(c) Maintenance of Insurance. Maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is consistent with prudent business practice; provided that Holdings, the
Borrowers and their Subsidiaries may self insure to the extent consistent with
prudent business practice; provided further that policies maintained with
respect to any Collateral located at a warehouse or DC shall provide coverage
for Inventory at (x) the retail selling price of such Inventory less any
permanent markdowns, consistent with the Loan Parties’ past practices, or
(y) another selling price permitted by the Co-Collateral Agents in their
Permitted Discretion. None of the Credit Parties shall be a co-insurer with any
Loan Party or any other Person with respect to any fire and extended coverage
policies maintained with respect to any Collateral without the prior written
consent of the Co-Collateral Agents. Fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include a non-contributing lenders’ loss payable clause, in form and
substance reasonably satisfactory to the Co-Collateral Agents, which
endorsements or amendments shall provide that during a Cash Dominion Event, the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Co-Collateral Agents, as their interests may appear, in
accordance with Section 6.01(m). Within thirty (30) days following delivery of
written notice from the

 

59



--------------------------------------------------------------------------------

Agent to Holdings, Holdings shall notify the insurers and use commercially
reasonable efforts to have such policies amended to include such other
provisions as the Co-Collateral Agents may reasonably require from time to time
to protect the interests of the Credit Parties. Commercial general liability
policies shall be endorsed to name the Co-Collateral Agents as additional
insureds, as their interests may appear. Each certificate delivered by the Loan
Parties’ insurance broker with respect to each property insurance policy
referred to in this Section 6.01(c) shall also provide that such policy shall
not be canceled, modified or not renewed other than upon not less than ten
(10) days’ prior written notice thereof by the insurance broker to the
Co-Collateral Agents. The Borrowers shall deliver to the Co-Collateral Agents,
prior to the cancellation, modification or non-renewal of any such policy of
insurance, evidence of renewal or replacement of a policy previously delivered
to the Co-Collateral Agents, including an insurance binder therefor, together
with evidence satisfactory to the Co-Collateral Agents of payment of the premium
therefor and, upon request of the Agent, a copy of such renewal or replacement
policy. In the event that the Borrowers fail to maintain any such insurance as
required pursuant to this Section 6.01(c), the Agent may obtain such insurance
on behalf of the Borrowers and the Loan Parties shall reimburse the Agent as
provided herein for all costs and expenses in connection therewith; the Agent’s
obtaining of such insurance shall not be deemed a cure or waiver of any Default
or Event of Default arising from the Loan Parties’ failure to comply with the
provisions of this Section 6.01(c).

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, material rights (charter and statutory) and franchises;
provided that (i) Holdings, the Borrowers and their Subsidiaries may consummate
any merger or consolidation permitted under Section 6.02(b); (ii) neither
Holdings nor the Borrowers nor any of their Subsidiaries shall be required to
preserve or maintain the corporate existence of any Subsidiary (other than SRAC
and Kmart Corp.) if the Board of Directors of the parent of such Subsidiary, or
an executive officer of such parent to whom such Board of Directors has
delegated the requisite authority, shall determine that the preservation and
maintenance thereof is no longer desirable in the conduct of the business of
such parent and that the loss thereof is not disadvantageous in any material
respect to the Borrowers, such parent or the Lenders; (iii) Sears shall not be
required to preserve or maintain the corporate existence of SRAC, provided that
in the event SRAC is dissolved, merged with or into Holdings or any Subsidiary
of Holdings or otherwise ceases to exist, then Sears shall or shall cause a
direct wholly owned Domestic Subsidiary of Sears to, execute and deliver to the
Agent an assumption agreement with respect to SRAC’s obligations under the Loan
Documents in form and substance reasonably satisfactory to the Agent and such
other officer certificates, legal opinions, financing statements (if applicable)
and documentation as the Agent reasonably requests; and (iv) neither Holdings,
the Borrowers nor any of their Subsidiaries shall be required to preserve any
right or franchise if the Board of Directors of Holdings, such Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of its business and that the loss thereof is not disadvantageous
in any material respect to Holdings, the Borrowers, such Subsidiary or the
Lenders.

(e) Inspection Rights. In addition to the Agent’s and the Co-Collateral Agents’
rights under Section 6.01(k) hereof, subject to reasonable confidentiality
limitations and requirements imposed by Holdings or the Borrowers due to
competitive concerns or otherwise, at any reasonable time and from time to time
(but no more than twice a year unless a Default or an Event of Default has
occurred and is continuing), permit the Agent, the Co-Collateral Agents or any
of the Lenders or any agents or representatives thereof, at the Lenders’
expense, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, Holdings, the Borrowers and any of
their Subsidiaries, and to discuss the affairs, finances and accounts of
Holdings, the Borrowers and any of their Subsidiaries, as the case may be, with
any of their officers or directors and with their independent certified public
accountants.

(f) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of Holdings, the Borrowers and each such Subsidiary in accordance with
GAAP in effect from time to time.

(g) Maintenance of Properties, Etc. Except as otherwise permitted pursuant to
Section 6.02(b), or where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

60



--------------------------------------------------------------------------------

(h) Transactions with Affiliates. Conduct all transactions otherwise permitted
under this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to Holdings, the applicable Borrower or their
respective Subsidiaries than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate other than (i) as required by any
applicable Requirement of Law, (ii) so long as no Default or Event of Default
has occurred and is continuing, transactions between or among the Loan Parties
and any of their Subsidiaries, to the extent not prohibited hereunder, or
(iii) if a Default or Event of Default has occurred and is continuing,
transactions in the ordinary course of business between or among the Loan
Parties and any of their Subsidiaries and transactions between or among Loan
Parties, to the extent not prohibited hereunder; provided, that the foregoing
shall not prohibit any Loan Party or any Subsidiary thereof from entering into
employment arrangements with its officers and retention and other agreements
with officers and directors pursuant to the reasonable requirements of its
business.

(i) Further Assurances.

(i) With respect to any (i) Inventory, Credit Card Accounts Receivable, Pharmacy
Receivables and other Collateral (as defined in the Guarantee and Collateral
Agreement as in effect on the Effective Date) acquired after the Effective Date
by any Group Member that is or is required to become a Loan Party hereunder and
(ii) any property required to become subject to a perfected Lien in favor of the
Co-Collateral Agents pursuant to Section 6.02(a)(vi) hereunder, promptly
(i) execute and deliver to the Co-Collateral Agents such amendments to the
Guarantee and Collateral Agreement or such other documents as the Co-Collateral
Agents, may reasonably request in order to grant to the Co-Collateral Agents,
for the benefit of the Credit Parties, a security interest in such property and
(ii) take all actions as the Co-Collateral Agents, may reasonably request to
grant to the Co-Collateral Agents, for the benefit of the Credit Parties, a
perfected security interest in such property with the priority required herein,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Co-Collateral Agents and the delivery of
Blocked Account and other control agreements as may be reasonably requested by
the Co-Collateral Agents.

(ii) With respect to any new Domestic Subsidiary which is created or acquired
after the Effective Date by any Group Member and which owns any Inventory,
Credit Card Accounts Receivable, Pharmacy Receivables and other Collateral (as
defined in the Guarantee and Collateral Agreement as in effect on the Effective
Date) related to such receivables and Inventory, promptly cause such new
Domestic Subsidiary to (i) become a party to the Guarantee and Collateral
Agreement, (ii) take such actions as the Co-Collateral Agents, may reasonably
request to grant to the Co-Collateral Agents for the benefit of the Credit
Parties a security interest, with the priority and perfection required herein,
in the Collateral described in the Guarantee and Collateral Agreement held by
such new Domestic Subsidiary, including, to the extent applicable, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Co-Collateral Agents and the delivery of Blocked
Account and other control agreements, (iii) if requested by the Co-Collateral
Agents, deliver to the Co-Collateral Agents an officer certificate with respect
to such Domestic Subsidiary in form and substance reasonably satisfactory to the
Co-Collateral Agents, and (iv) if requested by Co-Collateral Agents, deliver to
the Co-Collateral Agents legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Co-Collateral Agents.

(iii) With respect to any Dealer Stores, upon the request of the Co-Collateral
Agents (which request may be made only during the continuance of an Event of
Default), assign of record any UCC financing statements which have been filed in
favor of the Loan Parties.

 

61



--------------------------------------------------------------------------------

(iv) In the event the Borrowers or the other Loan Parties open a new deposit
account in which funds of any of the Loan Parties are concentrated, or commence
concentrating funds in an existing deposit account that is not subject to a
Blocked Account Agreement, at the request of the Co-Collateral Agents, the
Borrowers shall deliver or cause to be delivered a Blocked Account Agreement
reasonably satisfactory in form and substance to the Co-Collateral Agents with
respect to such account.

(v) In the event that the Collateral owned by Private Brands, Ltd. at any time
exceeds $50,000,000, if requested by Co-Collateral Agents, deliver to the
Co-Collateral Agents legal opinions with respect to perfection of the
Co-Collateral Agents’ Liens and such other matters as the Co-Collateral Agents
may reasonably request, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Co-Collateral Agents.

(j) Reporting Requirements. Furnish to the Agent:

(i) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its domestic Subsidiaries (other than OSH) as of
the end of such quarter and consolidated statements of income and cash flows of
Holdings and its Subsidiaries and the consolidated statements of income and cash
flows of Holdings and its domestic Subsidiaries (other than OSH) for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments) by an
Authorized Officer of Holdings as having been prepared in accordance with GAAP
and (b) a certificate of an Authorized Officer of Holdings as to compliance with
the terms of this Agreement and the other Loan Documents in the form of Exhibit
J, including in reasonable detail the calculations necessary to determine the
Fixed Charge Ratio (whether or not compliance therewith is then required under
Section 6.03), provided that in the event of any change in GAAP used in the
preparation of such financial statements, subject to Section 1.03, the Borrowers
shall also provide, if necessary for the calculation of the Fixed Charge Ratio,
a statement of reconciliation conforming such financial statements to GAAP (the
Borrowers being permitted to satisfy the requirements of clause (i)(a) by
delivery, in the manner provided in Section 9.02(b), of its quarterly report on
form 10-Q (or any successor form), as filed with the SEC);

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, (a) a copy of the annual audit report for such year for
Holdings and its Subsidiaries, containing the consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal year and consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
fiscal year, in each case reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by its Board-appointed auditor of national standing (b) a consolidated
balance sheet of Holdings and its domestic Subsidiaries (other than OSH) as of
the end of such fiscal year and consolidated statements of income and cash flows
of Holdings and its domestic Subsidiaries (other than OSH) for such fiscal year
duly certified by an Authorized Officer of Holdings as having been prepared in
accordance with GAAP, and (c) a certificate of an Authorized Officer of Holdings
as to compliance with the terms of this Agreement and the other Loan Documents
in the form of Exhibit J, including in reasonable detail the calculations
necessary to determine the Fixed Charge Ratio (whether or not compliance
therewith is then required under Section 6.03), provided that in the event of
any change in GAAP used in the preparation of such financial statements, the
Borrowers shall also provide, if necessary for the calculation of the Fixed
Charge Ratio, a statement of reconciliation conforming such financial statements
to GAAP (the Borrowers being permitted to satisfy the requirements of clause
(ii)(a) by delivery, in the manner provided in Section 9.02(b), of its annual
report on form 10-K (or any successor form), as filed with the SEC);

(iii) as soon as available and in any event within 10 Business Days of the end
of each fiscal month, a Borrowing Base Certificate as of the end of the
preceding fiscal month and

 

62



--------------------------------------------------------------------------------

supporting information satisfactory to the Agent in its Permitted Discretion
with respect to the determination of the Borrowing Base; provided, that upon the
occurrence and during the continuance of an Accelerated Borrowing Base Delivery
Event, such Borrowing Base Certificate and supporting information shall be
delivered on Friday of each week (or, if Friday is not a Business Day, on the
next succeeding Business Day), as of the close of business on the immediately
preceding Saturday (it being understood that any weekly Borrowing Base
Certificate shall constitute the Loan Parties’ best estimates of Net Eligible
Inventory and other items, as applicable);

(iv) promptly and in any event within five days after any Authorized Officer of
Holdings or any Borrower has knowledge of the occurrence and continuance of a
Default or Event of Default, a statement of an Authorized Officer of Holdings or
such Borrower setting forth details of such Default or Event of Default and the
action that Holdings or such Borrower has taken and proposes to take with
respect thereto;

(v) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that Holdings sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that Holdings or any of its
Subsidiaries files with the SEC or any national securities exchange;

(vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting
Holdings, the Borrowers or any of their Subsidiaries of the type described in
Section 5.01(g);

(vii) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of Holdings, forecasts prepared by management of Holdings
for Holdings and its domestic Subsidiaries (other than OSH) in form satisfactory
to the Agent and containing information reasonably required by the Agent;

(viii) (A) contemporaneously with the delivery of the reports required pursuant
to clauses (i) and (ii) above, a report (which may take the form of a footnote
to Holdings’ quarterly and annual reports filed with the SEC and delivered to
the Agent) setting forth the estimated Unfunded Pension Liability of Holdings
and its Subsidiaries, and (B) promptly after receipt thereof by the Loan
Parties, a copy of the funded status report received from the Loan Parties’
actuaries with respect to amounts to be funded under the Loan Parties’ Pension
Plan;

(ix) promptly, notice of any event that the Loan Parties reasonably believes has
resulted in a Material Adverse Effect;

(x) the financial and collateral reports described on Schedule 6.01(j), at the
times set forth in such Schedule; and

(xi) such other information respecting Holdings, the Borrowers or any of their
Subsidiaries, or the Borrowing Base as the Agent or any Lender through the Agent
may from time to time reasonably request.

Reports and financial statements required to be delivered by the Borrowers
pursuant to clauses (i)(a), (ii)(a) and (v) of this subsection (j) shall be
deemed to have been delivered on the date on which Holdings causes such reports,
or reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a notice to
the Agent and the Lenders and that is accessible by the Lenders without charge.

(k) Collateral Monitoring and Review. Upon the request of the Agent, any
Co-Collateral Agent, or the Required Lenders, after reasonable notice and during
normal business hours, permit the Agent, the

 

63



--------------------------------------------------------------------------------

Co-Collateral Agents or professionals (including, consultants, accountants,
and/or appraisers) retained by the Co-Collateral Agents to conduct appraisals,
commercial finance examinations and other evaluations, including, without
limitation, of (i) the Loan Parties’ practices in the computation of the
Borrowing Base and (ii) the assets included in the Borrowing Base and financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, related to the calculation of the Borrowing Base. The
Borrowers shall pay the reasonable out-of-pocket fees and expenses of the Agent
and the Co-Collateral Agents (including, without limitation, the reasonable
charges of professionals) in connection with one inventory appraisal and one
commercial finance examination each fiscal year (which the Agent and
Co-Collateral Agents shall be obligated to undertake for the benefit of the
Credit Parties), provided, however, notwithstanding the foregoing, (x) if Capped
Excess Availability is at any time less than 40% of the Line Cap, the Agent and
the Co-Collateral Agents may, in their discretion, undertake a second inventory
appraisal and second commercial finance examination in a given fiscal year at
such time at the Borrowers’ expense, and (y) if Uncapped Excess Availability is
less than 25% of the Borrowing Base, or a Default or an Event of Default has
occurred and is continuing, the Agent and the Co-Collateral Agents may in their
discretion, undertake up to three inventory appraisals and three commercial
finance examinations each fiscal year at the Borrowers’ expense. Notwithstanding
the foregoing, the Agent and the Co-Collateral Agents may cause (i) additional
appraisals and commercial finance examinations to be undertaken (A) as each in
its Permitted Discretion deems necessary or appropriate, at its own expense or,
(B) if required by applicable law, at the expense of the Borrowers. In
connection with any inventory appraisal and commercial finance examination
relating to the computation of the Borrowing Base, Holdings shall make such
adjustments to the calculation of the Borrowing Base as the Agent shall, after
the expiration of the Reserve Notice Period, reasonably require in its Permitted
Discretion based upon the terms of this Agreement and the results of such
inventory appraisal and commercial finance examination. Any inventory appraisal
or commercial finance examination requested by the Agent or any Co-Collateral
Agent shall be scheduled at such time as the Co-Collateral Agents, in
consultation with the Borrowers, may agree in order to minimize any disruption
to the conduct of the Borrowers’ business.

(l) Landlord Waivers, Access Agreements and Customs Broker Agreements. (i) Use
commercially reasonable efforts to obtain from each unaffiliated lessor leasing
a DC at which Collateral is located to a Loan Party, consents, approvals, Lien
waivers and rights to access and occupy each such DC (including, without
limitation, to take possession and dispose of any Collateral from each such DC
upon the occurrence and during the continuance of an Event of Default)
reasonably satisfactory to the Co-Collateral Agents; (ii) obtain from each
Subsidiary of Holdings owning a DC at which Collateral is located, consents,
approvals, Lien waivers and rights to access and occupy each such DC (including,
without limitation, to take possession and dispose of the Collateral from each
such DC upon the occurrence and during the continuance of an Event of Default)
reasonably satisfactory to the Co-Collateral Agents; (iii) use commercially
reasonable efforts to cause each Loan Party’s customs brokers to deliver an
agreement (including, without limitation, a Customs Broker Agreement) to the
Co-Collateral Agents covering such matters and in such form as the Co-Collateral
Agents may reasonably require; and (iv) with respect to any property or assets
not constituting Collateral and subject to the Lien of a third party, if
requested by the Agent, use commercially reasonable efforts to cause (but shall
not be required to cause as a condition of the granting of such Lien) the holder
of such Lien to enter into an agreement reasonably satisfactory to the Agent,
permitting the Co-Collateral Agents to use such property and assets, at no cost
or expense to the Co-Collateral Agents, in connection with the disposition of
any of the Collateral by the Co-Collateral Agents during the continuance of an
Event of Default.

(m) Cash Management.

(i) On or prior to the Effective Date or such later date as the Co-Collateral
Agents may agree:

(A) deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit E which have
been executed on behalf of such Loan Party and addressed to such Loan Party’s
credit card clearinghouses and processors listed in the Perfection Certificate
(collectively, the “Credit Card Processors”); and

 

64



--------------------------------------------------------------------------------

(B) enter into a Blocked Account Agreement reasonably satisfactory in form and
substance to the Co-Collateral Agents with each Blocked Account Bank covering
the deposit accounts set forth on Schedule 6.01(m)(i)(B) (collectively, the
“Blocked Accounts”); and

(C) deliver to the Agent copies of notifications (each, a “Third Party Payor
Notification”) substantially in the form attached hereto as Exhibit I which have
been executed on behalf of such Loan Party and addressed to such of each Loan
Party’s Third Party Payors relating to Eligible Pharmacy Receivables listed in
the Perfection Certificate as any Co-Collateral Agent shall reasonably request.

(ii) The Loan Parties shall ACH or wire transfer daily (or with respect to DDAs
that have historically not been swept daily (and other DDAs with the consent of
the Co-Collateral Agents, not to be unreasonably withheld), periodically,
consistent with past practices) (and whether or not there are then any
outstanding Obligations and whether or not a Cash Dominion Event then exists) to
a Blocked Account all amounts on deposit in each DDA of such Loan Party, other
than DDAs that are Excluded Accounts; provided that such covenant shall not
apply to (i) any minimum balance as may be required to be kept in the subject
DDA by the depository institution at which such DDA is maintained or (ii) if
greater, any amounts maintained by the Loan Parties in such DDAs (and other DDAs
with the consent of the Co-Collateral Agents, not to be unreasonably withheld)
in the ordinary course of business consistent with past practices). The Loan
Parties shall ACH or wire transfer daily to a Blocked Account all payments due
from credit card processors and other proceeds of any of the Collateral. All
funds in each DDA and Blocked Account (other than Excluded Accounts) shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agent,
Co-Collateral Agents and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA or Blocked Account.

(iii) Each Credit Card Notification and Third Party Payor Notification shall be
held by the Agent until the occurrence of a Cash Dominion Event. After the
occurrence and during the continuance of a Cash Dominion Event, the Agent may
deliver such Credit Card Notifications and Third Party Payor Notifications to
the applicable Credit Card Processors and Third Party Payors.

(iv) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of a Cash Dominion Event, the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to the Agent’s Account, of all cash receipts and collections held
in each applicable Blocked Account (net of any minimum balance, not to exceed
$25,000 (or such greater amount with the consent of the Co-Collateral Agents,
not to be unreasonably withheld), as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank), including, without limitation, the
following:

(A) all available cash receipts from the sale of Inventory and other Collateral;

(B) all proceeds of collections of Pharmacy Receivables and Credit Card Accounts
Receivable;

(C) all proceeds from any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of any
Collateral; and

(D) all Net Proceeds from any equity issuance by any Loan Party or its
Subsidiaries.

The Borrowers shall be deemed to have complied with the provisions of this
clause (iv) if they cause the ACH or wire transfer daily of all funds which an
Authorized

 

65



--------------------------------------------------------------------------------

Representative of the Borrowers in good faith believes to be the amount
deposited in the Blocked Accounts in excess of $25,000 (or such greater amount
as permitted above in this clause (iv)).

(v) The Agent’s Account shall at all times be under the sole dominion and
control of the Co-Collateral Agents. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the Agent’s
Account, (ii) the funds on deposit in the Agent’s Account shall at all times be
collateral security for all of the Obligations, and (iii) the funds on deposit
in the Agent’s Account shall be applied as provided in this Agreement. In the
event that, notwithstanding the provisions of this Section 6.01(m), during the
continuance of a Cash Dominion Event, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Co-Collateral
Agents, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Agent’s Account or
dealt with in such other fashion as such Loan Party may be instructed by the
Co-Collateral Agents. During the continuance of a Cash Dominion Event, the
amounts deposited into the Agent’s Account shall be applied to the prepayment of
the Obligations then outstanding; provided that upon payment in full of such
outstanding Obligations, any remaining amounts will be released and transferred
to a deposit account of the Loan Parties as the Borrowers shall direct and the
existence of a Cash Dominion Event (other than as the result of the occurrence
of an Event of Default) shall not, in and of itself, impair the right of the
Borrowers to Revolving Advances in accordance with the terms hereof.

(vi) Upon the request of the Agent, the Loan Parties shall cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above.

(vii) If the results of the initial commercial finance examination with respect
to the Loan Parties’ cash management (including without limitation the frequency
of transfers from non-concentration DDAs to Blocked Accounts and the amount of
funds retained by the Loan Parties in accounts other than Blocked Accounts in
the ordinary course) after the Effective Date are not reasonably acceptable to
the Co-Collateral Agents in their Permitted Discretion with respect to the
matters described in this Section 6.01(m), the Co-Collateral Agents and the
Borrowers shall agree in good faith to make such modifications to the provisions
of this Section as the Co-Collateral Agents may reasonably deem necessary in
order to protect their interests in the Collateral (including the proceeds
thereof).

(n) Liens on Non-Collateral Assets. In the event of the incurrence of Debt and
the granting of a Lien pursuant to Section 6.02(a)(vi) hereof, grant, and cause
each of its Subsidiaries to, grant the Co-Collateral Agents, as security for the
Obligations, a Lien on the assets of Holdings or any of its Subsidiaries which
is the subject of the Lien of the Person holding such Debt (to the extent that
such assets do not then constitute Collateral) pursuant to Section 6.02(a)(vi)
hereof.

(o) Physical Inventories. Cause physical inventories and periodic cycle counts
to be undertaken, at the expense of the Loan Parties, in each case consistent
with past practices (but in no event less frequently than one physical inventory
per fiscal year), conducted by such inventory takers and following such
methodology as is consistent with the immediately preceding inventory or as
otherwise may be satisfactory to the Co-Collateral Agents in their Permitted
Discretion. The Co-Collateral Agents, at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of any Loan Party. The Loan Parties, within five
(5) days following the completion of any such inventory, shall provide the
Co-Collateral Agents with a reconciliation of the results of such inventory (as
well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

 

66



--------------------------------------------------------------------------------

(p) Letters of Credit. In the event that the Loan Parties request that any
Letter of Credit have an expiry after the Extended Termination Date and the
Issuing Lenders in their discretion, issue such Letter of Credit, the Borrowers
shall on or before the date that is (10) Business Days prior to the Extended
Termination Date, deposit in a cash collateral account of the Co-Collateral
Agents, an amount equal to 105% of the L/C Obligations with respect to any such
Letter of Credit.

SECTION 6.02. Negative Covenants. So long as any Advance or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid, any Letter of Credit shall remain
outstanding (unless the same has been cash collateralized in an amount equal to
105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit and all other Reimbursement Obligations or back-to-back letters of credit
from an issuer and on terms acceptable to the Issuing Lender have been provided
in respect of such Letters of Credit) or any Lender shall have any Commitment
hereunder, each of Holdings and the Borrowers will not, and will not permit any
of their Subsidiaries (which for all purposes of this Section 6.02 shall be
deemed to exclude Sears Canada) to:

(a) Liens, Etc. Create or suffer to exist any Lien upon property of Holdings,
the Borrowers or any Domestic Subsidiary constituting Inventory, Credit Card
Accounts Receivable, Pharmacy Receivables or any other Collateral (as defined in
the Guarantee and Collateral Agreement as in effect on the Effective Date) or
any Related Intellectual Property, other than:

(i) Permitted Liens,

(ii) the Liens existing on the Effective Date and described in the Perfection
Certificate,

(iii) the replacement, extension or renewal of any Lien permitted by clause (ii)
above upon or on the same property theretofore subject thereto (and on any
additions to any such property and in any property taken in replacement or
substitution for any such property), or the replacement, extension or renewal
(without increase in the amount) of the Debt secured thereby,

(iv) to the extent any Liens permitted by clause (ii) above are terminated (and
not replaced, extended or renewed in accordance with clause (iii) above), Liens
not otherwise permitted by clause (iii) above securing Debt in an amount up to
the amount of Debt secured by such terminated Liens; provided that (A) any such
Lien (and the Debt secured thereby) shall be incurred no later than ninety
(90) days after the termination of the Lien permitted by clause (ii) above, and
(B) any such Lien shall be granted on the same property (and on any additions to
such property or any property taken by the Loan Parties in replacement or
substitution for such property) as the terminated Lien,

(v) Liens on Related Intellectual Property with Persons that have entered into
an agreement, reasonably satisfactory to the Agent, acknowledging the limited
license granted to the Co-Collateral Agents in such trademarks or trade names
pursuant to the Loan Documents and agreeing to abide by, and not interfere with,
such limited license; and

(vi) Liens to secure Debt of the Borrowers for borrowed money, in an aggregate
principal amount not to exceed $2,000,000,000 at any time outstanding, provided,
that, (A) no Default or Event of Default then exists or would arise from the
incurrence of such Debt or the granting of such Lien, (B) the Pro Forma Uncapped
Excess Availability Condition has been satisfied after giving effect to the
incurrence of any such Debt, (C) such Lien shall be subordinate to the Lien of
the Co-Collateral Agents and the holder of such Lien shall have entered into an
intercreditor agreement substantially in the form of Exhibit F hereto, or such
other form as the Co-Collateral Agents may reasonably agree, and (D) if the Debt
secured by such Liens is secured by both Collateral and by property and assets
of any Loan Party which do not constitute Collateral, the Co-Collateral Agents
shall have obtained a Lien on such property and assets that do not otherwise
constitute Collateral to secure the Obligations, subordinate to the Lien of the
holder of such Debt pursuant to an intercreditor agreement substantially in the
form of Exhibit G hereto, or

 

67



--------------------------------------------------------------------------------

such other form as the Co-Collateral Agents may reasonably agree, and (E) the
documentation granting such Lien shall be in form and substance reasonably
satisfactory to the Co-Collateral Agents in their Permitted Discretion.

(b) Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Subsidiary of any Borrower
may merge into such Borrower in a transaction in which such Borrower is the
surviving entity, (ii) any Subsidiary of Holdings may merge into Holdings or any
other Subsidiary of Holdings (provided that (A) if Kmart Corp. is a party to
such merger, such merger shall be with Holdings, Kmart or a direct Subsidiary of
Kmart Corp. and Kmart Corp. shall be the continuing or surviving entity, (B) if
any Subsidiary Guarantor is a party to such merger (other than with a Borrower
or Holdings), such Subsidiary Guarantor shall be the continuing or surviving
entity or the continuing or surviving entity shall become a Subsidiary Guarantor
and (C) if SRAC is a party to such merger, then Sears shall comply with the
requirements of Section 6.01(d)), (iii) any Subsidiary of Holdings other than
the Borrowers may sell, transfer, lease or otherwise dispose of its assets to
any Borrower, to Holdings or to a Subsidiary of Holdings (provided that if such
sale or transfer includes Collateral and the transferee is not the Borrower or
Holdings, the transferee shall be a Subsidiary Guarantor), (iv) any Subsidiary
of Holdings other than the Borrowers may sell, transfer, lease or otherwise
dispose of its assets to a Person that is not a Subsidiary through transactions
which are undertaken in the ordinary course of its business or determined by
Holdings or the Borrowers in good faith to be in the best interests of Holdings,
the Borrowers and their Subsidiaries, (v) any Subsidiary of Holdings other than
the Borrowers (except, in the case of SRAC, as provided in Section 6.01(d)) may
liquidate or dissolve if Holdings and the Borrowers determine in good faith that
such liquidation or dissolution is in the best interests of Holdings, the
Borrowers and their Subsidiaries and is not materially disadvantageous to the
Lenders, and (vi) Holdings or any Subsidiary of Holdings may merge with a Person
that is not a Subsidiary of Holdings immediately prior to such merger if, in the
case of any merger involving Holdings, a Borrower or a Subsidiary Guarantor,
Holdings, such Borrower or such Subsidiary Guarantor, as applicable, is the
continuing or surviving entity or, in the case of any merger involving a
Subsidiary Guarantor, the continuing or surviving entity shall become a
Subsidiary Guarantor in accordance with Section 6.01(i)(ii).

(c) Acquisitions. Make any Acquisition unless (a) at the time of any such
Acquisition and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (b) after giving effect to
any such Acquisition (A) Pro Forma and Projected Capped Excess Availability is
at least 25% of the Line Cap other than during the Holiday Season, and
(B) during the Holiday Season (x) Pro Forma and Projected Capped Excess
Availability is at least 15% of the Line Cap, and (y) Pro Forma and Projected
Uncapped Excess Availability is at least 30% of the Borrowing Base, (C) the Pro
Forma Fixed Charge Ratio shall be at least 1.1 to 1.0, and (D) immediately after
giving effect to any such Acquisition, Holdings and the Borrowers shall comply
with Section 6.01(i) to the extent applicable.

(d) Restricted Payments.

(i) Declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, if at the date of declaration thereof (either before or
immediately after giving effect thereto and the payment thereof), a Default or
Event of Default shall have occurred and be continuing, except that at any time
that a Default or Event of Default shall exist and be continuing, (A) Holdings
may declare and pay dividends with respect to its equity interests payable
solely in additional shares of its common stock, (B) Subsidiaries of Holdings
may declare and pay dividends to Holdings, the Borrowers or another wholly owned
Subsidiary of any Borrower and (C) non-wholly-owned Subsidiaries may declare and
pay dividends to the holders of their equity interests other than a Group Member
on a ratable basis.

(ii) Declare or make, or agree to pay or make, directly or indirectly, any other
Restricted Payment (other than a Restricted Payment to a Loan Party), except
that if no Default or Event of Default shall have occurred and be continuing
(either before or immediately after giving effect thereto and the payment
thereof):

(A) Holdings and its Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed $400,000,000 from and after the Effective Date, provided,
that, (i) immediately after giving effect to any such Restricted Payment, Pro
Forma and Projected Capped Excess Availability is greater than 50% of the Line
Cap and (ii) Restricted Payments pursuant to this subsection (i) shall not
exceed $150,000,000 in any rolling twelve month period;

 

68



--------------------------------------------------------------------------------

(B) Holdings and its Subsidiaries may make other Restricted Payments, provided,
that, immediately after giving effect thereto (i) Pro Forma and Projected Capped
Excess Availability is at least 25% of the Line Cap, other than during the
Holiday Season, (ii) during the Holiday Season (A) Pro Forma and Projected
Capped Excess Availability is at least 15% of the Line Cap, and (B) Pro Forma
and Projected Uncapped Excess Availability is at least 30% of the Borrowing
Base, and (iii) the Pro Forma Fixed Charge Ratio shall be at least 1.1 to 1.0;
provided, that, for purposes of the calculation of Pro Forma Fixed Charge Ratio
(x) Adjusted Consolidated EBITDA and Consolidated Interest Expense shall be
computed on a trailing four quarter basis, and scheduled principal payments
shall be computed on a four quarter forward basis, and (y) the amount of the
Restricted Payment paid in cash being made in connection with the calculation
shall be added to Fixed Charges; and

(C) Holdings and its Subsidiaries may make other Restricted Payments (1) from
the Net Proceeds of any common stock issuances by Holdings after the Effective
Date, (2) from the Net Proceeds of any Permitted Dispositions of the type set
forth in clauses (f) and (g) of the definition thereof, and (3) from any
dividends and distributions received (directly or indirectly) on account of
equity interests in any Subsidiary of Holdings which is not a Loan Party or on
account of equity interests in OSH, and (4) to the stockholders of Holdings in
the form of the equity interests of the subsidiaries set forth on Schedule
6.02(d), provided, that in each case, immediately after giving effect thereto
and the Pro Forma and Projected Capped Excess Availability is at least 15% of
the Line Cap.

(e) Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings or any Subsidiary
of Holdings to create, incur, assume or suffer to exist any Lien in favor of the
Co-Collateral Agents upon any of their property or revenues, whether now owned
or hereafter acquired, other than any agreement relating to any Lien not
prohibited by Section 6.02(a) (provided that any prohibition or limitation shall
apply only to the assets subject to such Lien).

(f) Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of Holdings other than a Loan Party or Sears Canada and its
Subsidiaries to (a) make Restricted Payments in respect of any equity interests
of such Subsidiary held by, or pay any indebtedness owed to, Holdings or any
other Subsidiary of Holdings, (b) make loans or advances to, or other
investments in, Holdings or any other Subsidiary of Holdings or (c) transfer any
of its assets to Holdings or any other Subsidiary of Holdings, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under this Agreement and the other Loan Documents; (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the disposition of all or any portion
of the equity interests or assets of such Subsidiary; (iii) the provisions
contained in any existing indebtedness (and in any refinancing of such
indebtedness so long as no more restrictive than those contained in the
respective existing indebtedness so refinanced); (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of any Borrower or a Subsidiary of any Borrower entered into in the ordinary
course of business, (v) customary restrictions and conditions contained in the
documents relating to any Lien, so long as such Lien is not prohibited hereunder
and such restrictions or conditions relate only to the specific asset subject to
such Lien; (vi) customary provisions restricting assignment of any contract
entered into by any Borrower or any Subsidiary of any Borrower in

 

69



--------------------------------------------------------------------------------

the ordinary course of business, (vii) any agreement or instrument governing
acquired debt, which restriction is not applicable to any Person or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person acquired pursuant to the respective acquisition and so long
as the respective encumbrances or restrictions were not created (or made more
restrictive) in connection with or in anticipation of the respective
acquisition; (viii) customary provisions restricting the assignment of licensing
agreements, management agreements or franchise agreements entered into by any
Borrower or any of its Subsidiaries in the ordinary course of business;
(ix) restrictions on the transfer of assets securing purchase money obligations
and capitalized lease obligations; (x) customary net worth provisions contained
in real property leases entered into by Subsidiaries of any Borrower, so long as
the applicable Borrower has determined in good faith that such net worth
provisions could not reasonably be expected to impair the ability of the
Borrowers and their Subsidiaries to meet their ongoing obligations.

(g) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by GAAP.

(h) Circumvention of Covenants. Circumvent any of the covenants set forth in
Section 6.02 by causing or permitting Sears Canada or OSH to undertake a
transaction for the benefit of Holdings or any of its Subsidiaries which
Holdings or any of its Subsidiaries would not be permitted to undertake
directly.

(i) Dispositions. Make any Disposition except Permitted Dispositions.

(j) Debt; Prepayment of Debt.

(i) Create, incur, assume, suffer to exist or otherwise become or remain liable
with respect to, any Debt, except Permitted Debt.

(ii) Prepay any Debt with proceeds of Advances unless (a) at the time of any
such prepayment and immediately after giving pro forma effect thereto, no
Default or Event of Default shall have occurred and be continuing, and (b) after
giving effect to any such prepayment (A) Pro Forma and Projected Capped Excess
Availability is at least 25% of the Line Cap other than during the Holiday
Season, (B) during the Holiday Season (x) Pro Forma and Projected Capped Excess
Availability is at least 15% of the Line Cap, and (y) Pro Forma and Projected
Uncapped Excess Availability is at least 30% of the Borrowing Base and (C) the
Pro Forma Fixed Charge Ratio shall be at least 1.1 to 1.0.

(k) Investments. Make any Investments, except Permitted Investments.

(l) Store Closings. Close more than 250 full line Sears or Kmart Stores in any
fiscal quarter or more than 500 full line Sears or Kmart Stores in any four
consecutive fiscal quarters without the consent of the Co-Collateral Agents,
such consent not to be unreasonably withheld and/or fail to comply with the
requirements of the definition of Store Closure Sale when and as applicable.

SECTION 6.03. Financial Covenant. During the continuance of a Covenant
Compliance Event, each of Holdings and the Borrowers will not permit the Fixed
Charge Ratio as of the last day of any fiscal quarter of Holdings to be less
than 1.0 to 1.0.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay (i) any principal of any Advance or
Reimbursement Obligation when the same becomes due and payable, or (ii) any
interest on any Advance or Reimbursement Obligation or any fees, or any other
amounts payable under this Agreement or any other Loan Document, in each case
under this clause (ii), within three (3) days after the same becomes due and
payable; or

 

70



--------------------------------------------------------------------------------

(b) Any representation or warranty made by any Loan Party herein or in any other
Loan Document shall prove to have been incorrect in any material respect when
made; or

(c) (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01 (d), (e), (h), (j) (other than
6.01(j)(viii)), (k), or (m) 6.02 or 6.03 of this Agreement or (ii) any Loan
Party shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, if such failure shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to Holdings and the Borrowers by the Agent or any Lender; or

(d) Any Group Member (excluding Sears Canada for so long as the Loan Parties do
not collectively own, directly or indirectly, more than 60% of the voting or
economic interests in Sears Canada) shall fail to pay principal of at least
$50,000,000 on any Debt that is outstanding (but excluding Debt outstanding
hereunder) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid or redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made and
is accepted in an amount of at least $50,000,000 (in each case other than (i) a
scheduled prepayment, redemption or purchase, or (ii) a mandatory prepayment,
redemption or purchase, or a required offer to prepay, redeem or purchase, that
results from the voluntary sale or transfer of property or assets), in each case
prior to the stated maturity thereof; or

(e) Any Group Member shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Group Member seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Group Member
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) A judgment or order for the payment of money in excess of $50,000,000 (net
of any portion of such judgment to be paid by a third-party insurer as to which
coverage has not been disputed) shall be rendered against any Group Member
(excluding Sears Canada for so long as the Loan Parties do not collectively own,
directly or indirectly, more than 60% of the voting or economic interests in
Sears Canada) and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(g) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire

 

71



--------------------------------------------------------------------------------

(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the equity securities of Holdings entitled to vote for members of the Board of
Directors of Holdings on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) and such “person” or “group” shall beneficially own (as such term
is used herein) a greater percentage of the equity Securities of Holdings
entitled to vote for members of the Board of Directors than the Permitted
Holders shall, collectively, beneficially own; or (ii) during any period of 12
consecutive months, a majority of the members of the Board of Directors or other
equivalent governing body of Holdings cease to be composed of individuals
(x) who were members of that board or equivalent governing body on the first day
of such period, (y) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (z) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (y) and clause (z), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors); or
(iii) Holdings shall cease for any reason to own, directly or indirectly, 100%
of the Voting Stock of Sears and Kmart; or

(h) (i) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of such Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or (iv) the PBGC shall have filed a notice
of Lien; or

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so state in writing, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby, including as a
result of the failure to comply with Section 5.4 of the Guarantee and Collateral
Agreement; or

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so state in writing; or

(k) (i) OSH shall cease to qualify as an “Unrestricted Subsidiary” and shall
qualify as a Subsidiary (unless OSH shall have become a Loan Party) or
(ii) Holdings or any of its Subsidiaries, on the one hand, and OSH and its
Subsidiaries, on the other hand, shall (w) fail to maintain books separate from
those of the other, (x) fail to maintain bank accounts separate from those of
the other, (y) commingle a material portion of their assets with those of the
other or (z) in the case of Holdings or any of its Subsidiaries, make or agree
to make any payment to a creditor of any Unrestricted Subsidiary in its capacity
as such, other than as contemplated by the definition of “Unrestricted
Subsidiary”;

then, and in any such event, the Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions upon notice to the
Borrowers: (i) declare the Commitment of each Lender to be terminated, whereupon
the same shall forthwith terminate; and (ii) declare the Advances, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents (including all amounts of the L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrowers; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under the United States Bankruptcy Code, (A) the
Commitment of each Lender shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrowers. With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to

 

72



--------------------------------------------------------------------------------

this paragraph or for which the outstanding amount of any drawing under any
Letters of Credit (including any taxes, fees, charges and other costs and
expenses incurred by the Issuing Lender in connection therewith) have not then
been fully reimbursed or discharged, the Borrowers shall at such time deposit in
a cash collateral account opened by the Co-Collateral Agents, an amount equal to
105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit and all other Reimbursement Obligations. Amounts held in such cash
collateral account shall be applied by the Agent to the payment of drafts drawn
under such Letters of Credit and the other Reimbursement Obligations, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon and all Reimbursement Obligations fully reimbursed or
discharged, if any, shall be applied to repay other obligations of the Borrowers
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrowers hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrowers (or such
other Person as may be lawfully entitled thereto).

ARTICLE VIII

THE AGENT AND CO-COLLATERAL AGENTS

SECTION 8.01. Resignation of the Original Agent.

(a) The Original Agent hereby resigns, effective upon the Effective Date, as
Agent under the Existing Credit Agreement and the other Loan Documents. The
Lenders and the Borrowers hereby accept such resignation and waive the
requirement set forth in Section 8.09 of the Existing Credit Agreement that such
resignation be effective only after thirty (30) days’ prior notice.

(b) The Lenders hereby appoint the Bank as successor Agent and the Borrowers
hereby consent to such appointment. The Bank by signing below, hereby accepts
such appointment.

(c) The Original Agent shall, at the expense of the Borrowers, execute and
deliver to the Bank such instruments, documents, and agreements, and shall do
all such things from time to time hereafter as the Bank reasonably may request
to carry into effect the provisions and intent of this resignation and
appointment.

(d) With respect to all UCC-1 Financing Statements filed and naming any Loan
Party as Debtor and the Original Agent as Secured Party, the Original Agent
hereby authorizes the Bank to file (1) UCC-3 Amendments replacing the Original
Agent as Secured Party with the Co-Collateral Agents, or (2) UCC Termination
Statements releasing certain filings by the Original Agent as Secured Party and
a Loan Party as Debtor, as applicable.

(e) Pursuant to the provisions of Section 8.09 of the Existing Credit Agreement,
all provisions of Article VIII of the Existing Credit Agreement shall continue
to inure to the benefit of the Original Agent as to any actions taken or omitted
to be taken by it while it was Agent under the Existing Credit Agreement and
other Loan Documents.

SECTION 8.02. Appointment. Each Lender hereby irrevocably designates and
appoints (i) the Bank as Agent, and (ii) the Bank, WFRF and GECC as
Co-Collateral Agents, under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes the Agent and the Co-Collateral Agents,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent and the Co-Collateral
Agents, as applicable, by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
For clarity, and notwithstanding anything to the contrary contained in this
Agreement and the other Loan Documents, no consent of the Lenders shall be
required to amend this Agreement or the Loan Documents to (i) cause additional
assets to become Collateral or to add additional Subsidiaries as guarantors of
the Obligations, (ii) implement the provisions of Section 8.13, or
(iii) implement a Commitment Increase in accordance with the terms of
Section 2.18, and the Agent and the Loan Parties shall be entitled to execute
any and all amendments necessary or desirable to accomplish any of the foregoing
and such amendments

 

73



--------------------------------------------------------------------------------

shall be binding on the other parties hereto Notwithstanding any provision to
the contrary elsewhere in this Agreement, neither the Agent nor the
Co-Collateral Agents shall have any duties or responsibilities, except those
expressly set forth in this Agreement and the other Loan Documents to which it
is a party, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent or the Co-Collateral Agents.

SECTION 8.03. Delegation of Duties. Each of the Agent and the Co-Collateral
Agents may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor the Co-Collateral Agents shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

SECTION 8.04. Exculpatory Provisions. No Agent (for purposes of this Article
VIII, “Agent” and “Agents” shall mean the collective reference to the Agent, the
Co-Collateral Agents and any other Lender designated as an “Agent” for purposes
of this Agreement, including the Lead Arrangers, the Syndication Agent and the
Co-Documentation Agents) nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party that is a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

SECTION 8.05. Reliance by Agent. The Agent and Co-Collateral Agents shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by them to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrowers), independent accountants and
other experts selected by the Agent. The Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Agent. The Agent and Co-Collateral Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the Required
Lenders (or, if so specified by this Agreement, the Supermajority Lenders or all
Lenders) as they deem appropriate or they shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by them by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, the
Supermajority Lenders or all Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Advances.

SECTION 8.06. Notice of Default. The Agent and the Co-Collateral Agents shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Agent or the applicable Co-Collateral Agent has
received notice from a Lender, Holdings or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agent receives such a
notice, the Agent shall give notice thereof to the Lenders. The Agent and the
Co-Collateral Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, the Supermajority Lenders or all Lenders);
provided that unless and until the Agent or the Co-Collateral Agents shall have
received such directions, the Agent, in consultation with the Co-Collateral
Agents, may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

74



--------------------------------------------------------------------------------

SECTION 8.07. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agent, the Co-Collateral Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Agent or any Co-Collateral Agent hereafter taken, including any review of
the affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Agent or any Co-Collateral
Agent to any Lender. Each Lender represents to the Agent and the Co-Collateral
Agents that it has, independently and without reliance upon the Agent, any
Co-Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Advances hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Agent, any Co-Collateral Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent or the
Co-Collateral Agents hereunder, the Agent and the Co-Collateral Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Agent or any
Co-Collateral Agent or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates.

SECTION 8.08. Reports and Financial Statements

By signing this Agreement, each Lender:

(a) agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all Bank Products and Cash Management
Services provided by, and amounts due or to become due on account thereof to,
such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of any such Bank Products or Cash Management Services unless the Agent
has received written notice thereof from such Lender;

(b) is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements and reports
required to be delivered by the Loan Parties hereunder and all commercial
finance examinations and appraisals of the Collateral received by the
Co-Collateral Agents (collectively, the “Reports”) (which the Agent and the
Co-Collateral Agents agree to so deliver);

(c) expressly agrees and acknowledges that the Agent and the Co-Collateral
Agents make no representation or warranty as to the accuracy of the Reports, and
shall not be liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent, the Co-Collateral Agents or any other
party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
this Agreement; and

 

75



--------------------------------------------------------------------------------

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and the Co-Collateral
Agents and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any credit extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in any Letter of Credit or Swingline Advance, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent, the Co-Collateral Agents and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney costs) incurred by the Agent, Co-Collateral Agents and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

SECTION 8.09. Indemnification. The Lenders agree to indemnify the Agent and each
Co-Collateral Agent in its capacity as such (to the extent not reimbursed by
Holdings or the Borrowers and without limiting the obligation of Holdings or the
Borrowers to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments of any Lender shall have terminated and the Advances shall have been
paid in full, ratably in accordance with such Commitment Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Advances) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Non-Extending Lender shall be obligated
to indemnify the Agent or any Co-Collateral Agent for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which relate to matters
subsequent to the termination of such Non-Extending Lender’s Commitment and
repayment of all Obligations to such Non-Extending Lender (for clarity, such
Non-Extending Lenders shall remain liable for any claims which relate to a
period during which they were a “Lender” hereunder, even if first asserted after
the termination of such Non-Extending Lender’s Commitment and repayment of all
Obligations to such Non-Extending Lender), provided further that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the Agent’s or any Co-Collateral
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Advances and all other amounts payable
hereunder.

SECTION 8.10. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Advances made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

SECTION 8.11. Successor Agent. The Agent or any Co-Collateral Agent may resign
as Agent or Co-Collateral Agent, as applicable, upon 30 days’ notice to the
Lenders and the Borrowers. If the Agent or any Co-Collateral Agent shall resign
as Agent or Co-Collateral Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent or co-collateral agent for the Lenders, which successor agent or
co-collateral agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrowers (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent or
co-collateral agent shall succeed to the rights, powers and duties of the Agent
and the resigning Co-Collateral Agent, and the term “Agent” and “Co-Collateral
Agent” shall mean such successor agent or successor co-collateral agent
effective upon such appointment and approval, and the former Agent’s or
Co-Collateral Agent’s rights, powers and duties as Agent or Co-Collateral Agent,
as applicable, shall be terminated, without any other or further act or deed on
the part of such former Agent or Co-Collateral Agent or any of the parties to
this Agreement or any holders of the Advances. If no successor agent or
co-collateral agent has accepted appointment as Agent or Co-Collateral Agent, as
applicable, by the date that is 30 days following a retiring

 

76



--------------------------------------------------------------------------------

Agent’s or Co-Collateral Agent’s notice of resignation, the retiring Agent’s or
Co-Collateral Agent’s resignation shall nevertheless thereupon become effective,
and the Lenders shall assume and perform all of the duties of the Agent or
Co-Collateral Agent hereunder, as applicable, until such time, if any, as the
Required Lenders appoint a successor agent or successor co-collateral agent as
provided for above. After any retiring Agent’s or Co-Collateral Agent’s
resignation as Agent or Co-Collateral Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent or Co-Collateral Agent under this Agreement and the other
Loan Documents.

SECTION 8.12. Co-Documentation Agents and Syndication Agent The Co-Documentation
Agents and the Syndication Agent nor any other Lender designated as an “Agent”
for purposes of this Agreement (other than the Bank in its capacity as Agent and
Co-Collateral Agent, WFRF in its capacity as Co-Collateral Agent, and GECC in
its capacity as Co-Collateral Agent) shall have any duties or responsibilities
hereunder in its capacity as such.

SECTION 8.13. Defaulting Lenders.

(a) If a Lender becomes a Defaulting Lender, then, in addition to the rights and
remedies that may be available to the other Credit Parties, the Loan Parties or
any other party at law or in equity, and not at limitation thereof, (i) such
Defaulting Lender’s right to participate in the administration of, or
decision-making rights related to, the Obligations in respect of Required Lender
and Supermajority Lender votes, this Agreement or the other Loan Documents shall
be suspended during the pendency of such failure or refusal, (ii) a Defaulting
Lender shall be deemed to have permanently (unless reinstated as set forth
below) assigned, without further consideration any and all payments due to it
from the Loan Parties, whether on account of outstanding Advances, interest,
fees or otherwise, to the remaining non-Defaulting Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations
until, as a result of application of such assigned payments the Lenders’
respective Commitment Percentages of all outstanding Obligations shall have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency, or (iii) at the option
of the Agent, any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Agent as cash
collateral for, and applied by the Agent to, defaulted and future funding
obligations of the Defaulting Lender in respect of any Advance or existing or
future participating interest in any Swingline Loan or Letter of Credit. The
Defaulting Lender’s decision-making and participation rights and rights to
payments as set forth in clauses (i) and (ii) hereinabove shall be restored only
upon (a) the payment by the Defaulting Lender of its Commitment Percentage of
any Obligations, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at a rate equal to the Federal Funds
Rate from time to time in effect from the date when originally due until the
date upon which any such amounts are actually paid and (b) receipt by the Agent
and the Borrowers of a certification by such Defaulting Lender of its ability
and intent to comply with the provisions of this Agreement going forward.

(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Advances. Upon any such purchase of the Commitment of
any Defaulting Lender, the Defaulting Lender’s share in future Credit Extensions
and its rights under the Loan Documents with respect thereto (but not with
respect to then outstanding Obligations owed to the Defaulting Lender) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest, including, if so requested, an Assignment and Acceptance.

(c) In addition to the rights of the non-Defaulting Lenders set forth in
Section 8.13(b) above, each Borrower shall have the right, at any time, upon at
least five Business Days’ notice to a Defaulting Lender or a Deteriorating
Lender (with a copy to the Agent), to terminate in whole such Lender’s
Commitments and to replace such Defaulting Lender in accordance with the
provisions of Section 9.16 hereof.

(d) Each Defaulting Lender shall indemnify the Agent, the Co-Collateral Agents
and each non-Defaulting Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable

 

77



--------------------------------------------------------------------------------

attorneys’ fees and funds advanced by the Agent, the Co-Collateral Agents or by
any non-Defaulting Lender, on account of a Defaulting Lender’s failure to timely
fund its Commitment Percentage of an Advance or to otherwise perform its
obligations under the Loan Documents.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any
Borrower or any Loan Party therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall (a) unless in writing and signed by each Lender directly
affected thereby, do any of the following: (i) increase the amount or extend the
expiration date of any Lender’s Commitment, (ii) reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder or
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder; (b) unless in
writing and signed by all of the Lenders, do any of the following: (i) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances, or the number of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder, (ii) other than in accordance with
Section 9.13, release all or substantially all of the Collateral or release all
or substantially all of the guarantors from their obligations under the
Guarantee and Collateral Agreement, (iii) amend this Section 9.01 or (iv) other
than in accordance with Section 6.01(d), release either Borrower from all of its
obligations hereunder; (c) unless in writing and signed by the Supermajority
Lenders, increase any advance rate percentage set forth in the definition of
“Borrowing Base”; (d) unless in writing and signed by the Agent and the
Co-Collateral Agents (in addition to the Lenders required above to take such
action), as applicable, amend, modify or waive any provision of Article VIII or
affect the rights or duties of the Agent and the Co-Collateral Agents, as
applicable, under this Agreement or any other Loan Document; (e) unless in
writing and signed by the Swingline Lender (in addition to the Lenders required
above to take such action), amend, modify or waive any provision of Section 2.03
or 2.04; or (f) unless in writing and signed by each Issuing Lender (in addition
to the Lenders required above to take such action), amend, modify or waive any
provision of Article III.

SECTION 9.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier communication) and mailed, telecopied or
delivered, (i) if to Holdings, any Borrower or any Subsidiary Guarantor, at its
address at 3333 Beverly Road, Hoffman Estates, Illinois 60179, Attention:
General Counsel, with a copy to Wachtell, Lipton, Rosen & Katz, 51 West 52nd
Street, New York, New York 10019, Attention: Scott Charles; (ii) if to any
Lender, at its address set forth in its completed administrative questionnaire
delivered to the Agent; (iii) if to the Bank, in its capacity as Agent, a
Co-Collateral Agent, the Swingline Lender or an Issuing Lender, at its address
at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, Attention:
Stephen J. Garvin, with a copy to Riemer & Braunstein LLP, Three Center Plaza,
Boston, Massachusetts 02108, Attention: David S. Berman, Esq.; (iv) if to WFRF
or its Affiliates, in its capacity as a Co-Collateral Agent or as an Issuing
Lender], at its address at One Boston Place, 19th Floor, Boston, Massachusetts
02108, Attention: Joseph Burt, with a copy to Brown Rudnick LLP, One Financial
Center, Boston, Massachusetts 02111, Attention: Steven Levine, Esq., (v) if to
GECC or its Affiliates, in its capacity as a Co-Collateral Agent, at its address
at 10 Riverview Drive, Danbury, Ct 06810, Attention: Joshua Osher, with a copy
to Bingham McCutchen LLP, One Federal Street, Boston, Massachusetts 02110,
Attention: Sandra Vrejan, Esq., or (vi), if to any other Issuing Lender, at such
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrowers and the Agent;
provided that notices required to be delivered pursuant to Section 6.01(j)(i),
(ii), (iii), and (v) shall be delivered to the Agent and the Lenders as
specified in Section 9.02(b). All such notices and communications shall, when
mailed, telecopied, telegraphed or emailed, be effective when deposited in the
mails, telecopied, delivered to the telegraph company or confirmed by email,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or any Loan Document or of any exhibit hereto or
thereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.

 

78



--------------------------------------------------------------------------------

(b) Holdings and the Borrowers agree that materials required to be delivered
pursuant to Sections 6.01(j)(i), (ii), (iii) and (v), shall be deemed delivered
to the Agent on the date on which Holdings causes such reports, or reports
containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a written
notice to the Agent and the Lenders and that is accessible by the Lenders
without charge or if not so posted, may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent by email to
stephen.garvin@bankofamerica.com. Holdings and the Borrowers agree that the
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to Holdings, the Borrowers,
any of their Subsidiaries or any other materials or matters relating to this
Agreement, the Loan Documents or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). Holdings and the Borrowers acknowledge that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent or any of its
Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses.

(a) Holdings and the Borrowers jointly and severally agree to pay promptly all
reasonable costs and expenses of the Agent and the Co-Collateral Agents
(provided that the aggregate expenses payable to WFRF in connection with the
preparation, execution and delivery of this Agreement shall be limited to
$75,000 for counsel fees and $5,000 for other expenses) in connection with the
preparation, execution, delivery, distribution (including via the internet or
through a service such as Intralinks), administration, modification and
amendment of this Agreement, the other Loan Documents and the other documents to
be delivered hereunder, including, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses, (B) subject to
Section 6.01(k), all expenses incurred in connection with inspections,
verifications, examinations and appraisals relating to the Borrowing Base and
the Collateral, and (C) the reasonable fees and expenses of counsel for the
Agent and the Co-Collateral Agents with respect thereto and with respect to
advising the Agent and the Co-Collateral Agents as to their rights and
responsibilities under this Agreement and the other Loan Documents. Holdings and
the Borrowers further jointly and severally agree to pay on demand all costs and
expenses of the Agent, the Co-Collateral Agents and the Lenders, if any
(including reasonable counsel fees and expenses), in connection with the
enforcement of, or protection of their rights under, (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the other Loan
Documents and the other documents to be delivered hereunder, including
reasonable fees and expenses of one counsel for the Agent, and one counsel for
the Lenders in connection with the enforcement of or protection rights under
this Section 9.04(a).

 

79



--------------------------------------------------------------------------------

(b) Holdings and the Borrowers jointly and severally agree to indemnify and hold
harmless the Agent, each Co-Collateral Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) this Agreement, the Existing Credit Agreement, the
other Loan Documents, any of the transactions contemplated herein or therein or
the actual or proposed use of the Letters of Credit or the proceeds of the
Advances, and (ii) the actual or alleged presence of Hazardous Materials on any
property of Holdings, the Borrowers or any of their Subsidiaries or any
Environmental Action relating in any way to Holdings, the Borrowers or any of
their Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by Holdings, any Borrower, its directors, equityholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Holdings and the Borrowers
also agree not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Co-Collateral Agent, any Lender, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, arising out of or otherwise
relating to this Agreement, the other Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the Letters of Credit or
the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Advances pursuant to Section 7.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by any
Borrower pursuant to Section 9.07(a), the applicable Borrower shall, promptly
after notice by such Lender setting forth in reasonable detail the calculations
used to quantify such amount (with a copy of such notice to the Agent), pay to
the Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of Holdings or any
Borrower hereunder, the agreements and obligations of Holdings and the Borrowers
contained in Sections 2.12, 2.15 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Agent to
declare the Extensions of Credit due and payable pursuant to the provisions of
Section 7.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of Holdings or any
Borrower against any and all of the obligations of Holdings and the Borrowers
now or hereafter existing under this Agreement, the other Loan Documents and the
Extensions of Credit of such Lender, whether or not such Lender shall have made
any demand under this Agreement or the other Loan Documents. Each Lender agrees
promptly to notify Holdings or the applicable Borrower (with a copy to the
Agent) after any such set-off and application, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender and its Affiliate under this Section are in addition to
other rights and remedies (including other rights of set-off) that such Lender
and its Affiliate may have.

SECTION 9.06. Binding Effect; Effectiveness. When this Agreement has been
executed by Holdings, the Borrowers, the Agent and the Co-Collateral Agents, and
the Required Lenders, this Agreement shall

 

80



--------------------------------------------------------------------------------

thereafter be binding upon and inure to the benefit of Holdings, the Borrowers,
the Agent, the Co-Collateral Agents, each Lender and their respective successors
and assigns; provided, that, except with respect to Sections 9.07 and 9.08, this
Agreement shall only become effective upon satisfaction of the conditions
precedent set forth in Section 4.01 and none of the provisions of this
Agreement, including without limitation provisions in respect of Advances and
Letters of Credit to be made by or issued by any Lender, and in respect of any
covenant, fee, indemnity, default, and expense reimbursement made by any Loan
Party or for which any Loan Party is liable hereunder, shall become effective,
nor shall any representation herein be deemed to be made, until the satisfaction
of such conditions.

SECTION 9.07. Assignments and Participations.

(a) Each Lender may, upon notice to the Borrowers and the Agent and with the
consent, not to be unreasonably withheld, of the Agent, and, unless an Event of
Default has occurred and is continuing, the Borrowers, assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, the Advances and other amounts
owing to it and any Note or Notes held by it); provided, however, that (i) no
assignment may be made by an Extending Lender to a Non-Extending Lender unless
such Non-Extending Lender shall agree to become an Extending Lender for purposes
of the assigned rights and obligations pursuant to documentation acceptable to
the Agent and the Borrowers; (ii) any assignment by a Non-Extending Lender to an
Extending Lender shall, without further action, result in the Commitments so
assigned being extended to the Extended Termination Date and otherwise entitle
such Lender to the rights and obligations of Commitments of Extending Lenders
hereunder (including the applicable fee and interest rates), (iii) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (iv) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of all of a Lender’s
rights and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 (unless an Event of Default has
occurred and is continuing, in which case not less than $5,000,000) or an
integral multiple of $1,000,000 in excess thereof unless the Borrowers and the
Agent otherwise agree, (v) each such assignment shall be to an Eligible
Assignee, (vi) the parties to each such assignment shall execute and deliver to
the Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, and the parties to such assignment (other than the Borrowers and the
Agent) shall deliver together therewith any Note subject to such assignment and
a processing and recordation fee of $3,500 (except no such fee shall be payable
for assignments to a Lender, an Affiliate of a Lender or an Approved Fund), and
(vii) any Lender may, without the approval of the Borrowers, but with notice to
the Borrowers, assign all or a portion of its rights and obligations to any of
its Affiliates or to another Lender. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Section 2.12, 2.15 and 9.04 to the extent any claim thereunder relates to an
event arising prior such assignment) and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Loan Parties or
the performance or observance by the Borrowers of any of their obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and

 

81



--------------------------------------------------------------------------------

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
the Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers.

(d) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances and L/C Obligations owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Each Lender may, without the consent of the Agent or any Loan Party, sell
participations to one or more banks or other entities (other than the Borrowers
or any of their Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
the Advances owing to it and any Note or Notes held by it); provided, however,
that (i) such Lender’s obligations under this Agreement (including its
Commitment to the Borrowers and its obligations to the Swingline Lender and the
Issuing Lender hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Agent, the Co-Collateral
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Loan Document, or consent to any departure by any Borrower therefrom, except
to the extent that such amendment, waiver or consent would require the
affirmative vote of the Lender from which it purchased its participation
pursuant to Section 9.01(a).

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Holdings, the Borrowers or their Subsidiaries furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Borrower Information relating
to Holdings, the Borrowers or their Subsidiaries received by it from such Lender
in accordance with Section 9.08.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including the Advances owing to it and any Notes held by
it), including, without limitation, in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

(h) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender to facilitate transactions of the type
described in paragraph (g) above.

(i) Neither Holdings nor any Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each of
the Lenders (except, in the case of SRAC, pursuant to Section 6.01(d)).

 

82



--------------------------------------------------------------------------------

SECTION 9.08. Confidentiality. Neither the Agent, any Co-Collateral Agent nor
any Lender may disclose to any Person any confidential, proprietary or
non-public information of Holdings or the Borrowers furnished to the Agent or
the Lenders by Holdings or the Borrowers (such information being referred to
collectively herein as the “Borrower Information”), except that each of the
Agent, each of the Co-Collateral Agents and each of the Lenders may disclose
Borrower Information (i) to its and its Affiliates’ employees, officers,
directors, agents and advisors to whom disclosure is required to enable the
Agent, the Co-Collateral Agents or such Lender to perform its obligations under
this Agreement and the other Loan Documents or in connection with the
administration or monitoring of this Agreement and the other Loan Documents by
the Agent, the Co-Collateral Agents or such Lender (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement and the other Loan Documents,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement and the other Loan Documents or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 9.08, to
any assignee or participant, or any prospective assignee or participant,
(vii) to the extent such Borrower Information (A) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 9.08 by the Agent, any Co-Collateral Agent or such
Lender, as the case may be, or (B) is or becomes available to the Agent, any
Co-Collateral Agent or such Lender on a non-confidential basis from a source
other than Holdings, the Borrowers or any of their Subsidiaries and (viii) with
the consent of the Borrowers.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to conflicts of laws principles thereof.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Holdings and
each of the Borrowers hereby irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to Holdings or such
Borrower at its address specified pursuant to Section 9.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE AGENT,
THE CO-COLLATERAL AGENTS, THE ISSUING LENDER AND THE LENDERS HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

 

83



--------------------------------------------------------------------------------

COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE
AGENT, THE CO-COLLATERAL AGENTS OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.13. Release of Collateral or Guarantee Obligation.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Co-Collateral Agents are hereby irrevocably authorized by
each Lender (without requirement of consent of or notice to any Lender) to take,
and hereby agree to take, any action requested by the Borrowers having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document (including, without limitation, any Permitted Disposition) or that has
been consented to in accordance with Section 9.01 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Advances, the Reimbursement Obligations and all other
Obligations shall have been paid in full in cash, the Commitments have been
terminated and no Letters of Credit shall be outstanding (or any outstanding
Letters of Credit shall have been cash collateralized in an amount equal to 105%
of the aggregate then undrawn and unexpired amount of such Letters of Credit and
all other Reimbursement Obligations or back-to-back letters of credit from an
issuer and on terms acceptable to the Issuing Lender have been provided in
respect of such Letters of Credit), the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Co-Collateral Agents and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

SECTION 9.14. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Act. Each Borrower
hereby agrees to provide such information promptly upon the request of any
Lender or the Agent.

SECTION 9.15. Integration.

This Agreement and the other Loan Documents represent the agreement of Holdings,
the Borrowers, the Agent, the Co-Collateral Agents and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent, any Co-Collateral
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.

SECTION 9.16. Replacement of Lenders

If any Lender requests compensation under Section 2.12 or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, if any Lender
does not consent (a “Non-Consenting Lender”) to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender and that has been approved by the Required Lenders or any Lender
is a Defaulting Lender or Deteriorating Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.07), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 9.07;

 

84



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) with respect to the replacement of any Non-Consenting Lender, such
amendment, waiver or consent can be effected as a result of such assignment
(together with all other assignments required by the Agent to be made pursuant
to this paragraph); and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 9.17. No Advisory or Fiduciary Capacity.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the each Credit Party is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

SECTION 9.18. Existing Credit Agreement Amended and Restated. Upon satisfaction
of the conditions precedent to the effectiveness of this Agreement, (a) this
Agreement shall amend and restate the Existing Credit Agreement in its entirety,
(b) the rights and obligations of the parties under the Existing Credit
Agreement shall be subsumed within and be governed by this Agreement; provided,
however, that Holdings and the Borrowers hereby agree that (i) each Existing
Letter of Credit outstanding under the Existing Credit Agreement on the
Effective Date shall be a Letter of Credit hereunder, and (ii) all obligations
and other liabilities of the Loan Parties under the Existing Credit Agreement
shall remain outstanding, shall constitute continuing Obligations secured by the
Collateral, and this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of such obligations and other liabilities.

 

85



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SEARS HOLDINGS CORPORATION

By:  

/s/ William C. Crowley

Name:   William C. Crowley Title:   Executive Vice President and Chief
Administrative Officer SEARS ROEBUCK ACCEPTANCE CORP. By:  

/s/ Karen M. Smathers

Name:   Karen M. Smathers Title:   President KMART CORPORATION By:  

/s/ William R. Harker

Name:   William R. Harker Title:   Senior Vice President, Talent and Human
Capital   Services and General Counsel

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, a Co-Collateral Agent, a Lender, Swingline
Lender and an Issuing Lender By:  

/s/ Stephen J. Garvin

Name:   Stephen J. Garvin Title:   Managing Director

WELLS FARGO RETAIL FINANCE, LLC,

as a Co-Collateral Agent, Co-Syndication Agent and a Lender

By:  

/s/ William Chan

Name:   William Chan Title:   Vice President

GENERAL ELECTRIC CAPITAL CORPORATION.

as a Co-Collateral Agent, Co-Syndication Agent and a Lender

By:  

/s/ Kristina M. Miller

Name:   Kristina M. Miller Title:   Duly Authorized Signatory

JPMORGAN CHASE BANK, N.A.,

as Original Agent, a Co-Documentation Agent and a Lender

By:  

/s/ Barry Bergman

Name:   Barry Bergman Title:   Managing Director

BARCLAYS BANK PLC,

as a Co-Documentation Agent and as a Lender

By:  

/s/ Diane Rolfe

Name:   Diane Rolfe Title:   Director

WELLS FARGO BANK, N.A.,

as an Issuing Lender

By:  

/s/ William Chan

Name:   William Chan Title:   Vice President

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, P.L.C.*, as a Lender By:  

 

Name:  

 

Title:  

 

AURORA BANK FSB (FORMERLY KNOWN AS

LEHMAN BROTHERS BANK, FSB),

as a Lender

By:  

/s/ Lana Franks

Name:   Lana Franks Title:   Managing Director

BANCO POPULAR DE PUERTO RICO,

as a Lender

By:  

/s/ Hector J. Gonzalez

Name:   Hector J. Gonzalez Title:   Vice President

BANK HAPOALIM B.M. *,

as a Lender

By:  

 

Name:  

 

Title:  

 

BANK OF MONTREAL,

as a Lender

By:  

/s/ Craig Thistlethwaite

Name:   Craig Thistlethwaite Title:   Director

THE BANK OF NEW YORK MELLON *,

as a Lender

By:  

 

Name:  

 

Title:  

 

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Michelle C. Phillips

Name:   Michelle C. Phillips Title:   Director

BANK OF OKLAHOMA, N.A.,

as a Lender

By:  

/s/ Jessica Johnson

Name:   Jessica Johnson Title:   Commercial Lending Officer

BNP PARIBAS,

as a Lender

By:  

/s/ Andy Strait

Name:   Andy Strait Title:   Managing Director By:  

/s/ Curt Price

Name:   Curt Price Title:   Managing Director

BMO CAPITAL MARKETS CORP.,

as a Lender

By:  

/s/ Peter Hinman

Name:   Peter Hinman Title:   Chief Operating Officer

BRANCH BANKING AND TRUST COMPANY,*

as a Lender

By:  

 

Name:  

 

Title:  

 

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender By:  

/s/ Paul Dellova

Name:   Paul Dellova Title:   Senior Vice President

CAPITALSOURCE BANK,

as a Lender

By:  

/s/ Robert M. Dailey

Name:   Robert M. Dailey Title:   Banking Officer

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH,

as a Lender

By:  

/s/ Jim C.Y. Chen

Name:   Jim C.Y. Chen Title:   Vice President and General Manager CHINATRUST
COMMERCIAL BANK, NEW YORK BRANCH,* as a Lender By:  

 

Name:  

 

Title:  

 

CIBC INC.,

as a Lender

By:  

/s/ Dominic J. Sorresso

Name:   Dominic J. Sorresso Title:   Executive Director CIBC World Markets Corp.
Authorized Signatory

CIT BANK,

as a Lender

By:  

/s/ Benjamin Haslam

Name:   Benjamin Haslam Title:   Authorized Signatory

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Robert J. Kane

Name:   Robert J. Kane Title:   Managing Director

COLE TAYLOR BANK,

as a Lender

By:  

/s/ Kavian Boots

Name:   Kavian Boots Title:   Managing Director

COMMERZBANK AG, NEW YORK BRANCH,*

as a Lender

By:  

 

Name:  

 

Title:  

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Rianka Mohan

Name:   Rianka Mohan Title:   Vice President By:  

/s/ Christopher Reo Day

Name:   Christopher Reo Day Title:   Associate

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:  

/s/ Enrique Landaeta

Name:   Enrique Landaeta Title:   Vice President By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Director

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH*,

as a Lender

By:  

 

Name:  

 

Title:  

 

FIFTH THIRD BANK CHICAGO*,

as a Lender

By:  

 

Name:  

 

Title:  

 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH,

as a Lender

By:  

/s/ Wen-Han Wu

Name:   Wen-Han Wu Title:   Deputy General Manager

FIRST HAWAIIAN BANK,

as a Lender

By:  

/s/ Dawn Hoffman

Name:   Dawn Hoffman Title:   Vice President

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ James H. Moore, Jr.

Name:   James H. Moore, Jr. Title:   Senior Vice President

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS, L.P., as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

GMAC COMMERCIAL FINANCE LLC,

as a Lender

By:  

/s/ Michael Malcangi

Name:   Michael Malcangi Title:   Vice President

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ James P. Kelly

Name:   James P. Kelly Title:   Managing Director

IBM CREDIT LLC,

as a Lender

By:  

/s/ Steven A. Flanagan

Name:   Steven A. Flanagan Title:   Global Credit Officer

KEB NY FINANCIAL CORP., *

as a Lender

By:  

 

Name:  

 

Title:  

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Robert Conrad

Name:   Robert Conrad Title:   Senior Vice President

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

KBC BANK N.V., as a Lender By:  

/s/ Katherine S. McCarthy

Name:   Katherine S. McCarthy Title:   Director By:  

/s/ Sandra T. Johnson

Name:   Sandra T. Johnson Title:   Managing Director

THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH, *

as a Lender

By:  

 

Name:  

 

Title:  

 

MALAYAN BANKING BERHARD, NEW YORK BRANCH, *

as a Lender

By:  

 

Name:  

 

Title:  

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, *

as a Lender

By:  

 

Name:  

 

Title:  

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. SILICON VALLEY BRANCH, *

as a Lender

By:  

 

Name:  

 

Title:  

 

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH CREDIT PRODUCTS, INC., as a Lender By:  

/s/ Sandra P. Aoton

Name:   Sandra P. Aoton Title:   Vice President

MIZUHO CORPORATE BANK, LTD., *

as a Lender

By:  

 

Name:  

 

Title:  

 

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Christopher Whelan

Name:   Christopher Whelan Title:   SCO

NATIONAL CITY BANK,

as a Lender

By:  

/s/ Michael McNeirney

Name:   Michael McNeirney Title:   Vice President

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Lisa McDermott

Name:   Lisa McDermott Title:   Vice President

REGIONS BANK,

as a Lender

By:  

/s/ Richard A. Gere

Name:   Richard A. Gere Title:   Attorney-in-Fact

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF CANADA, * as a Lender By:  

 

Name:  

 

Title:  

 

THE ROYAL BANK OF SCOTLAND PLC, *

as a Lender

By:  

 

Name:  

 

Title:  

 

RZB FINANCE LLC,

as a Lender

By:  

/s/ Astrid Noebauer

Name:   Astrid Noebauer Title:   Group Vice President By:  

/s/ Shirley Ritch

Name:   Shirley Ritch Title:   Vice President

UNICREDIT S.P.A. – NEW YORK BRANCH, *

as a Lender

By:  

 

Name:  

 

Title:  

 

UNION BANK OF CALIFORNIA, N.A.,

as a Lender

By:  

/s/ Michele Scafani

Name:   Michel Scafani Title:   Vice President

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY,

as a Lender

By:  

/s/ George Lim

Name:   George Lim Title:   Senior Vice President and General Manager By:  

/s/ Mario Sheng

Name:   Mario Sheng Title:   Assistant Vice President

UPS CAPITAL CORPORATION.,

as a Lender

By:  

/s/ John P. Holloway

Name:   John P. Holloway Title:   Director of Portfolio Management

U.S. BANK NATIONAL ASSOCIATION, *

as a Lender

By:  

 

Name:  

 

Title:  

 

WEST LB NY, *

as a Lender

By:  

 

Name:  

 

Title:  

 

 

* Lenders designated with an asterisk are Non-Extending Lenders.

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01 - Lenders; Commitments

 

Lenders

   Commitments           Extending Lenders    Non-Extending Lenders 1   

Bank of America, N.A.

   $ 375,000,000    2   

Merrill Lynch Credit Products, Inc.

     22,230,000    3   

Wells Fargo Retail Finance, LLC

     400,000,000    4   

General Electric Capital Corporation

     400,000,000    5   

JPMorgan Chase Bank, N.A.

     150,000,000    6   

Barclays Bank PLC

     141,180,000    7   

Bank of Montreal

     102,310,000    8   

GMAC Commercial Finance LLC

     100,000,000    9   

Citibank, N.A.

     100,000,000    10   

Regions Bank

     100,000,000    11   

Deutsche Bank Trust Company Americas

     75,000,000    12   

Banco Popular de Puerto Rico

     50,000,000    13   

Goldman Sachs Credit Partners, L.P.

     50,000,000    14   

National City Business Credit, Inc.

     48,750,000    15   

CIT Bank

     45,000,000    16   

Union Bank of California, N.A.

     32,500,000    17   

Capital One Leverage Finance Corp.

     32,500,000    18   

CIBC Inc.

     32,500,000    19   

The Northern Trust Company

     32,500,000    20   

UPS Capital Corporation

     25,000,000    21   

CapitalSource Bank

     25,000,000    22   

RZB Finance LLC

     22,750,000    23   

Cole Taylor Bank

     20,000,000    24   

First Hawaiian Bank

     16,250,000    25   

KeyBank National Association

     16,250,000    26   

First Tennessee Bank National Association

     15,000,000    27   

Bank Of Oklahoma, N.A.

     6,500,000    28   

Commerzbank AG, New York Branch

        242,000,000 29   

The Royal Bank of Scotland plc

        227,200,000 30   

HSBC Bank USA, National Association

        185,200,000 31   

The Bank of Nova Scotia

        162,400,000 32   

Credit Suisse

        100,400,000 33   

Royal Bank of Canada

        100,000,000 34   

The Bank of New York Mellon

        75,000,000 35   

BNP Paribas

        70,000,000 36   

Morgan Stanley Senior Funding, Inc.

        65,200,000 37   

West LB NY

        50,000,000 38   

Mizuho Corporate Bank, Ltd.

        50,000,000 39   

United Overseas Bank Limited, New York Branch

        40,000,000 40   

UniCredit S.p.A. - New York Branch

        35,000,000 41   

Allied Irish Banks, p.l.c

        30,000,000 42   

U.S. Bank National Association

        25,000,000 43   

Mega International Commercial Bank Co., Ltd. New York Branch

        15,000,000 44   

Mega International Commercial Bank Co., Ltd. Silicon Valley Branch

        10,000,000 45   

KBC Bank N.V.

        25,000,000 46   

Branch Banking and Trust Company

        25,000,000 47   

IBM Credit LLC

        20,000,000 48   

Fifth Third Bank Chicago, a Michigan Banking Corporation

        20,000,000 49   

First Commercial Bank, Los Angeles Branch

        20,000,000 50   

Bank Hapoalim B.M.

        20,000,000 51   

Malayan Banking Berhad, New York Branch

        15,000,000 52   

E.Sun Commercial Bank, Ltd., Los Angeles Branch

        15,000,000 53   

KEB NY Financial Corp.

        10,000,000 54   

The Korea Development Bank, New York Branch

        10,000,000 55   

Chinatrust Commercial Bank, New York Branch

        10,000,000 56   

Chang Hwa Commercial Bank, Ltd., New York Branch

        10,000,000   

SUBTOTALS

   $ 2,436,220,000.00    $ 1,682,400,000.00                    

TOTAL (Extending Lenders and Non-Extending Lenders)

   $ 4,118,620,000.00                    